Case 1:20-cv-02043-LJL Document 1-2 Filed 03/06/20 Page 1 of 114

EXHIBIT A
(Part 1 of 3)
WILED: NEW yORR° CGONY RAC POF URPE b2u Fila, GsOGsag Page 2 ofdt4 sv. eovorss ever

NYSCEF DOC. NO. 1

RECEIVED NYSCEF: 02/06/2020

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF NEW YORK

UMB Bank, National Association, AS TRUSTEE

Plaintiff,
- against -
BLUESTONE COKE, LLC f/k/a
ERP COMPLIANT COKE, LLC,

THOMAS MATTHEW CLARKE,
and ANA MERCEDES CLARKE

Defendants.

TO THE ABOVE-NAMED DEFENDANTS:

Index No.

Date Index No. Purchased:
February 6, 2020

SUMMONS

Basis of Venue:

CPLR § 501, 509 and by agreement
of parties

YOU ARE HEREBY SUMMONED to answer the notice of motion for summary judgment

in lieu of complaint in this action and serve a copy of your answering papers on Plaintiff's attorneys

no later than ten days before return date. In case of your failure to appear, judgment will be taken

against you by default of the relief demanded in the motion for summary judgment in lieu of

complaint.

The action will be heard in the Supreme Court of the State of New York and for New York

County.

DATED: New York, New York
February 6, 2020

Respectfully submitted,

71 nf FY

 
 

 

J oseph P. Lombardo

Michael Friedman

CHAPMAN AND CUTLER LLP
1270 Avenue of the Americas
New York, New York 10020
PILED: NEW yGRRe CGOWHY2 04k PaSument bZu Fp CeYOSeAg Page 3 ofddA wo. osvovss ever

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 02/06/2020

Telephone: 212-655-6000
Facsimile: 212-697-7210
Email: friedman@chapman.com

Attorneys for UMB Bank N.A., as Trustee,
Collateral Agent, Paying Agent, Registrar
and Calculation Agent

To:

Bluestone Coke, LLC ff/k/a
ERP Compliant Coke, LLC
c/o Registered Agent:
Corporation Service Company
51 Little Falls Drive
Wilmington, DE 19808

Thomas Matthew Clarke
192 Summerfield Court, Suite 203
Roanoke, VA 24019

Ana Mercedes Clarke
192 Summerfield Court, Suite 203
Roanoke, VA 24019
WILED: NEW yORR° CGORYR AR PISS b:2u FUGA IOGag Page 4 OFA wo. covevss ever

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 02/06/2020

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF NEW YORK
UMB Bank, National Association, AS TRUSTEE : Index No.
Plaintiff, Date Index No. Purchased:
: February 6, 2020
- against -

NOTICE OF MOTION
BLUESTONE COKE, LLC f/k/a
ERP COMPLIANT COKE, LLC,
THOMAS MATTHEW CLARKE,
and ANA MERCEDES CLARKE

Defendants.

TO THE ABOVE-NAMED DEFENDANTS:

PLEASE TAKE NOTICE THAT, upon the Summons dated February 6, 2020; the attached
Affidavit of Gordon Gendler in Support of Plaintiff's Motion for Summary Judgment in Lieu of
Complaint Under CPLR § 3213, sworn to on February 6, 2020, and the exhibits attached thereto;
and the accompanying Memorandum of Law in Support of Plaintiff's Motion for Summary
Judgment in Lieu of Complaint Under CPLR § 3213 dated February 6, 2020, the Plaintiff will
move this Court at an IAS Part at the Courthouse, located at 60 Centre Street, New York, NY
10007 on March 19, 2020 at 9:30 a.m., or as soon thereafter as counsel can be heard, for an order,
pursuant to CPLR § 3213, granting summary judgment in lieu of complaint, in favor of Plaintiff
and against Defendants Bluestone Coke, LLC f/k/a ERP Compliant Coke, LLC, Thomas Matthew
Clarke, and Ana Mercedes Clarke in the amount of $11,225,067.70, plus accrued interest and
attorneys’ fees, and for such other and further relief as the Court deems proper, upon the grounds
that this action is based upon instruments for the payment of money only that is now due and

payable, and that there is no defense to the action.
WILED: NEW YOR C5OWY? 2 Oak POSURE bu FUEALI GEAR Page 5 OfdtA wo. osvoss) ever

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 02/06/2020

PLEASE TAKE FURTHER NOTICE THAT, pursuant to CPLR§§ 2214(b) and 3213,
answering papers (and a notice of cross-motion, with supporting papers) if any, must be served
upon the undersigned at least ten (10) days before the return date of this motion, and any reply

papers shall be served at least one (1) day before the return date of this motion.

DATED: New York, New York
February 6, 2020

 

 

Jose ph P. Lombardo
Michael Friedman

CHAPMAN AND CUTLER LLP
1270 Avenue of the Americas
New York, New York 10020
Telephone: 212-655-6000
Facsimile: 212-697-7210

Email: friedman@chapman.com

Attorneys for UMB Bank N.A., as Trustee,
Collateral Agent, Paying Agent, Registrar
and Calculation Agent
FILED: NEW YORR AGU? Cie POSURE OZ FUP ag Page 6 Of LIA wu. osvesas ever

NYSCEF DOC. NO. 3 RECEIVED NYSCEF: 02/06/2020

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

UMB Bank, national association, AS TRUSTEE
Plaintiff,
- against -
ERP COMPLIANT COKE, LLC,
THOMAS MATTHEW CLARKE,
and ANA MERCEDES CLARKE
Defendants.
AFFIDAVIT OF GORDON GENDLER

1, I am Gordon Gendler, Senior Vice President for UMB Bank, National Association
(“UMB”). I am a resident of the State of Minnesota and have been at all times relevant to this
action.

2. I make this affidavit in support of Plaintiff UMB’s, as trustee, (“Plaintiff's”) Motion
for Summary Judgment in Lieu of Complaint under CPLR § 3213, based on my personal
knowledge. If called upon to do so, I would testify to the following facts:

3. Certain Floating Rate Senior Secured Amortizing PIK Toggle Notes due December
31, 2019 in the aggregate principal amount of $22,500,000 (the “Notes”) were issued pursuant to
a Floating Rate Senior Secured Amortizing PIK Toggle Notes Indenture, dated as of January 11,

2017 (the “Indenture”). Attached hereto as Exhibit A is a true and correct copy of the Indenture,

which was entered into between ERP Iron Ore, LLC and predecessor trustee Wilmington Savings
FILED: NEW ¥ORR COOH? Caek PIRES btu Ue COSA Page 7 OMIA ny. covosss avav

NYSCEF DOC. NO. 3 RECEIVED NYSCEF: 02/06/2020

Fund Society, FSB (“WSFS”). Attached as Group Exhibit B are true and correct copies of the
Notes.

4. On November 29, 2019, WSFS was removed and the Plaintiff was appointed as
successor Trustee, Collateral Agent, Paying Agent, Registrar, and Calculation Agent under the
Indenture and other related documents, and Plaintiff accepted such appointment. Attached hereto
as Exhibit C is a true and correct copy of the Instrument of Removal, Appointment and Acceptance
naming Plaintiff as successor trustee.

5, Concurrently with the Indenture, Thomas Clarke (“Thomas”) and Ana Clarke
(“Ana”) executed a Guarantee Agreement (the “Guarantee Agreement”). Attached hereto as
Exhibit D is a true and correct copy of the Guarantee Agreement.

6. The Guarantee Agreement was executed pursuant to and subject to the Indenture,
which also provides for a guarantee of these obligations by ERP Compliant Coke.

7. On May 25, 2018, certain creditors filed an involuntary petition under 11 U.S.C.

§ 303(a) of the United States Bankruptcy Code against ERP Iron, commencing a bankruptcy case
FILED: NEW yORR GGUNTe Chek PISS btu Filge. G306/49 Page 8 ofA wu. csvoss;evev

NYSCEF DOC. NO. 3 RECEIVED NYSCEF: 02/06/2020

in the District of Minnesota styled as In re ERP Iron Ore, LLC, Case No. 18-50378 (the
“Bankruptcy Case”). That case is ongoing as of the date of the filing of this Complaint.

8, On July 17, 2018, an Event of Default under the Indenture occurred pursuant to
Section 6.01(a)(9)(i)(B) of the Indenture when ERP Iron consented to an order for relief in the
Bankruptcy Case.

9, On that same day, all principal and accrued and unpaid interest on the Notes was
accelerated and became immediately due and payable under Section 6.02(a)(2) of the Indenture.

10. Upon acceleration of all principal and accrued and unpaid interest on the Notes on
July 17, 2018, a 180-day standstill period regarding collection from ERP Compliant Coke began
running pursuant to Sections 6.02(b) and (c) of the Indenture.

11. | WSES as trustee under the Indenture did not receive a Redemption Failure Notice
within ten business days following the expiration of the standstill period, as required by the
Indenture. Thus, pursuant to the terms of the Indenture as well as the passage of time, the 180-day
standstill period has expired.

12. Accordingly, the Trustee, Collateral Agent, and holders of the Notes were each then
empowered to pursue any available remedy to collect payment of principal, premium, and interest
on the Notes including the payment of attorneys’ fees and expenses.

13, On June 7, 2019, WSFS delivered a written demand to Defendants seeking
collection of all Issuer Obligations that, at the time, totaled no less than $15,207,026.34, consisting
of principal and interest and costs and expenses up to and including May 31, 2019. Attached
hereto as Exhibit E is a true and correct copy of the written demand dated June 7, 2019.

14, Since then, the amount of Issuer Obligations has continued and will continue to

accrue in the form of interest (including interest at the default rate pursuant to Section 2.12(a) of
FILED: NEW YORR° GGOWTe Cie k POSS bFo FUG IMO a Page 9 ObddA wy. osvossseveu

NYSCEF DOC. NO. 3 RECEIVED NYSCEF: 02/06/2020

the Indenture), costs and expenses (including the reasonable attorneys’ fees and expenses of the
Trustee and the Holders pursuant Section 2.1(c) of the Guarantee and Section 7.07(b) of the
Indenture), among other sources of Issuer Obligations.

15. Despite demand, following the written demand, none of the Defendants have made
payment under the Guarantee Agreement.

16. On October 24, 2019, WSFS, as indenture trustee for the Notes, entered into a
settlement with the Chapter 7 Trustee, Nauni Manty, appointed in the Bankruptcy Case. Pursuant
to that settlement, the Chapter 7 Trustee agreed to disburse $7,075,942.33. Attached as Exhibit F
is a true and correct copy of the settlement agreement.

17. After payment of WSFS’s fees and expenses to which it was entitled under the
Indenture and the retention of a reserve amount in the trust estate, an amount equal to
$6,069,803.31 was distributed to the holders of the Notes for payment of principal and interest due
on the Notes on November 15, 2019.

18. Accordingly, as of February 5, 2020, $10,583,861.76 in principal; plus accrued, but
unpaid, interest in the amount of $264,555.38; plus unpaid fees, including attorneys’ fees and costs,

is outstanding on the Notes and due under the Indenture and Guarantee Agreement, which amount
(FILED: NEW yOase k29rav1020¢G;: BKK Rogue dor Filea 99/96/2G4 Page 10 ofsldA wy. oovosssevev

NYSCEF DOC. NO. 3 RECEIVED NYSCEF: 02/06/2020

of unpaid fees includes an amount equal to at least $374,650.66 attributable to attorneys fees and

expenses owed to certain holders of the Notes.

yf

\ 4 \
Ne Ning
* ordon Gendle

 

 

Sworn before me this e. day of February 2020.

Ve

Notary Public

 

 

KR nf FE
WWILED: NEW YOR ECU? Ged BocuTeptlys vFilgg DF/OS/2Q) Page 11 abddd wo. oovoses ever

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

EXHIBIT A

Document3
WILED: NEW YORE CURT Cd ROPYOE Dune vNEg DF/OEBM Page 12 ahd wy. covers; aveu

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

Execution Version

 

FLOATING RATE SENIOR SECURED AMORTIZING PIK TOGGLE NOTES INDENTURE
Dated as of January 30, 2017
Among
ERP Iron Ore, LLC as Issuer,
THE GUARANTORS LISTED ON THE SIGNATURE PAGES HERETO
and

WILMINGTON SAVINGS FUND SOCIETY, FSB,
as Trustee, Collateral Agent, Paying Agent, Registrar and Calculation Agent

FLOATING RATE SENIOR SECURED AMORTIZING PIK TOGGLE NOTES DUE 2019

 

44834-6333-0618
WILED: NEW yYoRe KNPC be Resyusptsoe Filed 29/85/ee Page 13 of.ldd

NYSCEF DOC. NO.

ARTICLE 1 DEFINITIONS AND INCORPORATION BY REFERENCE

4

TABLE OF CONTENTS

NWS OVVOVt/ SGUS4Y

RECEIVED NYSCEF:

Section 1.01 Definitions............cesssenrsneerersarernesevenysneavsntaedasvicsannapeisiomsinnayaanamnegsnagaiene 1
Section 1.02 Other Definitions .sssccsscessssscsvmuniaavieninccumnbinseaenianessene 22
Section 1.03 Rules of Construction... cccceseeeceeeceeetereeteesneeeeeeeseneensersesesneneeeeennans 24
Section 1.04 [Reserved] .....scigssissisatisnnsssscarneiessviastiustanteiniivinnneniveninmascciccmceree)
Section 1.05 Acts Of Holders ......cccccccccccssessesstessessssseeneenscsesseseascaseaeeneeaseneraeeeneeasrenentes 20
ARTICLE 2 THE NOTES.. ‘i we 2T
Section 2.01 Form and Dating: Terms... 27
Section 2.02 Execution and Authentication. dena sseeseaeesneseeessressshbhld hie talaisanel arseNiEMaTE 28
Section 2.03 Registrar, Paying Agent and Calculation Agent.........csesseseeerenrneees 29
Section 2.04 Paying Agent to Hold Money in Trust.......ccccccescccsescssssessceneessenenenenees 29
Section 2.05 Holder Lists.......ccccsccssssssecsecsssteesesseseeneeeeeeesueneeesescresseassseseeeeneensenseeennees 29
Section 2.06 Transfer and Exchange .........c.s:eccesscoeseseseressressseeseeevaecesdsensaesanecesseassess 30
Section 2.07 Replacement Notes ssssvsssssuvsssssaverscecsvssesesosonsnecamnvavacussnsnereviwsenareeiactnaversne O
Section 2.08 Outstanding Notes.........ssscsssessrseserersssesereeaseiveeseseesseeseaseeartersressestens OL
Section 2.09 Treasury Notes............. siasuasenatiereniuinverenasticcaanmmnnnaucosuanansea OL
Section 2.10 — Temporary Notes .......cssscsesssseesersesersseereesersaneneecarscsesnensenenseseresereneesaneae SD
Section 2.11 Cancellation ......::.cccccssrssesensstdsseancacaultadseilenlueidalbebiiebeleteenim pcmcia. 32
Section 2.12 | Defaulted Interest... «101 SSRI OREN RRURRURRREENTKEEOEDTiEEHEENE OL
Section 2.13 CUSIP and ISIN Naber sania .33
Section 2.14  —_ IntereSt........cccssccessessscserseson silences uauter sahoaecsnanatiausionedstistanveuesdanaansints 33
Section 2.15 Additional Amounts.......... 34
ARTICLE 3 REDEMPTION... esoanenonnn 37
Section 3.01 IVRICES: to Trustee. st seunaauneny .37
Section 3.02 Selection of Notes to be Redeenedle or rdBincfasedl in 1 Part.. ene 37
Section 3.03 = Notice of Redemption. 0.0... cccccscsssecsseeeseeessetseseesstiesseseeernesesaeeseney 37
Section 3.04 —_ Effect of Notice of Redemption. .......... cc eensesseersrreteneesareeerneeererenrees 38
Section 3.05 Deposit of Redemption or Purchase PLice. ......cscssesessesesssverseeesessentesnens OD
Section 3.06 | Optional Redemption.... we 39
Section 3.07 | Mandatory Reviempiion seveneeens 40
Section 3.08 | Notes Redeemed or Purchased i in Part... eevecevatesacevees ence bbild MURGUUecUNEUNETSK EES 40
ARTICLE 4 COVENANTS... ee 40
Section 4.01 Payment of Notes... 40
Section 4.02 Prepayment of Notes... . 40
Section 4.03 TAXES vccsccsssccsssssssseveesnenresesnascnees ssulibaeilditeveueaanuoassieos anaes sus kivbaiaaaseeeverieenete 4l
Section 4.04 Stay, Extension and Usury Laws ......:cccseccsseecssensenseseneeneneenseeeenenenasenenes 41
Section 4.05 Corporate Existence ...... ass suissnavesenninasecsccmasrnecencencciteeetietieee. 4l
Section 4.06 Reports and Other Information ..........ssseseceieenerteeeeseneesenenensenenseeneness AE

H4834-6333-0618

7

02/06/2020
FILED: NEW yOGRR LSAT? VEER BoqMenub2 vFilpa OBOSiM Page 14 ohbdd wv. covers; avev

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

Section 4.07 [Reserved] ....cececscsssssesesssenssseseseasseceeereeerssumsnsananseseenenassenenseansensneenonnss 42
Section 4.08 Limitation on Restricted Payment..........0.sssscesseeseesneeseesnseneenneeneensersnnee 42
Section 4.09 Limitation on Indebtedness. ......:cscssccssessssssssssesseesseeseessensnennssneesneenennees 43
Section 4.10 "Limitation on Liens sescmerecresnsneneeoancessarsnssmmmesterenensnamranenmenennnnsnassedd 49
Section 4.11 Future Guarantors. ....c.cccccsccccscccesseessssseseecesreseensceseerseetinaerenseenesnes 45
Section 4.12 _ Limitation on Restrictions on Distribution From Subsidiaries......... 46
Section 4.13 Limitations on Investments, Loans, Advances, Guarantees and
Acquisitions. .. - - vse AT
Section 4.14 Transactions with ‘Affiliates... coesonenessnnsnesbavaansenevuscieuneseracttaswiie |
Section 4.15. Repurchase Upon Event of Default seacevesseceserendRUnknabbonaTDROMRNRANTAD NENA 49
Section 4.16 Issuer Notice of Default Under Progress Note ........ssssesseeeseeeenees 51
ARTICLE 5 SUCCESSORS. ...ccccseccccssssssseseeeseesessessnssnecsesecsecanapeessessansesatoasenerseeeesensenenenen genes 51
Section 5.01 - Merger, Consolidation or Sale of Assets, ......:sssserssessenesssnesnenensenseeeens 51
ARTICLE 6 DEFAULTS AND REMEDIES. .......:cccccsssecsesseetseseerssennernsreseenensreasangnneaaes 52
Section 6.01 Events of Default .......ccccscccceccsecsersessecnesestsessessesseenesasesasneetsereeneaners 52
Section 6.02 Acceleration ..c....ccccccserssersrsscssessenssrenecessesnersessesegisenstennayeasaenacnesnens 55
Section 6.03 Other Remedies. ..........isrssvietsiiuteisassnicnasasscsacoszassanxononenesansenonnononrenenennens OF
Section 6.04 Waiver of Past Defaults ..........c:ccccesreeesenenneeeseeeesenrenertesensrsenaasnanes 59
Section 6.05 Control by Majority ... sanaum 09
Section 6.06 Limitation on Suits... sevevsveveventereatseersacaesereeetesearareerees OO
Section 6.07 —_ Rights of Holders to Receive Payment... 55 jSasAebedae abun pan cesbavadeeueiakeaecian 60
Section 6.08 Collection Suit by Trustee .. sesevtvevesesavessteesesavessseraeeaseasereacerseesaens OO
Section 6.09 Restoration of Rights and Remedies... cenenmnaesiei{hi ounidaukpeyabapeuRenCUaNNaITaGHON 60
Section 6.10 Rights and Remedies Cumulative... 61
Section 6.11 Delay or Omission Not WaiVer.......sesssesssssseeresressenenesearereneanenennens 61
Section 6.12 Trustee May File Proofs of Claim .......ccssccessesctesressseeesesessenesenennaneens 61
Section 6.13 —- PrivitieS .c..cccccceccsssccsesssessseseseesseeaeenscnesssesuseneeaveanensnanseeneetsneneeneenes 62
Section 6.14 Undertaking for Costs .......sssssssessessresvecsssesnsessnentessneesnessstssstesssssscasecens O2
ARTICLE 7 TRUSTEE ooccescsccsccsssccsssesesesnessssesesscssrsaessaseecsecassensesenecesgossesusansneasaransanastanenesnenenys 63
Section 7.01 Duties of Trustec.......cccccecccseesceeeeeeoseeessedeasesnseseetsapeneneeneaeeseeneens 63
Section 7.02 Rights of Trustee......cccccceeesereersstssssesennseeneracnnsnensaseeennernvenrecseanans 64
Section 7.03 Individual Rights of Trustee .........cceseeeesenersensesesnneenenenessesseesenens 66
Section 7.04 — Trustee’s Disclaimer .........cceceesseeeseeersnereeeneneeeaeneetgersenenseerersenenreas 66
Section 7.05 Notice of Defaults ...c..ccccccecesceeceeserseereesteseeetenensetsssecssebaneneeneneneaee 66
Section 7.06 Reports by Trustee to Holders of the Notes.....csssesseeeseensnenenseneers 67
Section 7.07 Compensation and Indemnity ..........ssccssseessrmermresnseessnnresssnsessessssssces OF
Section 7.08 Replacement Of Trustee ........cccssecesetessseestsesesssnenseeersneneneaneneasanens 68
Section 7.09 Successor Trustee by Merger, ete ......sessssssesessesseesesseeeserteenseeenseinensasees OD
Section 7.10 —_ Eligibility; Disqualification ..........::ssesesetesesesssentseeneneneeeenenersess 69

#4834-6333-0618

-ii-

69
WILED: NEw yGRR LOGAT?e Gein RoCHTePL? uFiled OBO Page 15 of444 wy. ervoossevey

NYSCEF DOC. NO.

ARTICLE 9 AMENDMENT, SUPPLEMENT AND WAIVER ......cccccsssensnastereneeaseaeetsnessensaens
Without Consent of Holders ..........cccccceseesesesseeecreeaeeeeeeeseeesseeeeneneeseneeenene

With Consent of Holders .........c.ceeeceeesereeeseaeeeenessuecsesesseesseesteteesees
Compliance with Trust Indenture Act... ccsseneeseeeneenseenssensnen
Revocation and Effect of Consents..........::cceccseneeessseessseesererseeneeesersneess
Notation on or Exchange of Notes......ccccesccseetesneeeternneensenens
Trustee to Sign Amendments, €tC ....csscssseseeeeseeerseereetsseesteneesseessananes
Payment for Consent .......cccccceeceseseserenetenenessnenstenseeesessneneesennsens

ARTICLE 10 COLLATERAL AND SECURITY u.vccsscceersreesreteesnsenerseeeesaetanersnenrensngenererseneseres
The Collateral ..............:::::s0+sssssesaasanceursnadoncvsnnnanniirenanneoseeemmnenetnsenses
Further ASSUranceS..........:cccseceserssssessesseerererseeeeresteeseeaereanegersenanes
After-Acquired Property. .......csscssssesessssersessesstessnensensnensenesovenstons
Impairment of Security Interest ......c.cccesessseeneseneerareentersesrsenenenreneneanees
Real Estate Mortgages and Filings .......cccsssseseneeseseesesssecseereenenenenes

4

Section 9.01
Section 9.02
Section 9,03
Section 9.04
Section 9.05
Section 9.06
Section 9.07

Section 10.01
Section 10.02
Section 10.03
Section 10.04
Section 10.05
Section 10.06
Section 10.07

Section 10.08
Section 10.09
Section 10.10
Section 10.11

RECEIVED NYSCEF:

Release of Collateral ...

Authorization of Actions to be Taken i the Trustee ¢ or the
Collateral Agent Under the Collateral Documents ..............: 400

Collateral Account .. saa AA SANTOS
Information Regarding Collateral ..
Maintenance of Collateral...

Negative Pledge vissssssssssisrsreseenserssesssiessicsuseksnensnausuiavenensnassnseesannsaveensvees

ARTICLE 11 GUARANTEES...

ARTICLE 12 SATISFACTION AND DISCHARGE
Satisfaction and Discharge...........ccscesessessssterresesssbeevsessesesstsesees

Application of Trust Money.......csssessssseseeersneneenerenserecessecsssnssrensnennnnes

Section 11.01
Section 11.02
Section 11.03
Section 11.04
Section 11.05
Section 11.06

Section 12.01
Section 12.02

Gusvanitee .. seveneeneaeens
Limitation on aGUaARIOR LAD

Execution and Delivery...........:ccsssessssesssesesesnseerersentneneeaetanseeners

Subrogation... ;
Benefits Acknowledged...

Release of Note Pn

ARTICLE 13 MISCELLANEOUS ..

Section 13.01
Section 13.02
Section 13.03
Section 13.04
Section 13.05

Section 13.06
Section 13.07
Section 13.08

44834-6333-0618

Notices ..

Certificate ea Opiniona as at0 r@onditions Precedent...
Statements Required in Certificate or OpIMION..........ceeeeseeesee:
Rules by Trustee and Agent .........cccssecescsserseeessaesesnerenssasnensvenens

No Personal Liability of Directors, Officers, ®, Employees,
Members, Partners and Stockholders... waabatenwenns

Governing Law ......csccceeeeseeeeeeeneeseereneeeeenennans nrnansmnerneapsen Heetbndiret ih
Waiver of Jury Trial... ccsecesseesenlitibeissnsestbessinedssiesibuavausaabunss
Force Majeure .........sscesseesegioneersssssesssteneentnsnasereentonennenenerenenagensnns

Oech TREES EP ER OTHE EEE S EEOC RHEE OEE P EEE CEE Eee

69
69
7)

73
73
73
74

74
74

75
76

77
we TT

78

sce, 19
serves 80
sees 80

81

nese |
nage |
1. 83

83

vies B84
we 84

84

85
85
86

verve 86
stevie 86
ve 88

88
89

02/06/2020
PILED: NEW yGRR GOQATe2U4ekdk YocuTePeb2 uFiled OBM6i2@ Page 16 ofddd wv. covers; aveu

NYSCEF DOC. NO. 4

Section 13.09
Section 13.10
Section 13.11
Section 13.12
Section 13.13
Section 13.14
Section 13.15
Section 13.16
Section 13.17
Section 13.18

#4834-6333-0618

RECEIVED NYSCEF:

No Adverse Interpretation of Other Agreements..........:sceseseeeseeees 89
SUCCESSOLS ssisicsieansbewsisaitiastsrniscaneccwscavansacusnevareaaruonusswnsscasenessiiennteserseentens 90
Severability ... seseereuageeeneeenee ween 90
Counterpart Ounmi== jiesdieagavaiieniumenncaresncec exssvn 9
Table of Contents, Headings, etc. “ seteeenseeraguateetseneraraceenare DO
Facsimile and PDF Delivery of SienaanTe Pages eveeeneceene vere MlSSubiwicet 90
U.S.A. PATRIOT Act.......cccssstesssnssnssssassovvsnsonnanresectenteeentenearenetesennenenee 90
Payments Due on Non-Business DayS.........sercssssrercisseserssereteeenensncenns 90

Effectiveness of Indenture .....ccccccccecceccseecteereseeeneeseeeesssasessusiesneuseneanees
Trustee as Agent...

-[V-

91

Dl

02/06/2020
[FLLED: NEW vote VeA9 rR 43: bed Qesymedt diez FBG 0Y/Q5/eey Page 17 Of:LLA wo. covose; ever

NYSCEF DOC. NO. 4

Schedule A

RECEIVED NYSCEF: 02/06/2020

Existing Indebtedness

Schedule 6.02 Mechanics Lienholders

Appendix A

Exhibit A
Exhibit B
Exhibit C
Exhibit D
Exhibit E

44834-6333-0618

Provisions Relating to Notes

Form of Note

Form of Institutional Accredited Investor Transferee Letter of Representation
Form of Supplemental Indenture to Be Delivered by Subsequent Guarantors
Form of Issuer Notification of PIK Interest Election

Form of Issuer Notification and Direction to Trustee Under Section 2.14(d) of the
Indenture Regarding the Payment of PIK Interest
WILED: New yGRR LOUATY? VEER BoCuNERLY2 uFilpa OBHSk@ Page 18 of44d4 wv. covers; vay

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

INDENTURE, dated as of January 30, 2017, among ERP Iron Ore LLC, a
Virginia limited liability company (the “Issuer”), the Guarantors listed on the signature pages
hereto and Wilmington Savings Fund Society, FSB, as trustee (the “Trustee”), collateral agent
(in such capacity, the “Collateral Agent”), paying agent (in such capacity, the “Paying Agent”),
registrar (in such capacity, the “Registrar”) and calculation agent (in such capacity, the

“Calculation Agent’).

WHEREAS, on May 5, 2015, Magnetation LLC and certain of its subsidiaries
(collectively, the Debtors”) filed voluntary petitions for relief under chapter 11 of title 1] of the
United States Code, 11 U.S.C. §§ 101 et seq., in the United States Bankruptcy Court for the
District of Minnesota (the “Bankruptcy Court”), and the Debtor Company and the Debtors have
continued to operate their businesses and manage their properties as debtors-in-possession
pursuant to Sections 1107 and 1108 of the Bankruptcy Code;

WHEREAS, by order, dated December 21, 2016 (the “Sale Order”), the
Bankruptcy Court approved Initial Buyer’s (as defined in the APA) purchase of substantially all
of the Debtors’ assets free and clear of Liens, claims, encumbrances and interests;

WHEREAS, pursuant to the Sale Order, Initial Buyer designated the Issuer as the
purchaser in exchange for the ERP Assumption (as defined in the APA);

WHEREAS, in accordance with the ERP Assumption, the Issuer has duly
authorized the creation and issuance at Closing (as defined in the APA) of $22,500,000
aggregate principal amount of Floating Rate Senior Secured Amortizing PIK Toggle Notes due
December 31, 2019 (provided that the principal amount of the Notes authorized and outstanding
may be increased in connection with PIK Interest) (the “Notes”); and

WHEREAS, the Issuer and each of the Guarantors have duly authorized the
execution and delivery of this Indenture;

NOW, THEREFORE, the Issuer, the Guarantors, the Trustee and the Collateral
Agent agree as follows for the benefit of each other and for the equal and ratable benefit of the
Holders of the Notes.

ARTICLE 1
DEFINITIONS AND INCORPORATION BY REFERENCE

Section 1.01 Definitions.

“Acquired Indebtedness” means, with respect to any specified Person, (1)
Indebtedness of any Person or any of its Subsidiaries existing at the time such Person becomes a
Subsidiary, (2) Indebtedness assumed in connection with the acquisition of assets from such
Person, or (3) Indebtedness secured by a Lien encumbering any asset acquired by such specified
Person, in each case whether or not Incurred by such Person in connection with, or in
anticipation or contemplation of, such Person becoming a Subsidiary or such acquisition.

#4834-6333-0618
(WILED: NEW yGRee LAQArI24ebRk VocuTePL? vFilpad OBHOWM Page 19 ohidd wo. covovesaveu

NYSCEF Doc. NO. 4 RECEIVED NYSCEF: 02/06/2020

Acquired Indebtedness shall be deemed to have been Incurred, with respect to clause (1) of the
preceding sentence, on the date such Person becomes a Subsidiary and, with respect to clauses
(2) and (3) of the preceding sentence, on the date of consummation of such acquisition of assets.

“AKS” means AK Steel Holding Corporation, a Delaware corporation.

“Affiliate” of any specified Person means any other Person, directly or indirectly,
controlling or controlled by or under direct or indirect common control with such specified
Person. For the purposes of this definition, “control” (including, with correlative meanings, the
terms “controlling,” “controlled by” and “under common control with”) when used with respect
to any Person means possession, directly or indirectly, of the power to direct the management
and policies of such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing, provided that exclusively for purposes of Section 4.14, beneficial
ownership of 10% or more of the Voting Stock of a Person shall be deemed to be control.

“Agent” means any Collateral Agent, Paying Agent, Registrar or Calculation
Agent.

/

“Amortization Amount” means $2,000,000 or such lesser amount as is due on any
Amortization Payment Date.

“Amortization Payment Date” means each of March 31, June 30, September 30
and December 31, of each fiscal year beginning on, and inclusive of, June 30, 2017.

“APA” means that certain asset purchase agreement, dated as of December 6,
2016, by and among MG Jnitial Purchaser, LLC, a Delaware limited liability company, the
Issuer, the Debtor Company and certain of its Subsidiaries.

“Average Life” means, as of the date of determination, with respect to any
Indebtedness or Preferred Stock, the quotient obtained by dividing (1) the sum of the products
obtained by multiplying (a) the amount of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Preferred Stock by (b) the
number of years (calculated to the nearest one-twelfth) from the date of determination to the date
of such payment; by (2) the sum of the amounts of all such payments.

“Bankruptcy Code” means Title 11 of the United States Code or any applicable
successor statute.

“Bankruptcy Law” means the Bankruptcy Code, as amended, or any similar
federal, state or foreign law for the relief of debtors.

“beneficial ownership” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, and “beneficial owner” has a corresponding meaning.

“Board of Directors” means:

(1) with respect to the Issuer, the board of managers of the Issuer, or in

wh
#4834-6333-0618
WILED: NEW yGOR® Lene? Get Bocumepiy2 uFileg O8O5ieM, Page 20 ohddd wo. oovosssevev

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

the event the Issuer has no board of managers, the board of directors or managers of the
Issuer’s managing member;

(2) with respect to a corporation, the board of directors of the
corporation;

(3) with respect to a partnership, the board of directors of the general
partner of the partnership; and

(4) with respect to any other Person, the board or committee of such
Person serving a similar function;

and, in each case, other than for purposes of determining a Change of Control, any duly
authorized committee of any such body.

“Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York are authorized or required by law to close.

“Calculation Agent” means a financial institution appointed by the Issuer to
calculate the interest rate payable on the Notes in respect of each Interest Period, which shall
initially be the Trustee.

“Calculation Date” means, with respect to any Interest Determination Date, the
earlier of (i) the tenth calendar day after such Interest Determination Date, or, if any such day is
not a Business Day, the next succeeding Business Day, and (ii) the Business Day immediately
preceding the applicable Interest Payment Date or the maturity date, as the case may be.

“Capital Stock” of any Person means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests in (however
designated) equity of such Person, including any Preferred Stock and limited liability or
partnership interests (whether general or limited), but excluding any debt securities convertible
or exchangeable into such equity.

“Capitalized Lease Obligations” means an obligation that is required to be
classified and accounted for as a capitalized lease for financial reporting purposes in accordance
with GAAP. The amount of Indebtedness represented by such obligation will be the capitalized
amount of such obligation at the time any determination thereof is to be made as determined in
accordance with GAAP, and the Stated Maturity thereof will be the date of the last payment of
rent or any other amount due under such lease prior to the first date such lease may be terminated
without penalty.

“Cash Equivalents” means:

(1) U.S. dollars or, in the case of any Foreign Subsidiary, such local
currencies held by it from time to time in the ordinary course of business;

(2) securities issued or directly and fully Guaranteed or insured by the
U.S. government or any agency or instrumentality of the United States (provided that the

Lis
#4834-6333-0618
FILED: NEW yGR EewareeUebak Rocumentiudy2 vFiled OBO6M Page 21 of244 wv. covovss ever

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

full faith and credit of the United States is pledged in support thereof), having maturities
of not more than one year from the date of acquisition;

(3) marketable general obligations issued by any state of the United
States or any political subdivision of any such state or any public instrumentality thereof
maturing within one year from the date of acquisition and, at the time of acquisition,
having a credit rating of at least “A” or the equivalent thereof by S&P or Moody’s or
‘carrying an equivalent rating by a nationally recognized rating agency, if both of the two
named rating agencies cease publishing ratings of investments,

(4) certificates of deposit, time deposits, eurodollar time deposits,
overnight bank deposits or bankers’ acceptances having maturities of not more than one
year from the date of acquisition thereof issued by any commercial bank the long-term
debt of which is rated at the time of acquisition thereof at least “A” or the equivalent
thereof by S&P or Moody’s, or carrying an equivalent rating by a nationally recognized
rating agency, if both of the two named rating agencies cease publishing ratings of
investments, and having combined capital and surplus in excess of $500.0 million;

(5) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (2), (3) and (4) entered into with
any bank meeting the qualifications specified in clause (4) above;

(6) commercial paper rated at the time of acquisition thereof at least
“A_2” or the equivalent thereof by S&P or “P-2” or the equivalent thereof by Moody’s, or
carrying an equivalent rating by a nationally recognized rating agency, if both of the two
“named rating agencies cease publishing ratings of investments, and in any case maturing
within one year after the date of acquisition thereof; and

(7) interests in any investment company or money market fund which
invests 95% or more of its assets in instruments of the type specified in clauses (1)
through (6) above.

“Cash Interest” means the payment of interest on the Notes in cash equal to the
amount of accrued and unpaid interest due on the relevant Interest Payment Date.

“Change of Control” means:

(1) any person or “group” (within the meaning of Rules 13d-3 and
13d-5 under the Exchange Act as in effect on the date of the original issuance of the
Notes hereunder, but excluding any employee benefit plan of such person and its
subsidiaries and any person or entity acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan) shall have acquired beneficial ownership
(within the meaning of Rules 13d-3 and 13d-5 of the Exchange Act as in effect on the
Closing Date) of Equity Interests of the Issuer representing more than 50% of the voting
interests represented by the issued and outstanding Equity Interests of the Issuer
(determined on a fully diluted basis but not giving effect to contingent voting rights that
have not yet vested); or

#4834-6333-06 18
WILED: NEw yGRRe GéURr?eVeiNk BoMOerLy?2 vFileg DBOOR@ Page 22 Ohdd4 ww. covooss ever

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

(2) the merger or consolidation of the Issuer with or into another
Person or the merger of another Person with or into the Issuer or the merger of any
Person with or into a Subsidiary of the Issuer, unless the holders of a majority of the
aggregate voting power of the Voting Stock of the Issuer, immediately prior to such
transaction, hold securities of the surviving or transferee Person that represent,
immediately after such transaction, at least a majority of the aggregate voting power of
the Voting Stock of the surviving or transferee Person; or

(3) the sale, assignment, conveyance, transfer, lease or other
disposition (other than by way of merger or consolidation), in one or a series of
transactions, of all or substantially all of the assets of the Issuer and its Subsidiaries taken
as a whole to any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act); or

(4) the adoption by the stockholders of the Issuer or any parent entity
of a plan or proposal for the liquidation or dissolution of the Issuer or any parent entity.

“Clarke Guarantors” means each of Thomas Matthew Clarke and Ana Mercedes
Clarke, each, an individual, and each with an address for mailing c/o ERP Compliant Fuels, LLC
at 15 Appledore Lane, Natural Bridge, Virginia 24578, each, an owner of direct and indirect
Equity Interests of the Issuer and certain of its affiliates.

“Code” means the Internal Revenue Code of 1986, as amended.

“COKE” means ERP Compliant COKE, LLC, a Delaware limited liability
company, and its successors.

“Coke Collateral” means all assets of the Coke Guarantor subject to Liens created
pursuant to Collateral Documents and subject to Liens securing the Coke Guarantor’s
Obligations.

“Coke Guarantor” means COKE and any of its Subsidiaries or parents which may
at any time Guarantee the Notes and the Issuer’s Obligations under each other Notes Document.

“Coke Plant” means (i) the 244-acre parcel of real property located in
Birmingham, Alabama on which coke manufacturing facilities, including coke ovens, railyard
and water treatment assets, are operated by COKE to produce, among other things, blast furnace
coke, foundry coke, and industrial coke, and (ii) all fixtures located on such real property.

“Collateral” means all property and assets whether now owned or hereafter
acquired, in which Liens are, from time to time, purported to be granted to secure the Notes, the
Note Guarantees and the Issuer’s Obligations under each other Notes Document pursuant to the
Collateral Documents.

“Collateral Account” means one or more segregated accounts pledged under the
Collateral Documents that is under the control of the Collateral Agent and is free from all other
Liens, and includes cash and Cash Equivalents received by the Trustee or the Collateral Agent
from Recovery Events, foreclosures on or sales of Collateral or any other awards or proceeds

-5-
H4834-6333-0618
iWILED: NEW yGRE ESUNTee Ge bek BecupEeptzlys vFiled OF/OGMM, Page 23 ofvLdd wo. osvers;eveu

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

 

pursuant to the Collateral Documents, including earnings, revenues, rents, issues, profits and
income from the Collateral received pursuant to the Collateral Documents and interest earned
thereon.

“Collateral Documents” means the Mortgages, the Subordination Agreement,
deeds of trust, deeds to secure debt, security agreements, pledge agreements, hypothecs,
collateral agency agreements, collateral assignments, debentures, control agreements and other
instruments and documents executed and delivered pursuant to the Indenture or any of the
foregoing (including, without limitation, the financing statements under the
Uniform Commercial Code of the relevant state) that create or purport to create a Lien in the
Collateral in favor of the Collateral Agent and/or the Trustee (for the benefit of the Holders of
Notes and the Trustee in its various capacities) or any notice of such pledge, assignment or grant,
in each case as they may be amended, supplemented or otherwise modified from time to time.

“Commodity Agreement” means, with respect to any Person, any commodity
future or forward, swap or option, cap or collar or other similar agreement or arrangement as to
which such Person is a party or beneficiary.

“Common Stock” means with respect to any Person, any and all shares, interests
or other participations in, and other equivalents (however designated and whether voting or
nonvoting) of such Person’s common equity whether or not outstanding on the Issue Date, and
includes, without limitation, all series and classes of such common equity.

“Corporate Trust Office of the Trustee” shall be at the address of the Trustee
specified in Section 13.01 or such other address as to which the Trustee may give notice to the
Holders and the Issuer.

“Currency Agreement” means, with respect to any Person, any foreign exchange
future or forward, swap or option, cap or collar or other similar agreement or arrangement as to
which such Person is a party or a beneficiary.

“Custodian” means the Trustee, as custodian with respect to the Notes in global
form, or any successor entity thereto.

“Debtor Company” means Magnetation LLC, a Delaware limited liability
company.

“Default” means any event that is, or after notice or passage of time or both would
be, an Event of Default.

“Definitive Note” means a certificated Note (bearing the Restricted Notes Legend
if the transfer of such Note is restricted by applicable law) that does not include the Global Notes
Legend.

“Depositary” means, with respect to the Notes issuable or issued in whole or in
part in global form, the Person specified in Section 2.03 as the Depositary with respect to the
Notes, and any and all successors thereto appointed as Depositary hereunder and having become
such pursuant to the applicable provision of this Indenture.

-6-
#4834-6333-0618
WILED: NEW YORE UNCER ReSyUe toe led 09/06/BMy Page 24 ahd24 wy. vovooxs ever

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

 

“Disqualified Stock” means, with respect to any Person, any Capital Stock of such
Person that by its terms (or by the terms of any security into which it is convertible or for which
it is exchangeable) or upon the happening of any event:

(1) matures or is mandatorily redeemable pursuant to a sinking fund obligation or
otherwise;

(2) is convertible into or exchangeable for Indebtedness or Capital Stock that
satisfies the requirements of clause (1) or (3) hereof (excluding Capital Stock which is
convertible or exchangeable solely at the option of the Issuer or a Subsidiary (it being understood
that upon such conversion or exchange it shall be an Incurrence of such Indebtedness or
Disqualified Stock)); or

(3) is redeemable at the option of the holder of the Capital Stock in whole or in
part,

- jn each case on or prior to the date 91 days after the earlier of the final maturity
date of the Notes or the date the Notes are no longer outstanding; provided, however, that only
the portion of Capital Stock which so matures or is mandatorily redeemable, is so convertible or
exchangeable or is so redeemable at the option of the holder thereof prior to such date will be
deemed to be Disqualified Stock.

“DTC” means The Depository Trust Company or any successor thereto.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a trust or other equity
ownership interests in a Person, and any warrants, options or other rights entitling the holder
thereof to purchase or acquire any such equity interest.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Fair Market Value” means, with respect to any asset or liability, the fair market
value of such asset or liability as determined by Senior Management of the Issuer in good faith;
provided that, except as otherwise provided in this Indenture, if the fair market value exceeds
$2.0 million, such determination shall be made by the Board of Directors of the Issuer or an
authorized committee thereof in good faith (including as to the value of all non-cash assets and
liabilities).

“FerroMagnetica” means FerroMagnetica, LLC, a Delaware limited liability

company and its successors.

“Foreign Subsidiary” means any Subsidiary that is not organized under the laws
of the United States or any state thereof or the District of Columbia.

“GAAP” means generally accepted accounting principles in the United States as
in effect as of the Issue Date, including those set forth in the opinions and pronouncements of the
Accounting Principles Board of the American Institute of Certified Public Accountants and

-7-
44834-6333-0618
WILED: NEW YOR t:eUNTeGebnk BovOePLbe uFilpd DB OSI) Page 25 obbdd wy. covoozsevey

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

statements and pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as approved by a significant segment of the accounting
profession. Unless otherwise specified, all ratios and computations contained in this Indenture
shall be computed in conformity with GAAP, except that in the event the Issuer is acquired ina
transaction that is accounted for using purchase accounting, the effects of the application of
purchase accounting shall be disregarded in the calculation of such ratios and other computations
contained in this Indenture.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to government, any securities exchange and any self-
regulatory organization.

“Government Securities” means securities that are (1) direct obligations of the
United States for the timely payment of which its full faith and credit is pledged or
(2) obligations of a Person controlled or supervised by and acting as an agency or instrumentality
of the United States the timely payment of which is unconditionally Guaranteed as a full faith
and credit obligation of the United States, which, in either case, are not callable or redeemable at
the option of the issuer thereof, and shall also include a depositary receipt issued by a bank (as
defined in Section 3(a)(2) of the Securities Act), as custodian with respect to any such
Government Securities or a specific payment of principal of or interest on any such Government
Securities held by such custodian for the account of the holder of such depositary receipt;
provided that (except as required by law) such custodian is not authorized to make any deduction
from the amount payable to the holder of such depositary receipt from any amount received by
the custodian in respect of the Government Securities or the specific payment of principal of or
interest on the Government Securities evidenced by such depositary receipt.

“Guarantee” means (1) any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person and (2) any obligation,
direct or indirect, contingent or otherwise, of such Person:

(a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness of such other Person (whether arising by virtue of
partnership arrangements, or by agreement to keep-well, to purchase assets, goods,
securities or services, to take-or-pay, or to maintain financial statement conditions or
otherwise); or

(b) entered into for purposes of assuring in any other manner the obligee of
such Indebtedness of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided, however, that the term “Guarantee” shall
not include endorsements for collection or deposit in the ordinary course of business.

“Guarantor” means each of the signatories hereto other than the Issuer and the
Trustee as well as any Person that may in the future provide a Note Guarantee or that provides a
Note Guarantee on the Issue Date pursuant to this Indenture or otherwise. For purposes of
Articles 10 and 11 of this Indenture, the term “Guarantor” will be deemed not to include either of

-8-
#4834-6333-0618
[FILED: NEW YORSE LeerrG20dsekkk RosyMeptly2 uFiled D3/O6/2P) Page 26 oPt44 wy. covoossevav

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

Thomas Matthew Clarke or Ana Mercedes Clarke.

“Hedging Obligations” of any Person means the obligations of such Person
pursuant to any Interest Rate Agreement, Currency Agreement or Commodity Agreement.

“Holder” means a Person in whose name a Note is registered on the Registrar’s
books.

“Incur” means issue, create, assume, Guarantee, incur or otherwise become liable
for; provided, however, that any Indebtedness or Capital Stock of a Person existing at the time
such Person becomes a Subsidiary (whether by merger, consolidation, acquisition or otherwise)
shall be deemed to be Incurred by such Subsidiary at the time it becomes a Subsidiary; and the
terms “Incurred” and “Incurrence” have meanings correlative to the foregoing.

“Indebtedness” of any Person means, without duplication:

(1) the principal of and premium (if any) in respect of indebtedness of such
Person for borrowed money;

(2) the principal of and premium (if any) in respect of obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments;

(3) the principal component of all obligations of such Person in respect of
letters of credit, bankers’ acceptances or other similar instruments (including
reimbursement obligations with respect thereto except to the extent such reimbursement
obligation relates to a trade payable and such obligation is satisfied within 30 days of
Incurrence);

(4) the principal component of all obligations of such Person to pay the
deferred and unpaid purchase price of property (including earn-out obligations), which
purchase price is due after the date of placing such property in service or taking delivery
and title thereto, except (a) any such balance that constitutes a trade payable or similar
obligation to a trade creditor, in each case accrued in the ordinary course of business and
(b) any earn-out obligation until the amount of such obligation becomes a liability on the
balance sheet of such Person in accordance with GAAP; c

(5) Capitalized Lease Obligations of such Person (whether or not such items
would appear on the balance sheet of such Person in accordance with GAAP);

(6) the greater of the maximum mandatory redemption or repurchase price
(not including, in either case, any redemption or repurchase premium) or the principal
component or liquidation preference of all obligations of such Person with respect to the
redemption, repayment or other repurchase of any Disqualified Stock;

(7) the principal component of all Indebtedness of other Persons secured by a
Lien on any asset of such Person, whether or not such Indebtedness is assumed by such
Person;

#4834-6333-0618
(FILED: NEW yYGRSC ESAS? 4 Ped RocuMertly2 vFiled OF/O6/2M, Page 27 Oba wo. osvoves ever

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

 

(8) the principal component of Indebtedness of other Persons to the extent
Guaranteed by such Person (whether or not such items would appear on the balance sheet
of such Person in accordance with GAAP);

(9) to the extent not otherwise included in this definition, net obligations of
such Person under Hedging Obligations (the amount of any such obligations to be equal
at any time to the termination value of such agreement or arrangement giving rise to such
Obligation that would be payable by such Person at such time); and

(10) to the extent not otherwise included in this definition, the amount of
obligations outstanding under the legal documents entered into as part of a securitization
transaction or series of securitization transactions that would be characterized as principal
if such transaction were structured as a secured lending transaction rather than as a
purchase relating to a securitization transaction or series of securitization transactions.

Notwithstanding the foregoing, the amount of any Indebtedness outstanding as of
any date shall (i) be the accreted value thereof in the case of any Indebtedness issued with
original issue discount or the aggregate principal amount outstanding in the case of Indebtedness
issued with interest payable in kind and (ii) include any interest (or in the case of Preferred
Stock, dividends) thereon that is more than 30 days past due. Except to the extent provided in the
preceding sentence, the amount of any Indebtedness that is convertible into or exchangeable for
Capital Stock of the Issuer outstanding as of any date shall be deemed to be equal to the principal
and premium, if any, in respect of such Indebtedness, notwithstanding the provisions of GAAP |
(including Accounting Standards Codification Topic 470-20, Debt-Debt with Conversion and
Other Options).

In addition, “Indebtedness” of any Person shall include Indebtedness described in
the preceding paragraph that would not appear as a liability on the balance sheet of such Person
if: .

(1) such Indebtedness is the obligation of a partnership or joint venture that is
not a Subsidiary;

(2) such Person or a Subsidiary of such Person is a general partner of the
partnership or joint venture as contemplated in subclause (1) above; and

(3) there is recourse, by contract or operation of law, with respect to the
payment of such Indebtedness to property or assets of such Person or a Subsidiary of
such Person; and then such Indebtedness shall be included in an amount not to exceed:

(a) the lesser of (i) the net assets of a general partner as contemplated
in subclause (2) above and (ii) the amount of such obligations to the extent that
there is recourse, by contract or operation of law, to the property or assets of such
Person or a Subsidiary of such Person; or

(b) if less than the amount determined pursuant to clause (a)
immediately above, the actual amount of such Indebtedness that is recourse to
such Person or a Subsidiary of such Person, if the Indebtedness is evidenced by a

-10-
4834-6333-0618
(FILED: NEW yOaee Ic20unv1020¢R ERK Rocymentsv Filed 92/66/PO Page 28 of 4 wv: covoessevay

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

writing and is for a determinable amount.

Indebtedness shall not include any obligations relating to any factoring or other
accounts receivable or iron ore concentrate or pellet inventory sales arrangements the cash
proceeds of which are encumbered by the security interest in Collateral granted to the Holders in
the Security Agreement, provided that any discount to the face amount of an invoice sold shall
not exceed 5.0%.

“Indenture” means this Indenture, as amended or supplemented from time to time.

“Independent Financia! Advisor” means an accounting, appraisal, investment
banking firm or consultant to Persons engaged in Similar Businesses of nationally recognized
standing that is, in the good faith judgment of the Issuer, qualified to perform the task for which
it has been engaged.

“Initial Interest Period” means the date of the original issuance of the Notes
hereunder through March 30, 2017.

“Interest Determination Date” for an Interest Period shall be the second Business
Day preceding the first day of such Interest Period (or, in the case of the Initial Interest Period,
the second Business Day preceding the date of the original issuance of Notes hereunder).

“Interest Payment Date” means each of March 31, June 30, September 30 and
December 31 of each fiscal year beginning on, and inclusive of, March 31, 2017.

“Interest Period” means the period commencing on an Interest Payment Date (or,
in the case of the Initial Interest Period, commencing on the date of the original issuance of the
Notes hereunder) and ending on the day preceding the next following Interest Payment Date or
the redemption date, as applicable.

“Interest Rate Agreement” means, with respect to any Person, any interest rate
future or forward, swap or option, cap or collar or other similar agreement or arrangement as to
which such Person is party or a beneficiary.

“Investment” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of any direct or indirect advance, loan (other
than advances or extensions of credit to customers in the ordinary course of business) or other
extensions of credit (including by way of Guarantee or similar arrangement, but excluding any
debt or extension of credit represented by a bank deposit (other than a time deposit)) or capital
contribution to (by means of any transfer of cash or other property to others or any payment for
property or services for the account or use of others), or any purchase or acquisition of Capital
Stock, Indebtedness or other similar instruments issued by, such Person and all other items that
are or would be classified as investments on a balance sheet prepared in accordance with GAAP;
provided that an acquisition of assets, Capital Stock or other securities by the Issuer or a
Subsidiary for consideration to the extent such consideration consists of Common Stock of the
Issuer shall not be deemed to be an Investment.

-11-
#4834-6333-0618
[PILED: NEW YORE RNY OCR ERK Rosyoenidoe Filed 09/86/2Q) Page 29 ofk12A wv. osvoous ever

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

“Issue Date” means the date of the issuance of any Notes hereunder, including
any Interest Payment Date on which additional Notes in respect of PIK Interest are to be issued.

“Issuer” means the party named as such in the first paragraph of this Indenture or
any successor obligor to its Obligations under this Indenture, the Notes or the Security
Agreement.

“Itasca County Properties Plant #4” means operational facilities in Coleraine,
Minnesota for the production of iron ore concentrate, capable of producing at least 1.6 million
tonnes annually when operating at maximum capacity.

 

“K YC” means the obtaining and verifying of such information as has been
requested by each of the Holders and the Trustee (and has been determined by each of such to be
reasonably required by regulatory authorities under applicable “know your customer” and anti-
money laundering rules and regulations, including without limitation the USA PATRIOT Act)
prior to the proposed closing of any event purporting to be a Permitted Change of Control, to the
satisfaction of each such Holder and the Trustee, with respect to the Person or Persons
participating in an event that is purported to be a Permitted Change of Control, which
information includes the name and address of each participating Person and other information
that will allow each such Holder and the Trustee to identify each such Person in accordance with
the Patriot Act. This notice is given in accordance with the requirements of the Patriot Act and is
effective for the Trustee and each Holder of Notes hereunder.

“Leased Real Property” shall have a meaning correlative to Real Estate Leases.

“Lien” means, (i) with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference, assignment priority or
encumbrance of any kind in respect of such asset, whether or not filed, recorded or otherwise
perfected under applicable law, including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement, any lease or license in the nature thereof or
sale/leaseback, any option, trust, or other preferential arrangement or other agreement to sell or
give a security interest in and any filing of or agreement to give any financing statement under
the Uniform Commercial Code (or equivalent statutes) of any jurisdiction, or having the practical
effect of any of the foregoing; provided that in no event shall an operating lease be deemed to
constitute a Lien; and (ii) in the case of Equity Interests, any purchase option, call or similar right
of a third party with respect to such Equity Interests.

“LIBOR” means, with respect to any Interest Determination Date, the London
interbank offered rate as administered by ICE Benchmark Administration Limited (or any other
Person that takes over the administration of such rate) for deposits in immediately available
funds in United States dollars having a maturity of three months as displayed on the Bloomberg
screen page that displays such rate, or on the appropriate page or screen of such other
comparable information service that publishes such rate from time to time as selected by the
Calculation Agent in its discretion (and in consultation with the Issuer) on that Interest
Determination Date. If no rate appears, in respect of that Interest Determination Date, the
Calculation Agent shall request the principal London offices of each of four major reference
banks in the London interbank market, as selected by the Calculation Agent, to provide the

-12-
#4834-6333-0618
(WILED: NEW YORE EeoN4192 043 kw Reevme tae uFiled 09/Q6/BMy Page 30 of124 wy. osvovs; ever

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

 

Calculation Agent with its offered quotation for deposits in United States dollars for the period
of three months, commencing on the second London Business Day following such Interest
Determination Date, to prime banks in the London interbank market at approximately 11:00
a.m., London time, on that Interest Determination Date and in a principal amount that is
representative for a single transaction in United States dollars in that market at that time. If at
least two quotations are provided, then LIBOR on that Interest Determination Date shall be the
arithmetic mean of those quotations. If fewer than two quotations are provided, then LIBOR on
the Interest Determination Date shall be the arithmetic mean of the rates quoted at approximately
11:00 a.m., in the City of New York, on the Interest Determination Date by three major banks in
the City of New York selected by the Calculation Agent for loans in United States dollars to
leading European banks, having a three-month maturity and in a principal amount that is
representative for a single transaction in United States dollars in that market at that time;
provided, however, that if the banks selected by the Calculation Agent are not providing
quotations in the manner described by this sentence, LIBOR shall be the same as the rate
determined for the immediately preceding Interest Period. LIBOR will in no event be less than
0.00% per annum.

“Tondon Business Day” means each day that is not a Saturday, Sunday or other
day on which banking institutions in London are authorized or required by law to close.

“Mechanics Lien Royalty Agreements” means that certain Settlement Agreement
and Release made as of January 27, 2017, by and among the Issuer, the Debtors, Lighthouse
Management Group, Inc., as administrative agent, and the mechanic’s and/or miner’s lien
claimant signatories to that agreement as reflected in the signature blocks thereto, and the
promissory note and security agreement of even date therewith entered into by the Issuer and
Lighthouse Management Group, Inc., as administrative agent, holder and secured party, as
applicable.

“Mechanics Lienholders” means, any Person, whether now or hereafter, entitled
to payment pursuant to the ML Note.

“ML Note” means the 3% note issued to the Mechanics Lienholders by the Issuer
on or about the date of the original issuance of the Notes hereunder.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Mortgages” means the mortgages, debentures, hypothecs, deeds of trust, deeds to
secure Indebtedness or other similar documents securing Liens on the Premises, as well as the
other Collateral, if any, secured by and described in the mortgages, debentures, hypothecs, deeds
of trust, deeds to secure Indebtedness, mortgages made by the Issuer or any other Guarantor in
favor or for the benefit of the Trustee or the Collateral Agent, or other similar documents, in
form and substance reasonably satisfactory to the Trustee or the Collateral Agent, as the case
may be.

“Net Award” means any awards or proceeds in respect of any condemnation,
seizure, taking or other eminent domain proceeding relating to any Collateral.

-13-
4#4834-6333-0618
(FILED: NEW YORs¢ LRNJOULOQOURERK Dooimentavz UFIVd 03/06/20) Page 31 oftr4 %Y- °pvoes/ ever
NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

“Net Insurance Proceeds” means any awards or proceeds in respect of any
casualty insurance or title insurance claim relating to any Collateral.

“Note Guarantee” means, individually, any Guarantee of payment of the Notes
and the Issuer’s other Obligations under each other Notes Document by a Guarantor pursuant to
the terms of this Indenture and any supplemental indenture thereto or any supplemental
guarantee agreement, and, collectively, all such Guarantees.

“Notes” means the Notes and more particularly means any Note authenticated and
delivered under this Indenture. For all purposes of this Indenture, the term “Notes” shall also
include any Notes to be issued or authenticated upon registration of transfer, replacement or
exchange of Notes and any Notes to be issued in connection with a PIK Payment.

“Notes Document” means any of this Indenture, the Notes, the Note Guarantees,
the Security Agreement and the Collateral Documents, and any related documents thereto, as
amended or supplemented from time'to time.

“Obligations” means any principal (including the Amortization Amounts to be
paid on each Amortization Payment Date), interest (including any interest accruing subsequent to
the filing of a petition in bankruptcy, reorganization or similar proceeding at the rate provided for
in the documentation with respect thereto, whether or not such interest is an allowed claim under
applicable state, federal or foreign law and any Additional Amounts), other monetary
obligations, penalties, fees, indemnifications, reimbursements (including reimbursement
obligations with respect to letters of credit and banker’s acceptances), damages and other
liabilities, and Guarantees of payment of such principal, interest, penalties, fees,
indemnifications, reimbursements, damages and other liabilities, payable under the
documentation governing any Indebtedness.

“Obligor” means the Issuer and any Guarantor other than Thomas Matthew
Clarke and Ana Mercedes Clarke. °

“Officer” of any Person means the Chairman of the Board, the Chief Executive
Officer, the President, the Chief Financial Officer, any Executive Vice President, Senior Vice
President or Vice President, the Treasurer or the Secretary of such Person or, in the event that
such Person is a partnership or a limited liability company that has no such officers, a person
duly authorized under applicable law by the general partner, managers, members or a similar
body to act on behalf of such Person.

“Officers’ Certificate” means a certificate signed by two Officers of the Person
delivering such Officers’ Certificate, one of whom is the principal executive officer, the principal
financial officer or the principal accounting officer.

“Opinion of Counsel” means a written opinion from legal counsel. The counsel
may be an employee of or counsel to the Issuer.

“Partial PIK Interest” means the payment of interest on the Notes through an
increase in the principal amount of the outstanding Notes equal to some portion (but not all) of
the amount of accrued and unpaid interest due on the relevant Interest Payment Date, to the

-14-
#4834-6333-0618
(FILED: NEW YORE teoOMI POE kex Resymentdoe Filed 93/Q6/2G) Page 32 Of124 wy. covers ever

 

NYSCEF DOC. NO. 4

RECEIVED NYSCEF: 02/06/2020

extent that only a portion of the interest due on an Interest Payment Date is so paid.

“Payment Date” means any Interest Payment Date or Amortization Payment Date,

as applicable.

“Permitted Change of Control” means a Change of Control involving one or more
investments in the Issuer by PNR and one or more Affiliates of PNR, or FerroMagnetica, subject
in the case of FerroMagnetica to satisfactory completion of KYC of the FerroMagnetica Person
making such investments.

“Permitted Investment” means:

(1)
(2)

an Investment in an Obligor or a Subsidiary of such Obligor;

any Investment in direct obligations of, or obligations the principal of and

interest on which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of acquisition

thereof;

(3)

any Investment by an Obligor or any of their Subsidiaries in a Person that

is engaged in a Similar Businéss if as a result of such Investment:

(a) such Person becomes a Guarantor; or

(b) such Person, in one transaction or a series of related transactions, is

merged or consolidated with or into, or transfers or conveys all or substantially all
of its assets to, or is liquidated into, the Issuer or a Guarantor,

and, in each case, any Investment held by such Person; provided that such
Investment was not acquired by such Person in contemplation of such acquisition,
merger, consolidation or transfer and does not materially and adversely affect the
ability of the Issuer to make scheduled payments of interest and principal under

the Notes;

(4) any Investment in cash and Cash Equivalents;

(5) Investments in existence on the Issue Date;

(6) Guarantees issued in accordance with Section 4.09;

(7) any Investment acquired by an Obligor or any of their Subsidiaries:

(a) in exchange for any other Investment or accounts receivable held

by such Obligor or any such Subsidiary in connection with or as a result of a
bankruptcy, workout, reorganization or recapitalization of the issuer of such other
Investment or accounts receivable; or

#4834-6333-0618

-15-
(PILED: NEW yGAR PeAMrQe MBM RocuMertzly? vFilgd OFDM) Page 33 OhLdA wv. vovooss even

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

(b) as a result of a foreclosure by such Obligor or any of its
Subsidiaries with respect to any secured Investment or other transfer of title with
respect to any secured Investment in default; and

(8) Investments made as a result of the receipt of non-cash consideration from
an asset sale that was made pursuant to and in compliance with Section 5.01.

“Permitted Liens” means, with respect to any Person:

Q) Liens imposed by law, including carriers’, warehousemen’s, mechanics’,
materialmen’s and repairmen’s Liens, Incurred in the ordinary course of business;

(2) pledges or deposits by such Person under workers’ compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in connection
with bids, tenders, contracts (other than for the payment of Indebtedness) or leases to
which such Person is a party, or deposits to secure public or statutory obligations of such
Person or deposits of cash or U.S. government bonds to secure surety or appeal bonds to
which such Person is a party, or deposits as security for contested taxes or import or
customs duties or for the payment of rent, in each case Incurred in the ordinary course of
business;

(3) Liens for'taxes, assessments or other governmental charges not yet subject
to penalties for non-payment or that are being contested in good faith by appropriate
proceedings provided appropriate reserves required pursuant to GAAP have been made in
respect thereof;

(4) encumbrances, ground leases, easements or reservations of, or rights of
others for, licenses, rights of way, sewers, electric lines, telegraph and telephone lines and
other similar purposes, or zoning, building codes or other restrictions (including, without
limitation, minor defects or irregularities in title and similar encumbrances) as to the use
of real properties or Liens incidental to the conduct of the business of such Person or to
the ownership of its properties that do not in the aggregate materially adversely affect the
value of said properties or materially impair their use in the operation of the business of
such Person;

(5) _ leases, licenses, subleases and sublicenses of assets (including, without
limitation, real property and intellectual property rights) that do not materially interfere
with the ordinary conduct of the business of any Obligor or any of their Subsidiaries;

(6) judgment Liens not giving rise to an Event of Default so long as such Lien
is adequately bonded and any appropriate legal proceedings which may have been duly
initiated for the review of such judgment have not been finally terminated or the period
within which such proceedings may be initiated has not expired;

(7) Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s Liens, rights of set-off or similar rights and remedies as to deposit
accounts or other funds maintained with a depositary institution; provided that:

-16-
#4834-6333-0618
IF LLED: NEW YGare COGMFeZ04BeRk Documenvuiy2 uFiled DBOCPM Page 34 of 444 vy. ervoossevey
NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

 

(a) such deposit account is not a dedicated cash collateral account and
is not subject to restrictions against access by the applicable Obligor in excess of
those set forth by regulations promulgated by the Federal Reserve Board; and

(b) such deposit account is not intended by the applicable Obligor or
any Subsidiary of such Obligor to provide collateral for Indebtedness to the
depository institution;

(8) Liens existing on the Issue Date (other than Liens permitted under clause

(10);

(9) Liens securing Indebtedness or other obligations of a Subsidiary of an
Obligor owing to such Obligor or another Subsidiary of such Obligor;

(10) Liens securing the Notes and the Note Guarantees issued on the Issue Date
and any obligations owing to the Trustee or any other Agent under this Indenture or any
other Notes Document;

(11) Liens securing Refinancing Indebtedness Incurred to refinance, refund,
replace, amend, extend or modify, as a whole or in part, Indebtedness that was previously
so secured pursuant to clauses (8), (10) and this clause (11) of this definition; provided
that (i) any such Lien is limited to all or part of the same property or assets (plus
improvements, accessions, proceeds or dividends or distributions in respect thereof) that
secured (or, under the written arrangements under which the original Lien arose, could
secure) the Indebtedness being refinanced or is in respect of property that is the security
for a Permitted Lien hereunder and (ii) the new Lien has no greater priority relative to the
Notes and to Note Guarantees, and the holders of such Indebtedness secured by such
Liens have no greater rights relative to the Notes and the Note Guarantees, than the
original Liens and related Indebtedness and the holders thereof;

(12) Liens in favor of an Obligor or any Subsidiary of any Obligor;
(13) Liens under industrial revenue, municipal or similar bonds;

(14) Liens on the Collateral securing any Indebtedness Incurred under Section
4,09(b)(3); for the avoidance of doubt, Liens permitted under this clause (14) may be
senior in priority to the Liens on the Collateral securing the Notes;

(15) Liens on property or Capital Stock of a Person at the time such Person
becomes a Subsidiary of an Obligor; provided, however, that such Liens are not created,
Incurred or assumed in connection with, or in contemplation of, such other Person
becoming a Subsidiary of such Obligor; provided, further, however, that any such Lien
may not extend to any other property owned by the applicable Obligor or any Subsidiary
of such Obligor and as do not materially impair their use in the operation of the business
of such Person; provided, further, that such Liens not materially and adversely affect the
ability of such Obligor to.make scheduled payments of interest and principal under the
Notes;

ari
#4834-6333-0618 ‘
[FILED: NEW YORE USUsrA204 Bek RocuMentzlus vFilged DZ/O6MM) Page 35 chL44 wv. covooss eve

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

(16) Liens on property at the time an Obligor or a Subsidiary of an Obligor
acquired the property, including any acquisition by means of a merger or consolidation
with or into such Obligor or any Subsidiary of such Obligor; provided, however, that such
Liens are not created, Incurred or assumed in connection with, or in contemplation of,
such acquisition; provided, further, however, that such Liens may not extend to any other
property owned by such Obligor or any Subsidiary of such Obligor and as do not
materially impair their use in the operation of the business of such Person; provided,
further, that such Liens not materially and adversely affect the ability of such Obligor to
make scheduled payments of interest and principal under the Notes;

(17) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances issued or
created for the account of such Person to facilitate the purchase, shipment or storage of
such inventory or other goods and as do not materially impair their use in the operation of
the business of such Person; provided, further, however, that such Liens may not extend
to any other property owned by such Obligor or any Subsidiary of such Obligor and as do
not materially impair their use in the operation of the business of such Person; provided, !
further, that such Liens not materially and adversely affect the ability of such Obligor to
make scheduled payments of interest and principal under the Notes;

(18) mortgage Liens and security interests granted in all real and personal
property to mechanic's/miner's lien claimants identified as of the date of the original
issuance of the Notes hereunder, which mortgage Liens and security interests will be
junior in payment priority to the Liens granted to the Collateral Agent under the
Collateral Documents;

(19) Liens to be granted to AKS in connection with the Issuer's purchase of
materials and supplies from AKS pursuant to the Global Settlement Agreement (as
defined in the APA);

(20) Liens on the Coke Guarantor’s assets other than the Coke Plant securing
any Indebtedness Incurred under Section 4.09(b)(12); for the avoidance of doubt no Liens
shall be placed on the Coke Plant pursuant to this provision;

(21) Subordinated Liens in favor of the State of Minnesota and/or its agencies
on all real and personal property of the Issuer Incurred on or after July 1, 2017 in
connection with the failure by the Issuer to pay Royalties and Other Costs when due,
securing the obligation of the Issuer to pay Royalties and Other Costs to the State of
Minnesota and/or its agencies, which are subordinated to the Liens on the Collateral in
favor of the Collateral Agent for the benefit of the Holders and the other secured parties
under the Notes Documents; and

(22) Liens claimed by mechanic's/miner's lien claimants in the assets known as
the Itasca County Properties Plant #4 in pleadings filed in a civil action pending in Itasca
County District Court (Court File No. #31-CV-15-3288), such liens having the lien and
payment priorities decided in the final resolution of such action.

-18-
44834-6333-0618
WWILED: NEW yYoase keno? 0¢: bNx Resymentsor Filed 99/Q6/2Q) Page 36 Ofd1A wu. csvosssevev

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

“Person” means any natural persons, corporations, limited partnerships, general
partnerships, limited liability companies, limited liability partnerships, joint stock companies,
joint ventures, associations, companies, trusts, banks, trust companies, land trusts, business trusts
or other organizations, whether or not legal entities, and governmental authorities.

“PIK Interest” means the payment of interest (including Additional Amounts, if
any) on the Notes through an increase in the principal amount of the outstanding Notes equal to
the amount of accrued and unpaid interest due on the relevant Interest Payment Date.

"PNR" means Pocahontas Natural Resources, LLC, a Minnesota limited liability
company, the majority owner of the Issuer.

“Premises” means the owned real property (including all real property) that is
required to be subject to Mortgages and forms a portion of the Collateral.

“Preferred Stock,” as applied to the Capital Stock of any corporation, means
Capital Stock of any class or classes (however designated) which is preferred as to the payment
of dividends, or as to the distributions of assets upon any voluntary or involuntary liquidation or
dissolution of such corporation, over shares of Capital Stock of any other class of such
corporation.

“Progress” means Progress Rail Leasing Corporation, a Delaware corporation.
rp

“Progress Lease” means that certain master railcar lease agreement, dated on or
about the date hereof, between the Issuer and Progress, as amended, modified or restated from
time to time.

“Progress Note” means that certain promissory note, executed by the Issuer on or
about the date hereof, in favor of Progress.

“Real Estate Leases” means any existing or hereafter acquired leasehold interests
in real property, or licenses or other agreements with regard to accessing real property or
accessing or removing iron ore or iron ore tailings.

“Receivable” means a right to receive payment arising from a sale or lease of
goods or the performance of services by a Person pursuant to an arrangement with another
Person pursuant to which such other Person is obligated to pay for goods or services under terms
that permit the purchase of such goods and services on credit and shall include, in any event, any
items of property that would be classified as an “account,” “chattel paper,” “payment intangible”
or “instrument” under the Uniform Commercial Code as in effect in the State of New York and
any “supporting obligations” as so defined.

“Recovery Event” means any event, occurrence, claim or proceeding that results
in any Net Award or Net Insurance Proceeds.

“Record Date” for the amount payable on any Payment Date means March 15,
June 15, September 15 and December 15, (whether or not a Business Day) next preceding such
Interest Payment Date.

-19-
#4834-6333-0618
(FILED: NEW yGare UdOATWe4Rdnk Rocumeny?2 vFiled O8O6s2M) Page 37 of 444 wy. covers) eve

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

“Refinancing Indebtedness” means Indebtedness that is Incurred to refund,
refinance, replace, exchange, renew, repay or extend (including pursuant to any defeasance or
discharge mechanism) (collectively, “refinance,” “refinances,” “refinanced” and “refinancing”
shall each have a correlative meaning) any Indebtedness existing on the Issue Date or Incurred in
compliance with this Indenture, defeasance costs, accrued interest and fees and expenses
(including fees and expenses relating to the Incurrence of such Refinancing Indebtedness) in
connection with any such refinancing) including Indebtedness that refinances Refinancing
Indebtedness; provided, however, that:

(1) (a) if the Stated Maturity of the Indebtedness being refinanced is earlier
than the Stated Maturity of the Notes, the Refinancing Indebtedness has a Stated Maturity no
earlier than the Stated Maturity of the Indebtedness being refinanced or (b) if the Stated Maturity
of the Indebtedness being refinanced is later than the Stated Maturity of the Notes, the
Refinancing Indebtedness has a Stated Maturity at least 91 days later than the Stated Maturity of
the Notes;

(2) the Refinancing Indebtedness has an Average Life at the time such
Refinancing Indebtedness is Incurred that is equal to or greater than the Average Life of the
Indebtedness being refinanced;

(3) such Refinancing Indebtedness is Incurred in an aggregate principal
amount (or if issued with original issue discount, an aggregate issue price) that is equal to or less
than the sum of the aggregate principal amount (or if issued with original issue discount, the
aggregate accreted value) then outstanding of the Indebtedness being refinanced (plus, without
duplication, any additional Indebtedness Incurred to pay premiums required by the instruments
governing such existing Indebtedness or reasonable tender premiums, as determined in good
faith, defeasance costs, accrued interest and fees and expenses in connection with any such
refinancing);

(4) to the extent such Refinancing Indebtedness is secured, the Liens securing
such Refinancing Indebtedness have a Lien priority equal with or junior to the Liens securing the
Indebtedness being refunded, refinanced, replaced, exchanged, renewed, repaid or extended; and

(5) if the Indebtedness being refinanced is subordinated in right of payment to
the Notes or the Note Guarantees, such Refinancing Indebtedness is subordinated in right of
payment to the Notes or the Note Guarantees on terms at least as favorable to the Holders as
those contained in the documentation governing the Indebtedness being refinanced.

“Responsible Officer” means, when used with respect to the Trustee, any officer
within the corporate trust department of the Trustee having direct responsibility for the
administration of this Indenture.

“Restricted Investment” means any Investment other than a Permitted Investment.

“Reuters Screen LIBORO! Page” means the display designated on page
“LIBOROI” on Reuters (or such other page as may replace the LIBORO! page on that service or
any successor service for the purpose of displaying London interbank offered rates for U.S.
dollar deposits of major banks).

-20-
#4834-6333-0618
(WILED: NEW yGase Lietaree ek RocHMeruly2 vFiled OZO6iM Page 38 ofL44 vy. covoosys even

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

“Royalties and Other Costs” means:

(1) 2016 royalties relating to that certain lease for Iron-Bearing Materials
Canisteo Mine Second Tailings Basin North and South, between the State of Minnesota
and the Debtor Company (later assigned to Mag Mining, LLC), dated October 3, 2011, as
amended on December 15, 2013 and April 25, 2016;

(2) 2016 royalties relating to that certain lease for Iron-Bearing Materials
Buckeye Tailings Basin #2, between the State of Minnesota and the Debtor Company
(later assigned to Mag Mining, LLC), dated May 31, 2012, as amended on April 1, 2015;

(3) the 2015 prepetition default amounts on the leases described in paragraphs
(1) and (2) specifically being assumed as set forth in the applicable notice of assumption
and assignment served on each non-debtor party to each such lease; and

(4) amounts due in the first quarter of 2017 under the contracts with the State
of Minnesota assigned to ERPI.

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc., and any successor to its rating agency business.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Security Agreement” means the Security Agreement, dated on or about the date
of the original issuance of the Notes hereunder, by and among the Issuer, certain other grantors
party thereto from time to time and the Collateral Agent.

“Senior Management” means the chief executive officer and the chief financial
officer of the Issuer.

“Similar Business” means any business conducted or proposed to be conducted by
the Issuer and its Subsidiaries on the Issue Date or any business that is similar, reasonably
related, incidental or ancillary thereto. ,

“Specified Event of Default” means a quarterly interest payment Event of Default
under Section 6.01(a)(1) that continues for a period of nine (9) consecutive months after the
scheduled Interest Payment Date.

 

“Stated Maturity” means, with respect to any security, the date specified in the
agreement governing or certificate relating to such Indebtedness as the fixed date on which the
final payment of principal of such security is due and payable, including pursuant to any
mandatory redemption provision, but not including any contingent obligations to repay, redeem
or repurchase any such principal prior to the date originally scheduled for the payment thereof.

-2]-
#4834-6333-0618
(FILED: NEW yGase LeUEwrG204ReRk RocuMentlys vFilgd DZO6/M2M Page 39 ofLd4 wv. covers; even

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

“Subordinated Indebtedness” means any financing from any source, including
Affiliates of the Issuer, incurred by the Issuer to meet its working capital requirements, which
indebtedness is subordinated in right of payment to the Notes and the Note Guarantees.

“Subordination Agreement” means the Subordination Agreement, dated on or
about the date of the original issuance of the Notes hereunder, by and among the Issuer, Progress
and the Collateral Agent for and on behalf of the Holders.

“Subsidiary” of any Person means (1) any corporation, association or other
business entity (other than a partnership, joint venture, limited liability company or similar
entity) of which more than 50% of the total ordinary voting power of shares of Capital Stock
entitled (without regard to the occurrence of any contingency) to vote in the election of directors,
managers or trustees thereof (or Persons performing similar functions) or (2) any partnership,
joint venture limited liability company or similar entity of which more than 50% of the capital
accounts, distribution rights, total equity and voting interests or general or limited partnership
interests, as applicable, is, in the case of clauses (1) and (2), at the time owned or controlled,
directly or indirectly, by (a) such Person, (b) such Person and one or more Subsidiaries of such
Person or (c) one or more Subsidiaries of such Person. Unless otherwise specified herein, each
reference to a Subsidiary shall refer to a Subsidiary of the Issuer.

“Transfer Restricted Notes” means Definitive Notes and any other Notes that bear
or are required to bear the Restricted Notes Legend.

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended.

“Trustee” means the party named as such in the first paragraph of this Indenture,
until a successor replaces it in accordance with the applicable provisions of this Indenture and
thereafter means the successor serving hereunder.

“Uniform Commercial Code” means the Uniform Commercial Code as in effect
from time to time in any applicable jurisdiction.

“Voting Stock” of a Person means all classes of Capital Stock of such Person then
outstanding and normally entitled to vote in the election of directors, managers or trustees, as
applicable, of such Person.

“Wholly Owned Subsidiary” means a Subsidiary, all of the Capital Stock of
which (other than directors’ qualifying shares) is owned by an Obligor or another Wholly Owned
Subsidiary.

Section 1.02 Other Definitions.

 

 

 

Term

Defined in Section
“Acceleration Effective Date” ..........cssessneessecersesssvaetenseneeeadasessenns 6.02(a)(2)
“Acceleration Effective Date Notice” ........c cc cecceectessseeceseeenseees 4,15(a)
“Additional Amounts” ..........cccsoecsee beauinenineneaieatecneeatiuaabueRseaea 2.15(a)

#4834-6333-0618
[FT LED: NEW

NYSCEF DOC. NO.

yGase LeQawr92048iek Docunently2 uFiled 03/O6/e2m) Page 40 of £44 »v-

RECEIVED NYSCEF:

4

Term

 

Defined in Section

 

“Affiliate TramSaction” ........cccsssssesesscssseverscecseceseseseceseseecescereeedseeteers

“ec

“Applicable Procedures” sigesssessestiiisiasnasicissroncrvonanvicscnsciccaisresanneds

“ADDTIGHDIS RGtC” saccieiscinsissnseisinavivinansvenieraneinneeiaskanennceummannanss

“Authentication Order”...

“Clarke Redemption Date ae Ss
“Clarke Redemption Failure Notice”

“Clearstream”.

“Deficiency AMOUNE” vo... ccc eeeeeeseseeteseestsetenseneeeneeaeenersaeneeenes

‘Definitive Notes Legend”... eee

“Distribution Compliance Period” ...........cccccccccceecceeeeeereeeeseteeeees

“ERISA” sina nein nial RITRN

“BRISA Eehend” ....... ccessrsnscancecswnnneaiinnaneneonancensreesates

“Buroclear” .... .swesasneitemnmeaanomemarassienene

“Event of Default” .. sense
“Event of Default Redemption”. ve
“Fvent of Default Redemption Notice” .

“Event of Default Redemption Payment Date” .....ccssccsssssssseee
“Event of Default Redemption Price” ........ cece

Expiration Date” varicsisiserseiisssessacatseetessesveenpsatescstuanveisassaises
“First Standstill Expiration Date” .........0:cssscceccssesssssevecieaeesceceaeenees

¢

 

*QHobal Note” sissisiiaieamiinccenioncacnn

“Global Notes Legend” a issccsccsosscsascevansncaesncresacatounseascinnnnnencovorentensaee

“Guaranteed Obligations”

“Guarantor Redemption Date’ cesenes .

“Guarantor or Redemption =e Notice”
“TAI” ...

“TAI Global Note”... eeceseeeseeeeeeteessscesseneesecnesseeseeeeeteenutesseneeseaee

“Interest Reset Date” sisaainiaeih iii inna

“Issuer Redemption Date’

“Issuer Redemption Failure Notice”. ‘

“Note Register”

“OID Notes Legend” SS

“Paying BED sores re rn nnaninns

“PDF”...

ipa os gs suseaaeeeeeeegueeeeneeenaqueaetesentesseeeessseseersetsetecenerteeseeetsnnees

“( IB”...
5.

#4834-6333-0618

Apert Members” .....-.ssssssssannersvaronssancopzsesiicbesdlincondeddenbeiaisveas isupouins

4.14
2.1(b) of
Appendix A
1.1(a) of
Appendix A
2.14(a)
2.02(c)
6.02(b)
6.02(b)
1.1(a) of
Appendix A
6.02(b)
2.2(e) of
Appendix A
1.1(a) of
Appendix A

2.2(e) of Appendix
A

2.2(e) of
Appendix A
1.1(a) of
Appendix A
6.01(a)
4.15(a)
6.02(b)
4.15(a)
4.15(a)
1.05)
6.02(b)
2.1(a) of
Appendix A
2.2(e) of
Appendix A
11.01(a)
6.02(b)
6.02(b)
1.1(a) of
Appendix A
2.1(a) of
Appendix A
2.14(a)
6.02(b)
6.02(b)
2.03(a)
2.2(e) of
Appendix A
2.03(a)
2,06(i)
2.01 (a)
1.1(a) of

OVYVODt4s/ 42U4U

02/06/2020
IFILED: NEW yGase Le@Aro24eeNk Rocumentdy2 vFiled O2O6h My)

NYSCEF DOC. NO. 4

“Redemption Failure Notice” squcreextmeseetsapenanaseanestamensunsen item
“REPIStrAr” ...ccsossrsssrsvecsereseverneeeeaseeteecenssersarerenenssnessenatenneneneserenecazens
“Regulation S” .....ccceessrevsrseeeesneeseeseesesseneieneeemeeeaseaneeeensersaverseenenes

“Regulation § Global Note” .......cccsscesseeeeesteeesnenssseeeseeseteeeteeeeenes

“Relevant Jurisdictions” ms
“Relevant Taxing J urisdiction”.
“Resale Restriction Termination Date”

 

“Restricted Notes Legend” .....ccccscsucersessesesenaweanetennseessesaenaeeasene

“Restricted Payment”’.....
“Rule 144” woes

“Rule 144A” w.ccsccssseseeeeeee
“Rule 144A Global Note”... ccccceccssscceccccrsteccseresesersrseteseyeastenteeeeses

“Second Standstill Expiration Date” ...........c::ceccececesseebersseeesenneerens
“Section 4:15 Notee’ ssavencccciviaiiainesenisencannasneeaunacesenmavenns
“Qimilar Laws”  scsssaiseiivswauddeddavsds vivessvaavinssensscvssecvabaeassnssvanensceveneneenes

“Standstill Period” ..

“Successor Company” . avi cesdutsuvuvasevernuseuerteensutceeeesaeeatereeeens
“Third Standstill Expit ation Date” ccccueaesanneseesseesseetsanesssuseeveeeeceeeeeres
“Unrestricted Global Note” .. veseseees =

 

UTS. Person” ..cccccsescceseceeececceveeeentereeensveeeeenseserceratenesteieensesezeeeasesseneee

Section 1.03 Rules of Construction.

Unless the context otherwise requires:

Page 41 ef 244 vv.
RECEIVED NYSCEF:

Defined in Section

Appendix A
6.02(b)

. 2,03(a)
1.1(a) of
Appendix A
2.1(a) of
Appendix A
2.15(a)
2.15(a)
2.2(e) of
Appendix A
2.2(e) of
Appendix A
4.08
1.1(a) of
Appendix A
1.1(a) of
Appendix A
2.1(a) of
Appendix A
6.02(b)
4.15(b)
2.2(e) of
Appendix A
6.02(b)
5.01
6.02(b)
1.1(a) of
Appendix A
1,1 (a) of
Appendix A

(1) a term defined in Section 1.01 or 1.02 has the meaning assigned to it

therein;

(2)  anaccounting term not otherwise defined has the meaning assigned to it in

accordance with GAAP;

(3) “or” is not exclusive;

(4) words in the singular include the plural, and words in the plural include

the singular;

(5) provisions apply to successive events and transactions,

-24-
#4834-6333-0618

OVVOVDts 42U4Y

02/06/2020
FILED: NEW yGRIC USAW BiNk RecHMEePUy2 UFiled DBM6RM) Page 42 of444 wy. covovsyeucv

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

 

(6) unless the context otherwise requires, any reference to an “Appendix,”
“Article,” “Section,” “clause,” “Schedule” or “Exhibit” refers to an Appendix, Article,
Section, clause, Schedule or Exhibit, as the case may be, of this Indenture;

(7) the words “herein,” “hereof” and other words of similar import refer to
this Indenture as a whole and not any particular Article, Section, clause or other
subdivision;

(8) “including” means including without limitation;

(9) references to sections of, or rules under, the Securities Act or the
Exchange Act shall be deemed to include substitute, replacement or successor sections or
rules adopted by the SEC from time to time; and

(10) unless otherwise provided, references to agreements and other instruments
shall be deemed to include all amendments and other modifications to such agreements or
instruments, but only to the extent such amendments and other modifications are not
prohibited by the terms of this Indenture.

Section 1.04 [Reserved]
Section 1.05 Acts of Holders.

(a) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by Holders may be embodied in and
evidenced by one or more instruments of substantially similar tenor signed by such Holders in
person or by an agent duly appointed in writing. Except as herein otherwise expressly provided,
such action shall become effective when such instrument or instruments or record or both are
delivered to the Trustee and, where it is hereby expressly required, to the Issuer and the
Guarantors. Proof of execution of any such instrument or of a writing appointing any such agent,
or the holding by any Person of a Note, shall be sufficient for any purpose of this Indenture and
(subject to Section 7.01) conclusive in favor of the Trustee, the Issuer and the Guarantors, if
made in the manner provided in this Section 1.05.

(b) The fact and date of the execution by any Person of any such instrument or
writing may be proved (1) by the affidavit of a witness of such execution or by the certificate of
any notary public or other officer authorized by law to take acknowledgments of deeds,
certifying that the individual signing such instrument or writing acknowledged to him the
execution thereof or (2) in any other manner deemed reasonably sufficient by the Trustee.

Where such execution is by or on behalf of any legal entity other than an individual, such
certificate or affidavit shall also constitute proof of the authority of the Person executing the
same. The fact and date of the execution of any such instrument or writing, or the authority of
the Person executing the same, may also be proved in any other manner that the Trustee deems
sufficient.

(c) The ownership of Notes shall be proved by the Note Register.

(d) Any request, demand, authorization, direction, notice, consent, waiver or

-25-
#4834-6333-0618
[PILED: NEW yGRE LAU? eRk WUeHTEPIUy2 UFiled OFOCRM Page 43 ch244 wv. covooss evav

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

other action by the Holder of any Note shall bind every future Holder of the same Note and the
Holder of every Note issued upon the registration of transfer thereof or in exchange therefor or in
lieu thereof, in respect of any action taken, suffered or omitted by the Trustee, the Issuer or the
Guarantors in reliance thereon, whether or not notation of such action is made upon such Note.

(e) The Issuer may set a record date for purposes of determining the identity
of Holders entitled to make, give or take any request, demand, authorization, direction, notice,
consent, waiver or other action provided in this Indenture to be made, or to vote on or consent to
any action authorized or permitted to be taken by the Holders, provided that the Issuer may not
set a record date for, and the provisions of this paragraph shall not apply with respect to, the

- giving or making of any notice, declaration, request or direction referred to in clause (f) below.
Unless otherwise specified, if not sct by the Issuer prior to the first solicitation of a Holder made
by any Person in respect of any such action, or in the case of any such vote, prior to such vote,
any such record date shall be the later of 30 days prior to the first solicitation of such consent or
vote or the date of the most recent list of Holders furnished to the Trustee prior to such
solicitation or vote. If any record date is set pursuant to this clause (e), the Holders on such
record date, and only such Holders, shall be entitled to make, give or take such request, demand,
authorization, direction, notice, consent, waiver or other action (including revocation of any
action), whether or not such Holders remain Holders after such record date; provided that no
such action shall be effective hereunder unless made, given or taken on or prior to the applicable
Expiration Date by Holders of the requisite principal amount of Notes, or each affected Holder,
as applicable, on such record date. Promptly after any record date is set pursuant to this
paragraph, the Issuer, at its own expense, shall cause notice of such record date, the proposed
action by Holders and the applicable Expiration Date to be given to the Trustee in writing and to
each Holder in the manner set forth in Section 13.01.

(f) The Trustee may set any day as a record date for the purpose of
determining the Holders entitled to join in the giving or making of (1) any notice of default under
Section 6.01(a), (2) any declaration of acceleration referred to in Section 4.15 or Section 6.02,
(3) any direction referred to in Section 6.04 or (4) any request to pursue a remedy as permitted in
Section 6.05. If any record date is set pursuant to this paragraph, the Holders on such record
date, and no other Holders, shall be entitled to join in such notice, declaration, request or
direction, whether or not such Holders remain Holders after such record date; provided that no
such action shall be effective hereunder unless made, given or taken on or prior to the applicable
Expiration Date by Holders of the requisite principal amount of Notes or each affected Holder, as
applicable, on such record date. Promptly after any record date is set pursuant to this paragraph,
the Trustee, at the Issuer’s expense, shall cause notice of such record date, the proposed action
by Holders and the applicable Expiration Date to be given to the Issuer and to each Holder in the
manner set forth in Section 13.01.

(g) Without limiting the foregoing, a Holder entitled to take any action
hereunder with regard to any particular Note may do so with regard to all or any part of the
principal amount of such Note or by one or more duly appointed agents, each of which may do
so pursuant to such appointment with regard to all or any part of such principal amount. Any
notice given or action taken by a Holder or its agents with regard to different parts of such
principal amount pursuant to this paragraph shall have the same effect as if given or taken by
separate Holders of each such different part.

-26-
#4834-6333-0618
[FLLED: NEW YOR ESUaAMra2 eR RocHMEPtly2 Filed OBO6/ieM Page 44 ofd4 vv. covovssaveu

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

 

(h) Without limiting the generality of the foregoing, a Holder, including a
Depositary that is the Holder of a Global Note, may make, give or take, by a proxy or proxies
duly appointed in writing, any request, demand, authorization, direction, notice, consent, waiver
or other action provided in this Indenture to be made, given or taken by Holders, and a
Depositary that is the Holder of a Global Note may provide its proxy or proxies to the beneficial
owners of interests in any such Global Note through such Depositary’s standing instructions and
customary practices.

(i) The Issuer may fix a record date for the purpose of determining the
Persons who are beneficial owners of interests in any Global Note held by a Depositary entitled
under the procedures of such Depositary, if any, to make, give or take, by a proxy or proxies duly
appointed in writing, any request, demand, authorization, direction, notice, consent, waiver or
other action provided in this Indenture to be made, given or taken by Holders; provided that if
such a record date is fixed, only the beneficial owners of interests in such Global Note on such
record date or their duly appointed proxy or proxies shall be entitled to make, give or take such
request, demand, authorization, direction, notice, consent, waiver or other action, whether or not
such beneficial owners remain beneficial owners of interests in such Global Note after such
record date. No such request, demand, authorization, direction, notice, consent, waiver or other
action shall be effective hereunder unless made, given or taken on or prior to the applicable
Expiration Date.

) With respect to any record date set pursuant to this Section 1.05, the party
hereto that sets such record date may designate any day as the “Expiration Date” and from time
to time may change the Expiration Date to any earlier or later day; provided that no such change
shall be effective unless notice of the proposed new Expiration Date is given to the other party
hereto in writing, and to each Holder of Notes in the manner set forth in Section 13.01, on or
prior to both the existing and the new Expiration Date. If an Expiration Date is not designated
with respect to any record date set pursuant to this Section 1.05, the party hereto which set such
record date shall be deemed to have initially designated the 90th day after such record date as the
Expiration Date with respect thereto, subject to its right to change the Expiration Date as
provided in this clause (j).

ARTICLE 2
THE NOTES

Section 2.01 Form and Dating; Terms.

(a) Provisions relating to the Notes issued under this Indenture are set forth in
Appendix A, which is hereby incorporated in and expressly made a part of this Indenture. The
Notes and the Trustee’s certificate of authentication shall each be substantially in the form of
Exhibit A hereto, which is hereby incorporated in and expressly made a part of this Indenture.
The Notes may have notations, legends or endorsements required by law, rules or agreements
with national securities exchanges to which the Issuer or any Guarantor is subject, if any, or
usage (provided that any such notation, legend or endorsement is in a form acceptable to the
Issuer). Each Note shall be dated the date of its authentication. Subject to the issuance of
additional Notes or the increase in the principal amount of the Global Notes in order to evidence

-27-
#4834-6333-0618
WILED: NEW yGRRC CSUATIA Rake RecuerLb2 uFiled O8O6HA) Page 45 ohLad wy. covorss every

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

PIK Interest (which additional Notes or increased principal amount shall be in denominations of
$1.00 or any integral multiple of $1.00 in excess thereof), the Notes shall be issuable only in
registered form without interest coupons and in denominations of $2,000 and any integral
multiples of $1.00. On any Interest Payment Date on which the Issuer pays interest all or in part
in PIK Interest (a “PIK Payment”) with respect to a Global Note, the Trustee shall, subject to the
Issuer’s compliance with Section 2.14(d), increase the principal amount of such Global Note by
an amount equal to the interest payable as PIK Interest, rounded up to the nearest whole dollar,
for the relevant Interest Period on the principal amount of such Global Note as of the relevant
Record Date for such Interest Payment Date, to the credit of the Holders of such Global Note on
such Record Date and an adjustment shall be made on the books and records of the Trustee with
respect to such Global Note to reflect such increase.

(b) The aggregate principal amount of Notes that may be authenticated and
delivered under this Indenture is limited to $22,500,000, provided that nothing herein shall
prevent the issuance of additional Notes or the increase in the aggregate principal amount of the
Global Notes issuable hereunder in connection with the payment of PIK Interest.

The terms and provisions contained in the Notes shall constitute, and are hereby
expressly made, a part of this Indenture, and the Issuer, the Guarantors and the Trustee, by their
execution and delivery of this Indenture, expressly agree to such terms and provisions and to be
bound thereby. However, to the extent any provision of any Note conflicts with the express
provisions of this Indenture, the provisions of this Indenture shall govern and be controlling.

_ Additional Notes issued from time to time by the Issuer in connection with the
payment of PIK Interest shall be pari passu with the outstanding Notes, shall be consolidated
with and form a single class with any outstanding Notes and shall have the same terms as to
status, redemption or otherwise.

Section 2.02 Execution and Authentication.

(a) At least one Officer of the Issuer shall execute the Notes on behalf of the
Issuer by manual or facsimile signature. If an Officer whose signature is on a Note no longer
holds that office at the time a Note is authenticated, the Note shall nevertheless be valid.

(b) A Note shall not be entitled to any benefit under this Indenture or be valid
or obligatory for any purpose until authenticated substantially in the form of Exhibit A attached
hereto by the manual signature of an authorized signatory of the Trustee. The signature shall be
conclusive evidence that the Note has been duly authenticated and delivered under this
Indenture.

(c) On each Issue Date, the Trustee shall, upon receipt of a written order of
the Issuer signed by an Officer of the Issuer (an “Authentication Order”), authenticate and
deliver the Notes specified in such Authentication Order.

(d) The Trustee may appoint an authenticating agent acceptable to the Issuer
to authenticate Notes. An authenticating agent may authenticate Notes whenever the Trustee
may do so. Each reference in this Indenture to authentication by the Trustee includes
authentication by such agent. An authenticating agent has the same rights as an Agent to deal

-28-
#4834-6333-0618
IWILED: NEW YGRRC GEQATO24RiNk RocuMepLd2 uFiled OBNORG Page 46 ofddd sv. covers; evey

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

with Holders, the Issuer or an Affiliate of the Issuer.
Section 2.03 Registrar, Paying Agent and Calculation Agent.

(a) The Issuer shall maintain an office or agency where Notes may be
presented for registration of transfer or for exchange (“Registrar”) and at least one office or
agency where Notes may be presented for payment (“Paying Agent”). The Registrar shall keep a
register of the Notes (“Note Register”) and of their transfer and exchange. The Issuer may
appoint one or more co-registrars and one or more additional paying agents. The term
“Registrar” includes any co-registrar, and the term “Paying Agent” includes any additional
paying agent. The Issuer may change any Paying Agent or Registrar without prior notice to any
Holder. The Issuer shall notify the Trustee in writing of the name and address of any Agent not a
party to this Indenture. If the Issuer fails to appoint or maintain another entity as Registrar or
Paying Agent, the Trustee shall act as such. The Issuer or any of its Subsidiaries may act as
Paying Agent or Registrar.

(b) The Issuer initially appoints The Depository Trust Company to act as
Depositary with respect to the Global Notes. The Issuer initially appoints the Trustee to act as
Paying Agent, Registrar and Calculation Agent for the Notes and to act as Custodian with respect
to the Global Notes.

(c) The Issuer may change the Paying Agent, Registrar or Calculation Agent
without notice to the Holders. The Issuer or any of its Subsidiaries may act in any such capacity.

Section 2.04 Paying Agent to Hold Money in Trust.

The Issuer shall, no later than 11:00 a.m. (New York City time) on each due date
for the payment of principal, premium and Additional Amounts, if any, and, subject to Section
2.14(a), interest on any of the Notes, deposit with a Paying Agent a sum sufficient to pay such
amount, such sum to be held in trust for the Holders entitled to the same, and (unless such Paying
Agent is the Trustee) the Issuer shall promptly notify the Trustee in writing ‘of its action or
failure so to act. Each Paying Agent shall promptly notify the Issuer in the event that there is
deposited with such Paying Agent an amount in excess of the amount required to be paid on any
such due date, and the Issuer shall be entitled to remittance of such excess amount. The Issuer
shall require each Paying Agent other than the Trustee to agree in writing that such Paying Agent
shall hold in trust for the benefit of Holders or the Trustee all money held by such Paying Agent
for the payment of principal, premium and Additional Amounts, if any, and interest on the Notes,
and shall notify the Trustee of any default by the Issuer in making any such payment. While any
such default continues, the Trustee may require a Paying Agent to pay all money held by it to the
Trustee. The Issuer at any time may require a Paying Agent to pay all money held by it to the
Trustee. Upon payment over to the Trustee, a Paying Agent shall have no further liability for the
money. If the Issuer or a Subsidiary acts as Paying Agent, it shall segregate and hold in a
separate trust fund for the benefit of the Holders all money held by it as Paying Agent. Upon any
bankruptcy or reorganization proceedings relating to the Issuer, the Trustee shall serve as Paying
Agent for the Notes.

Section 2.05 Holder Lists.

-29-
#4834-6333-0618
INILED: NEW yORSe Beare 04R kkk Recwneptulos uFiled O3/O6/BMy Page 47 Cbbd4 wy. crvovescvau

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

4

The Registrar shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of all Holders. Ifthe Trustee is not the
Registrar, the Issuer shall furnish to the Trustee at least five Business Days after each Record
Date and at such other times as the Trustee may request in writing, a list in such form and as of
such date as the Trustee may reasonably require of the names and addresses of the Holders.

Section 2.06 Transfer and Exchange.

(a) The Notes shall be issued in registered form and shall be transferable only
upon the surrender of a Note for registration of transfer and in compliance with Appendix A.

(b) To permit registrations of transfers and exchanges, the Issuer shall execute
and the Trustee shall authenticate Global Notes and Definitive Notes upon receipt of an
Authentication Order in accordance with Section 2.02 or at the Registrar’s request.

(c) No service charge shall be imposed in connection with any registration of
transfer or exchange (other than pursuant to Section 2.07), but the Holders shall be required to
pay any transfer tax or similar governmental charge payable in connection therewith (other than
any such transfer taxes or similar governmental charge payable upon exchange or transfer
pursuant to Sections 2.10 and 9.05).

(d) All Global Notes and Definitive Notes issued upon any registration of
transfer or exchange of Global Notes or Definitive Notes shall be the valid obligations of the
Issuer, evidencing the same debt, and entitled to the same benefits under this Indenture, as the
Global Notes or Definitive Notes surrendered upon such registration of transfer or exchange.

(e) Neither the Issuer nor the Registrar shall be required to register the
transfer of or to exchange any Note between a Record Date and the next succeeding Payment
Date.

(f) Prior to due presentment for the registration of a transfer of any Note, the
Trustee, any Agent and the Issuer may deem and treat the Person in whose name any Note is
registered as the absolute owner of such Note for the purpose of receiving payment of principal,
premium, if any, and (subject to the Record Date provisions of the Notes) interest on such Notes
and for all other purposes, and none of the Trustee, any Agent or the Issuer shall be affected by
notice to the contrary.

(g) Upon surrender for registration of transfer of any Note at the office of the
Trustee as set forth in Section 13.01, the Issuer shall execute, and the Trustee shall authenticate
and deliver, in the name of the designated transferee or transferees, one or more replacement
Notes of any authorized denomination or denominations of a like aggregate principal amount.

(h) At the option of the Holder, Notes may be exchanged for other Notes of
any authorized denomination or denominations of a like aggregate principal amount upon
surrender of the Notes to be exchanged at such office or agency. Whenever any Global Notes or
Definitive Notes are so surrendered for exchange, the Issuer shall execute, and the Trustee shall
authenticate and deliver, the replacement Global Notes and Definitive Notes which the Holder
making the exchange is entitled to in accordance with the provisions of Appendix A.

-30-
#4834-6333-06 18
(FILED: NEW yGase EearQ204Bikdkk RecuMeptulos vFiled 03/O6/2py Page 48 ofLd4 wv. covers; ever

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

(i) All certifications, certificates and Opinions of Counsel required to be
submitted to the Registrar pursuant to this Section 2.06 to effect a registration of transfer or
exchange may be submitted by mail or by facsimile or transmission in portable document format
(“PDF”).

Section 2.07 Replacement Notes.

If a mutilated Note is surrendered to the Trustee or if a Holder claims that its Note
has been lost, destroyed or wrongfully taken and the Trustee receives evidence to its satisfaction
of the ownership and loss, destruction or theft of such Note, the Issuer shall issue and the
Trustee, upon receipt of an Authentication Order, shall authenticate a replacement Note if the
Trustee’s requirements are otherwise met. Such Holder shall furnish to the Issuer and to the
Trustee such security or indemnity as may be required by. them to save each of them harmless,
and, in every case of destruction, loss, or theft, the Holder shall also furnish to the Issuer and to
the Trustee evidence to their satisfaction of the destruction, loss or theft, of such Note and of the
ownership thereof. The Issuer may charge the Holder for the expenses of the Issuer and the
Trustee in replacing a Note. Every replacement Note is a contractual obligation of the Issuer and
shall be entitled to all of the benefits of this Indenture equally and proportionately with all other
Notes duly issued hereunder. Notwithstanding the foregoing provisions of this Section 2.07, in
case any mutilated, lost, destroyed or wrongfully taken Note has become or is about to become
due and payable, the Issuer in its discretion may, instead of issuing a new Note, pay such Note.

Section 2.08 Outstanding Notes.

(a) The Notes outstanding at any time are all the Notes authenticated by the
Trustec except for those canceled by it, those delivered to it for cancellation, those reductions in
the interest in a Global Note effected by the Trustee in accordance with the provisions hereof,
and those described in this Section 2.08 as not outstanding. Except as set forth in Section 2.09, a
Note does not cease to be outstanding because the Issuer or an Affiliate of the Issuer holds the
Note.

(b) If a Note is replaced pursuant to Section 2.07, it ceases to be outstanding
unless the Trustee receives proof satisfactory to it that the replaced Note is held by a protected
purchaser, as such term is defined in Section 8-303 of the Uniform Commercial Code in effect in
the State of New York.

(c) If the principal amount of any Note is considered paid under Section 4.01,
it ceases to be outstanding and interest on it ceases to accrue from and after the date of such
payment.

(d) If a Paying Agent (other than the Issuer, a Subsidiary or an Affiliate of any
thereof) holds; on the maturity date or any redemption date, money sufficient to pay Notes
payable or to be purchased on that date, then on and after that date such Notes shall be deemed to
be no longer outstanding and shall cease to accrue interest.

Section 2.09 Treasury Notes.

-31-
#4834-6333-0618
(WILED: NEW yGase EeONTS OW Recent vFiled OWOS/afy Page 49 ObLEA wy. covers avey

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

In determining whether the Holders of the requisite principal amount of Notes
have concurred in any direction, waiver or consent, Notes beneficially owned by the Issuer or by
any Affiliate of the Issuer, shall be considered as though not outstanding, except that for the
purposes of determining whether the Trustee shall be protected in conclusively relying on any
such direction, waiver or consent, only Notes that a Responsible Officer of the Trustee actually
knows are so owned shall be so disregarded. Notes so owned which have been pledged in good
faith shall not be disregarded if the pledgee establishes to the satisfaction of the Trustee the
pledgee’s right to deliver any such direction, waiver or consent with respect to the Notes and that
the pledgee is the Issuer or any obligor upon the Notes or any Affiliate of the Issuer or of such
other obligor.

Section 2.10 Temporary Notes.

Until Definitive Notes are ready for delivery, the Issuer may prepare and the
Trustee, upon receipt of an Authentication Order, shall authenticate temporary Notes.
Temporary Notes shall be substantially in the form of Definitive Notes but may have variations
that the Issuer considers appropriate for temporary Notes and as shall be reasonably acceptable to
the Trustee. Without unreasonable delay, the Issuer shall prepare and the Trustee shall
authenticate Definitive Notes in exchange for temporary Notes. Holders and beneficial holders,
as the case may be, of temporary Notes shall be entitled to all of the benefits accorded to
Holders, or beneficial holders, respectively, of Notes under this Indenture.

Section 2.11 Cancellation.

The Issuer at any time may deliver Notes to the Trustee for cancellation. The
Registrar and Paying Agent shall forward to the Trustee any Notes surrendered to them for
registration of transfer, exchange or payment. The Trustee or, at the direction of the Trustee, the
Registrar or the Paying Agent and no one else shall cancel al] Notes surrendered for registration
of transfer, exchange, payment, replacement or cancellation and shall dispose of such cancelled
Notes in accordance with its customary procedures (subject to the record retention requirement
of the Exchange Act). Certification of the cancellation of Notes delivered pursuant to this
Section 2.11 shall, upon the written request of the Issuer, be delivered to the Issuer. The Issuer
may not issue new Notes to replace Notes that it has paid or that have been delivered to the
Trustee for cancellation.

Section 2.12 Defaulted Interest.

(a) Upon the occurrence and during the continuance of an Event of Default,
the outstanding principal amount of the Notes and any accrued and unpaid interest and all other
overdue amounts shall each bear interest until paid to the Persons who are Holders on a
subsequent special record date at the Applicable Rate, plus 2.00% per annum, as provided in the
Notes and in Sections 2.14 and 4.01. The Issuer shall notify the Trustee in writing of the amount
of defaulted interest proposed to be paid on each Note and the date of the proposed payment, and
at the same time the Issuer shall deposit with the Paying Agent an amount of money equal to the
aggregate amount proposed to be paid in respect of such defaulted interest or shall make
arrangements satisfactory to the Trustee for such deposit prior to the date of the proposed
payment, such money when deposited to be held in trust for the benefit of the Persons entitled to

-32-
#4834-6333-0618
(PILED: NEW YGRR ESA VeVR ERK RocHOePtL2 uFilpd OBOHORA Page 50 ohddd wy. covosss evey

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

such defaulted interest as provided in this Section 2.12. The Trustee shall fix or cause to be fixed
each such special record date and payment date; provided that no such special record date shall
be less than 10 days prior to the related payment date for such defaulted interest. The Trustee
shall promptly notify the Issuer of such special record date. At least 15 days before the special
record date, the Issuer (or, upon the written request of the Issuer, the Trustee in the name and at
the expense of the Issuer) shall mail or deliver by electronic transmission in accordance with the
applicable procedures of the Depositary, or cause to be mailed or delivered by electronic
transmission in accordance with the applicable procedures of the Depositary to each Holder a
notice that states the special record date, the related payment date and the amount of such interest
to be paid.

(b) Subject to the foregoing provisions of this Section 2.12 and for greater
certainty, each Note delivered under this Indenture upon registration of transfer of or in exchange
for or in lieu of any other Note shall carry the rights to interest accrued and unpaid, and to accrue
interest, which were carried by such other Note.

Section 2.13 CUSIP and ISIN Numbers.

The Issuer in issuing the Notes may use CUSIP or ISIN numbers (if then
generally in use) and, if so, the Trustee shall use CUSIP or ISIN numbers in notices of
redemption or exchange as a convenience to Holders; provided that any such notice may state
that no representation is made as to the correctness of such numbers either as printed on the
Notes or as contained in any notice of redemption or exchange and that reliance may be placed
only on the other identification numbers printed on the Notes, and any such redemption or
exchange shall not be affected by any defect in or omission of such numbers. The Issuer shall as
promptly as practicable notify the Trustee in writing of any change in the CUSIP or ISIN
numbers.

Section 2.14 Interest.

(a) (1) Interest on the Notes shall accrue from and including the most recent
date to which interest has been paid (or, if no interest has been paid, from the Issue Date) through
but excluding the date on which interest is paid. Interest shall be payable quarterly in arrears on
each Interest Payment Date in cash, commencing the date of the original issuance of the Notes
hereunder at a rate per annum equal to LIBOR plus 8.00% (the “Applicable Rate”); provided that
for Interest Payment Dates prior to the Interest Payment Date on June 30, 2017, the Issuer may
elect, prior to the beginning of such Interest Period, to pay some or all interest as PIK Interest
and, if the Issuer so elects, the Issuer shall deliver to the Trustee and the Paying Agent written
notification, executed by an Officer of the Issuer, substantially in the form of Exhibit D, setting
forth such election at any time prior to the first day of the applicable Interest Period (and the
Trustee shall furnish a copy thereof to the Holders in accordance with the applicable procedures
of the Depository). In the event that the Issuer is entitled to and elects to pay Partial PIK Interest
for an Interest Period, each Holder shall be entitled to receive Cash Interest in respect of the
applicable percentage of the principal amount of the Notes held by such Holder on the relevant
Record Date and PIK Interest in respect of the remaining percentage of the principal amount of
the Notes held by such Holder on the relevant Record Date. Following an increase in the
principal amount of the outstanding Global Notes as a result of a PI Payment, the Notes shall

-33-
#4834-6333-0618
(FILED: NEW yGOase BeAeyrS204siedlk RecwMeDtloe Filed O3/O6/2p) Page 51 GhskLbd wo. covoos; eve

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

bear interest on such increased principal amount from and after the date of such PIK Payment.
With respect to any PIK Payment in the form of Definitive Notes, no later than 10 Business Days
prior to the relevant Interest Payment Date the Issuer shall deliver to the Trustee and the Paying
Agent (if other than the Trustee) an Authentication Order to authenticate on the relevant Interest
Payment Date new Notes in the required principal amount (rounded up to the nearest whole
dollar) (the “PIK Notes”), and the Trustee will, on the relevant Interest Payment Date,
authenticate and deliver such PIK Notes in certificated form for original issuance to the Holders
of Definitive Notes on the relevant Record Date, as shown by the records of the register of
Holders. Each PIK Note so issued will be dated as of the applicable Interest Payment Date and
will bear interest from and after such date. Any payment of PIK Interest shall be deemed to be
payment in full to the same extent as if it were paid in cash.

(2) The rate of interest shall be reset on the first day of each Interest Period
other than the Initial Interest Period (the date on which each such reset occurs, an
“Interest Reset Date”).

(b) On or before each Calculation Date, the Calculation Agent shall determine
the Applicable Rate and notify the Issuer and the Paying Agent. The Calculation Agent shall,
upon the written request of any Holder of the Notes, provide the interest rate then in effect with
respect to the Notes. All calculations of the Calculation Agent, in the absence of manifest error,
shall be conclusive for all purposes and binding on the Issuer and Guarantors and the Holders of
the Notes and neither the Trustee nor the Paying Agent shall have the duty to verify
determinations of interest rates made by the Calculation Agent.

(c) If the due date for any payment in respect of any Notes is not a Business
Day at the place at which such payment is due to be paid, the Holder thereof shall not be entitled
to payment of the amount due until the next succeeding Business Day at such place, and shall not
be entitled to any further interest or other payment as a result of any such delay.

(d) No later than 10 (ten) days prior to the relevant Interest Payment Date in
connection with any PIK Payment, the Issuer shall deliver to the Trustee and the Paying Agent
(if other than the Trustee) written notification, executed by an Officer of the Issuer, substantially
in the form of Exhibit E hereto, setting forth the amount of PIK Interest to be paid on such
Interest Payment Date and directing the Trustee and the Paying Agent (if other than the Trustee)
to issue PIK Notes or increase the principal amount of the Global Notes in accordance with this
paragraph and Section 2.14(a), which notification the Trustee and Paying Agent shail be entitled
to rely upon.

Section 2.15 Additional Amounts

(a) All payments by or on behalf of the Issuer, a Successor Company or a
Guarantor of principal of, and premium (if any) and interest on the Notes or under any applicable
Guarantees shall be made without withholding or deduction for, or on account of, any present or
future taxes, duties, assessments or governmental charges of whatever nature imposed or levied
by or within any jurisdiction in which the Issuer, a Successor Company or an applicable
Guarantor is organized or resident for tax purposes or any political subdivision or taxing
authority thereof or therein (each, as applicable, a “Relevant Taxing Jurisdiction”) or any

 

-34-
#4834-6333-0618
[RILED: NEW YOR LAURA M4 Peek RacuMEeptlye uFiled OFO6/2M) Page 52 ofl wy. covoo4sevev

NYSCEF DOC. NO. 4

RECEIVED NYSCEF:

jurisdiction through which payment is made or any political subdivision or taxing authority
thereof or therein (together with the Relevant Taxing Jurisdictions, the “Relevant Jurisdictions”),
unless such withholding or deduction is required by law or by regulation or governmental policy
having the force of law. In the event that any such withholding or deduction is so required, the
Issuer, a Successor Company or the applicable Guarantor, as the case may be, shall pay such
additional amounts (‘Additional Amounts”) as shall result in receipt by the Holder of each Note
or the Guarantees, as the case may be, of such amounts as would have been received by such
Holder had no such withholding or deduction been required, except that no Additional Amounts
shall be payable:

H4834-6333-0618

(1) for or on account of:

(A) any tax, duty, assessment or other governmental charge that would
not have been imposed but for:

(i) the existence of any present or former connection between
the Holder or beneficial owner of such Note or Guarantee, as the case may
be, and the Relevant Jurisdiction other than merely holding such Note or
the receipt of payments thereunder or under a Guarantee, including,

without limitation, such Holder or beneficial owner being or having been a

national, domiciliary or resident of such Relevant Jurisdiction or treated as
a resident thereof or being or having been physically present or engaged in
a trade or business therein or having or having had a permanent
establishment therein;

(B) the presentation of such Note (in cases in which presentation is

required) more than 30 days after the later of the date on which the payment of the

principal of, premium, if any, and interest on, such Note became due and payable
pursuant to the terms thereof or was made or duly provided for, except to the
extent that the Holder thereof would have been entitled to such Additional
Amounts if it had presented such Note for payment on any date within such 30-
day period; or

(C) _ the failure of the Holder or beneficial owner to comply with a
timely request of the Issuer, a Successor Company or any Guarantor addressed to
the Holder to provide information concerning such Holder's or beneficial owner's
nationality, residence, identity or connection with any Relevant Jurisdiction, if
and to the extent that due and timely compliance with such request would have
reduced or eliminated any withholding or deduction as to which Additional
Amounts would have otherwise been payable to such Holder;

(D) any estate, inheritance, gift, sale, transfer, personal property or
similar tax, assessment or other governmental charge;

(E) any withholding or deduction that is required to be made pursuant

to European Council Directive 2003/48/EC on the taxation of savings income or
any other Directive amending, supplementing or replacing such Directive, or any

-35-

02/06/2020
[FILED: NEW YORS€ EeerG20dS kkk Rosymenptaler Filed 93/O6/RO) Page 53 Ghbb4 wv. covovs;avev

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

law implementing or complying with, or introduced in order to conform to, such
Directives;

(F) any tax, duty, assessment or other governmental charge to the
extent such tax, duty, assessment or other governmental charge results from the
presentation of the Note (where presentation is required) for payment and the
payment can be made without such withholding or deduction by the presentation
of the Note for payment elsewhere,

(G) any combination of taxes, duties, assessments or other
governmental charges referred to in the preceding clauses (A), (B), (C) and (D);
or

(H) to a Holder that is a fiduciary, partnership or person other than the
sole beneficial owner of any payment to the extent that such payment would be
required to be included in the income under the laws of a Relevant Jurisdiction,
for tax purposes, of a beneficiary or settlor with respect to the fiduciary, or a
member of that partnership or a beneficial owner who would not have been
entitled to such Additional Amounts had that beneficiary, settlor, partner or
beneficial owner been the Holder thereof.

(2) The Issuer shall (i) make such withholding or deduction and (ii) remit the
full amount deducted or withheld to the relevant authority in accordance with applicable
law. The Issuer shall, upon request by any Holder, make reasonable efforts to obtain
certified copies of tax receipts evidencing the payment of any taxes so deducted or
withheld from the Relevant Jurisdiction imposing such taxes. Upon request by any
Holder, the Issuer shall furnish to Holders, within 60 days after the date the payment of
any taxes so deducted or withheld is due pursuant to applicable law, either certified
copies of tax receipts evidencing such payment or, if such receipts are not obtainable,
other evidence of such payments.

(3) At least 30 days prior to each date on which any payment under or with
respect to the Notes is due and payable, if the Issuer shall be obligated to pay Additional
Amounts with respect to such payment, the Issuer shall deliver to the Trustee an Officer's
Certificate stating the fact that such Additional Amounts will be payable and the amounts
so payable and shall set forth such other information necessary to enable the Paying
Agent to pay such Additional Amounts to the Holders on such payment date.

(4) In addition, the Issuer shall pay any stamp, issue, registration,
documentary, value added or other similar taxes and other duties (including interest and
penalties) payable in any Relevant Jurisdiction in respect of the creation, issue, offering,
execution or enforcement of the Notes, or any documentation with respect thereto.

(5) Whenever there is mentioned in any context the payment of principal of,
and any premium or interest on, any Note or under any Guarantee, such mention shall be
deemed to include payment of Additional Amounts provided for in this Indenture to the
extent that, in such context, Additional Amounts are, were or would be payable in respect

-36-
#4834-6333-06 18 7
IWILED: NEw yGase Gea 92OdPakkk RocuMentuloz uFiled O8/OC/My Page 54 ohba4 ny. covorsy even

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

thereof.

ARTICLE 3
REDEMPTION

Section 3.01 Notices to Trustee.

(a) If the Issuer elects to redeem Notes pursuant to Section 3.06, it shall
furnish to the Trustee, at least two Business Days before notice of redemption is required to be
mailed or delivered to Holders pursuant to Section 3.03 (unless a shorter notice shall be agreed to
by the Trustee) but not more than 60 days before a redemption date, an Officers’ Certificate
setting forth (1) the paragraph or subparagraph of such Note or Section of this Indenture pursuant
to which the redemption shall occur, (2) the redemption date, (3) the principal amount of the
Notes to be redeemed, (4) the redemption price, if then ascertainable and (5) if applicable, any
conditions to such redemption.

Section 3.02 Selection of Notes to be Redeemed or Purchased in Part

If less than all of the Notes are to be redeemed at any time (including, for the
avoidance of doubt, under Section 4.15), selection of Notes for redemption shall be made by the
Trustee by lot; provided that no Notes of $2,000 or less shall be redeemed in part. If any Note is
to be redeemed in part only, the notice of redemption that relates to such Notes shall state the
portion of the principal amount thereof to be redeemed.

Section 3.03 Notice of Redemption.

(a) The Issuer shall mail or deliver by electronic transmission in accordance
with the applicable procedures of the Depositary, or cause to be mailed (or delivered by
electronic transmission in accordance with the applicable procedures of the Depositary) notices
of redemption of Notes not less than 30 days but not more than 60 days before the redemption
date to each Holder whose Notes are to be redeemed pursuant to this Article at such Holder’s
registered address or otherwise in accordance with the applicable procedures of the Depositary,
except that redemption notices may be mailed more than 60 days prior to a redemption date if the
notice is issued in connection with Article 8 or Article 12.

(b) The notice shall identify the Notes to be redeemed (including CUSIP and
ISIN number, if applicable) and shall state:

(1) the redemption date;

(2) the redemption price, including the portion thereof representing any
accrued and unpaid interest; provided that in connection with a redemption under Section
3.06(a), the notice need not set forth the redemption price but only the manner of
calculation thereof;

(3) the name and address of the Paying Agent;

sage
#4834-6333-0618
KILED: NEW yGRK LeUAr?eVebRk BocHTeu2 UFilpd OBM6iM Page 55 of2d4 wo. orvooss ever

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

(4) that Notes called for redemption must be surrendered to the Paying Agent
to collect the redemption price;

(5) that, unless the Issuer defaults in making such redemption payment or the
Paying Agent is prohibited from making such payment pursuant to the terms of this
Indenture, interest on Notes called for redemption ceases to accrue on and after the
redemption date;

(6) the paragraph or subparagraph of the Notes or Section of this Indenture
pursuant to which the Notes called for redemption are being redeemed;

(7) that no representation is made as to the correctness or accuracy of the
CUSIP or ISIN number, if any, listed in such notice or printed on the Notes;

(8) if any Note is being redeemed in part, the portion of the principal amount
of such Note to be redeemed and that, after the applicable redemption date upon
surrender of such Note, a new Note or Notes in principal amount equal to the unredeemed
portion will be issued upon cancellation of the original Note; and

(9) if applicable, any condition to such redemption.

(c)  Atthe Issuer’s request, the Trustee shall give the notice of redemption in
the Issuer’s name and at the Issuer’s expense; provided that the Issuer shall have delivered to the
Trustee, at least five Business Days before notice of redemption is required to be sent or caused
to be sent to Holders pursuant to this Section 3.03 (unless a shorter notice shall be agreed to by
the Trustee), an Officers’ Certificate requesting that the Trustee give such notice and setting
forth the information to be stated in such notice as provided in Section 3.03(b).

(d) If any Note is to be redeemed in part only, the notice of redemption that
relates to that Note shall state the portion of the principal amount thereof to be redeemed, in
which case a portion of the original Note will be issued in the name of the Holder thereof upon
cancellation of the original Note. In the case of a Global Note, an appropriate notation will be
made on such Note to decrease the principal amount thereof to an amount equal to the
unredeemed portion thereof. Subject to the terms of the applicable redemption notice (including
any conditions contained therein), Notes called for redemption become due on the date fixed for
redemption. On and after the applicable redemption date, unless the Issuer defaults in the
payment of the applicable redemption price, interest ceases to accrue on Notes or portions of
them called for redemption.

Section 3.04 Effect of Notice of Redemption.

Once notice of redemption is mailed or delivered in accordance with Section 3.03,
Notes called for redemption become irrevocably due and payable on the redemption date at the
redemption price. The notice, if mailed or delivered by electronic transmission in a manner
herein provided, shall be conclusively presumed to have been given, whether or not the Holder
receives such notice. In any case, failure to give such notice or any defect in the notice to the
Holder of any Note designated for redemption shall not affect the validity of the proceedings for
the redemption of any other Note. Subject to Section 3.05, on and after the redemption date,

-38-
44834-6333-0618
(FILED: NEW yGAase EeewrG20¢sewk RocuMeptluz uFiled DZ/O6/2My) Page 56 ofbad sv. covorssaveu

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

interest ceases to accrue on Notes or portions of Notes called for redemption.
Section 3.05 Deposit of Redemption or Purchase Price.

(a) No later than 11:00 a.m. (New York City time) on the Business Day prior
to the redemption or purchase date, the Issuer shall deposit with the Trustee or with the Paying
Agent money sufficient to pay the redemption or purchase price of and accrued and unpaid
interest and Additional Amounts, if any, on all Notes to be redeemed or purchased on that date.
If a Note is redeemed or purchased on or after a Record Date but on or prior to the related
Payment Date, then any accrued and unpaid interest shall be paid to the Holder of record on such
Record Date. The Paying Agent shall promptly mail to each Holder whose Notes are to be
redeemed or repurchased the applicable redemption or purchase price thereof and accrued and
unpaid interest and Additional Amounts, if any, thereon. The Trustee or the Paying Agent shall
promptly return to the Issuer any money deposited with the Trustee or the Paying Agent by the
Issuer in excess of the amounts necessary to pay the redemption or purchase price of, and
accrued and unpaid interest and Additional Amounts, if any, on all Notes to be redeemed or
purchased.

(b) If the Issuer complies with the provisions of Section 3.05(a), on and after
the redemption or purchase date, interest shall cease to accrue on the Notes called for redemption
or purchase. If a Note is redeemed or purchased on or after a Record Date but on or prior to the
related Payment Date, then any accrued and unpaid interest to the redemption or purchase date in
respect of such Note shall be paid on such redemption or purchase date to the Person in whose
name such Note is registered at the close of business on such Record Date. If any Note called for
redemption or purchase shall not be so paid upon surrender for. redemption or purchase because
of the failure of the Issuer to comply with Section 3.05(a), interest shall be paid on the unpaid
principal, from the redemption or purchase date until such principal is paid, and, to the extent
lawful, on any interest accrued to the redemption or purchase date not paid on such unpaid
principal, in each case at the rate provided in the Notes and in Sections 2.12 and Section 4.01.

Section 3.06 Optional Redemption.

(a) The Issuer may, at any time, redeem the Notes, in whole or in part, upon
notice pursuant to Section 3.03 at a redemption price equal to 100% of the aggregate principal
amount of the Notes plus accrued and unpaid interest and Additional Amounts, if any, thereon, if
any, to the redemption date. Promptly after the determination thereof, the Issuer shall give the
Trustee notice of the redemption price provided for in this Section 3.06(a), and the Trustee shall
not be responsible for such calculation.

(b) Except pursuant to clause (a) of this Section 3.06, to the extent applicable,
the Notes shall not be redeemable at the Issuer’s option.

(c) Any redemption pursuant to this Section 3.06 shall be made pursuant to
the provisions of Sections 3.01 through 3.05.

(d) Any redemption notice in connection with this Section 3.06 may, at the
Issuer’s discretion, be subject to one or more conditions precedent.

-39-
#4834-6333-0618
(FILED: NEw yGare Edda 4ekAk Rocunertz2 uFiled OSM6MM Page 57 cf244 wv. covers; evev

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

Section 3.07 Mandatory Redemption.

The Issuer shall not be required to make mandatory redemption or sinking fund
payments with respect to the Notes other than as set forth in Section 6.02.

Section 3.08 Notes Redeemed or Purchased in Part

Upon surrender of a Note that is redeemed or purchased in part, the Issuer will
issue and, upon receipt of an Authentication Order from the Issuer, the Trustee will authenticate
for the Holder at the expense of the Issuer a new Note equal in principal amount to the
unredeemed or unpurchased portion of the Note surrendered; provided that each such new Note
will be in a principal amount of $2,000 or integral multiple of $1.00 in excess thereof.

ARTICLE 4
COVENANTS

Section 4.01 Payment of Notes.

(a) (1) The Issuer shall pay, or causé to be paid, the principal, premium and
Additional Amounts, if any, and interest on the Notes on the dates and in the manner provided in
the Notes. Principal, premium and Additional Amounts, if any, and interest shall be considered
paid on the date due if the Paying Agent, if other than the Issuer or a Subsidiary, holds as
of 11:00 a.m. (New York City) time, on the due date money deposited by the Issuer in
immediately available funds and designated for and sufficient to pay the principal, premium and
Additional Amounts, if any, and interest then due, provided that PIK Interest shall be considered
paid on the date due if in accordance with the terms hereof and of the Notes, PIK Notes are
issued or and the principal amount of the applicable Global Notes is increased mm an amount
equal to the amount of the applicable amount of interest pursuant to Section 2.01(a).

(2) Notwithstanding whether the Issuer has elected to pay PIK Interest,
beginning on June 30, 2017 and on each Amortization Payment Date thereafter, the
Issuer shall make quarterly payments of the Amortization Amount in cash in immediately
available funds in lawful money of the United States of America, by wire transfer to the
bank account designated by the Trustee or Paying Agent in writing from time to time not
later than 11:00 a.m. (New York City time) on such date.

(b) The Issuer shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue principal and premium, if any, at the rate
equal to the then applicable interest rate on the Notes; it shall pay interest (including post-
petition interest in any proceeding under any Bankruptcy Law) on overdue installments of
interest (without regard to any applicable grace period) at the same rate on the Notes to the
extent lawful.

Section 4.02 Prepayment of Notes

The Issuer may at any time and from time to time prepay any principal amount of
the Notes in whole or in part without premium or penalty, pursuant to Article 3.

-40-
44834-6333-0618
(FILED: NEW YGRRE G8ORYO2C48eRK BoqumEnlt2u Filed OB O6R@ Page 58 ofddd wv. c2vovssevev

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

Section 4.03 Taxes

Each Obligor shall pay, and shall cause each of its Subsidiaries to pay, prior to
delinquency, all taxes, assessments and governmental levies except (a) such as are being
contested in good faith and by appropriate negotiations or proceedings or (b) where the failure to
effect such payment is not adverse in any material respect to the Holders.

Section 4.04 Stay, Extension and Usury Laws

Each Obligor covenants (to the extent that it may lawfully do so) that it shall not
at any time insist upon, plead, or in any manner whatsoever claim or take the benefit or
advantage of, any stay, extension or usury law wherever enacted, now or at any time hereafter in
force, that may affect the covenants or the performance of this Indenture; and each Obligor (to
the extent that it may lawfully do so) hereby expressly waives all benefit or advantage of any
such law, and covenant that it shall not, by resort to any such law, hinder, delay or impede the
execution of any power herein granted to the Trustee, but shall suffer and permit the execution of
every such power as though no such law has been enacted.

Section 4.05 Corporate Existence.

Subject to Article 5, each Obligor shall do or cause to be done all things necessary
to preserve and keep in full force and effect (1) its corporate or limited liability company
existence and the corporate, partnership, limited liability company or other existence of each of
its Subsidiaries, in accordance with the respective organizational documents (as the same may be
amended from time to time) of such Obligor or any such Subsidiary and (2) the rights (charter
and statutory), licenses and franchises of such Obligor and its Subsidiaries; provided that such
Obligor shall not be required to preserve any such right, license or franchise, or the corporate,
partnership, limited liability company or other existence of any of its Subsidiaries, if such
Obligor in good faith shall determine that the preservation thereof is no longer desirable in the
conduct of the business of such Obligor and its Subsidiaries, taken as a whole.

Section 4.06 Reports and Other Information

(a) Notwithstanding that the Issuer may not be subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act, each of the Issuer and the Coke
Guarantor shall provide to the Holders the following reports:

(1) within 120 days after the end of each fiscal year, beginning April 30, 2018
for the Issuer's 2017 fiscal year, audited consolidated annual financial statements with all
notes related thereto, prepared in accordance with GAAP as in effect on the date thereof;
and

(2) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year, quarterly consolidated financial statements containing substantially the
same information as in their annual financial statements including notes relating thereto,
prepared in accordance with GAAP as in effect on the date thereof.

(b) To the extent not satisfied by Section 4.06(a), for so long as any Notes are

-4]-
#4834-6333-0618
(WILED: NEW YORI ERDAS 04S ekk Rocwmpentaos uFiled O3/O6/BMy) Page 59 OfLLd wo. covers; aver

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

outstanding, the Issuer shall furnish to Holders and to securities analysts and prospective
purchasers of the Notes, upon their request, the information required to be delivered pursuant to

‘ Rule 144A(d)(4) under the Securities Act. The requirements set forth in this Section 4.06(b) and
Section 4.06(a) may be satisfied by delivering such information to the Trustee and posting copies
of such information on a website (which may be nonpublic and may be maintained by the Issuer
or a third party) to which access will be given to Holders, prospective purchasers of the Notes
(which prospective purchasers will be limited to QIBs) or non-U.S. persons (as defined in
Regulation S), securities analysts and market making institutions that certify their status as such
to the reasonable satisfaction of the Issuer.

(c) In the event that any direct or indirect parent company of the Issuer
becomes a Guarantor of the Notes, the Issuer may satisfy its obligations under this Section 4.06
to provide consolidated financial information of the Issuer by furnishing consolidated financial
information relating to such parent; provided that (1) such financial statements are accompanied
by consolidating financial information for such parent, the Issuer and the Subsidiaries in the
manner prescribed by the SEC and (2) such parent is not engaged in any business in any material
respect other than such activities as are incidental to its ownership, directly or indirectly, of the
Capital Stock of the Issuer.

Section 4.07 [Reserved]
Section 4.08 Limitation on Restricted Payments.

Each Obligor shall not, and shall not permit any of its Subsidiaries, directly or indirectly,
to

(1) declare or pay any dividend or make any distribution (whether made in
cash, securities or other property) on or in respect of its or any of its Subsidiaries’ Capital
Stock (including any payment in connection with any merger or consolidation involving
such Obligor or any of its Subsidiaries), other than dividends or distributions by a
Subsidiary, so long as, in the case of any dividend or distribution payable on or in respect
of any Capital Stock issued by a Subsidiary that is not a Wholly Owned Subsidiary, the
Obligor or the Subsidiary holding such Capital Stock receives at least its pro rata share of
such dividend or distribution;

(2) purchase, redeem, retire or otherwise acquire for value, including in
connection with any merger or consolidation, any Capital Stock of such Obligor or any
direct or indirect parent of such Obligor held by Persons other than such Obligor or a
Subsidiary thereof;

(3) | make any principal payment on, or purchase, repurchase, redeem, defease
or otherwise acquire or retire for value, prior to any scheduled repayment, scheduled
sinking fund payment or scheduled maturity, any junior obligations, other than:

(A) Indebtedness of such Obligor owing to and held by any of its
Subsidiaries, or Indebtedness of any such Subsidiary owing to and held by such
Obligor or any other Subsidiary, permitted under clause (5) of Section 4.09(b); or

-42-
#4834-6333-0618
FILED: NEW YORSE Eehoey192 043k Recwmentdy vFiled 9/Q6/apy Page 60 ofbb4 wv. covovssauay

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

(B) the purchase, repurchase, redemption, defeasance or other
acquisition or retirement of junior obligations of any Guarantor purchased in
anticipation of satisfying a sinking fund obligation, principal installment or final
maturity, in each case due within one year of the date of purchase, repurchase,
redemption, defeasance or other acquisition or retirement; or

(4) make any Restricted Investment (all such payments and other actions
referred to in clauses (1) through (4) of this Section 4.08 (other than any exception
thereto) shall be referred to as a “Restricted Payment”).

Section 4.09 Limitation on Indebtedness.

(a) Each Obligor shall not, and shall not permit any of its Subsidiaries to,
create, incur, assume or permit to exist any Indebtedness (including Acquired Indebtedness) or
issue any shares of Disqualified Stock.

(b) The provisions of Section 4.09(a) shall not prohibit the Incurrence of the
following Indebtedness:

(1) the incurrence by any Obligor of Indebtedness represented by the Notes
and the related Note Guarantees to be issued on the Issue Date;

(2) Indebtedness existing on the date of the original issuance of the Notes
hereunder (other than Indebtedness described in clauses (1), (4) and (5));

(3) Indebtedness for the Issuer and its Subsidiaries in an aggregate principal
amount not exceeding at any time outstanding (a) $5.0 million or (b) with the consent of
the Holders of a majority in principal amount of the Notes then outstanding voting as a
single class, $10.0 million;

(4) Indebtedness Incurred by an Obligor or their Subsidiaries in respect of
workers’ compensation claims, health, disability or other employce benefits or property,
casualty or liability insurance, self-insurance obligations, performance, bid, surety and
similar bonds and completion Guarantees (not for borrowed money) provided in the
ordinary course of business;

(5) Indebtedness of an Obligor owing to and held by any of its Subsidiaries or
Indebtedness of a Subsidiary of an Obligor owing to and held by such Obligor or any
other Subsidiary of such Obligor; provided, however, (i) any subsequent issuance or
transfer of Capital Stock or any other event which results in any such Indebtedness being
beneficially held by a Person other than an Obligor or a Subsidiary of an Obligor; and

(i) any sale or other transfer of any such Indebtedness to a
Person other than an Obligor or a Subsidiary of an Obligor shall be
deemed, in each case under this clause (5) of this Section 4.09(b), to
constitute an Incurrence of such Indebtedness by such Obligor or such
Subsidiary, as the case may be;

-43-
#4834-6333-0618
[FILED: NEW yOase Et arG20¢3 Wk RarcuMeptulue uFiled P3/O6/Rh Page 61 chad ev. covoss;eveu

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

(6) the Incurrence by an Obligor or any of their Subsidiaries of Refinancing
Indebtedness that serves to refund or refinance any Indebtedness Incurred as permitted
under Section 4.09(a) and clauses (1), (2), (3) and this clause (6) of this Section 4.09(b);

(7) Preferred Stock of a Subsidiary of an Obligor held by such Obligor or any
other Subsidiary of such Obligor; provided, however, (A) any subsequent issuance or
transfer of Capital Stock or any other event which results in such Preferred Stock being
beneficially held by a Person other than such Obligor or a Subsidiary of such Obligor;
and (B) any sale or other transfer of any such Preferred Stock to a Person other than such
Obligor or a Subsidiary of such Obligor shall be deemed in each case under this clause
(7) to constitute an Incurrence of such Preferred Stock by such Subsidiary;

(8) Indebtedness of Persons Incurred and outstanding on the date on which
such Person became a Subsidiary of, or was acquired by, or merged into, an Obligor or
any Subsidiary of any Obligor (other than Indebtedness Incurred (A) to provide all or any
portion of the funds utilized to consummate the transaction or series of related
transactions pursuant to which such Subsidiary became a Subsidiary of an Obligor or was
otherwise acquired by an Obligor or (B) otherwise in connection with, or in
contemplation of, such acquisition); provided, however, that the Incurrence of such
Indebtedness does not materially impair the ability of the Issuer or the Guarantors to pay
interest, principal and Amortization Amounts on the Notes; and

(9) Indebtedness arising from agreements of an Obligor or a Subsidiary of any
Obligor providing for indemnification, adjustment of purchase price or similar
obligations, in each case, Incurred or assumed in connection with the disposition of any
business or assets of such Obligor or any business, assets or Capital Stock of a Subsidiary
of such Obligor, other than Guarantees of Indebtedness Incurred by any Person acquiring
all or any portion of such business, assets or a Subsidiary of an Obligor for the purpose of
financing such acquisition; provided that:

(A) the maximum aggregate liability in respect of all such
Indebtedness shall at no time exceed the gross proceeds including non-cash
proceeds (the Fair Market Value of such non-cash proceeds being measured at the
time received and without giving effect to subsequent changes in value) actually
received by such Obligor and its Subsidiaries in connection with such disposition;
and

(B) _ such Indebtedness is not reflected on the balance sheet of such
Obligor or any of its Subsidiaries (contingent obligations referred to in a footnote
to financial statements and not otherwise reflected on the balance sheet will not be
deemed to be reflected on such balance sheet for purposes of this clause (9)),

and the Incurrence of such Indebtedness does not materially impair the ability of any
Obligor to pay interest, principal and Amortization Amounts on the Notes;

(10) Subordinated Indebtedness;
(11) the ML Note;

~44-
44834-6333-0618
[WILED: NEw yGRse EeUROe seek Rocumeptlos vFiled OF/O6/2M) Page 62 OfLdd wo. covoss;eveu

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

(12) Indebtedness Incurred by the Coke Guarantor in an aggregate principal
amount not exceeding at any time outstanding $10.0 million for working capital
purposes; and

(13) Indebtedness Incurred pursuant to sections 2.03 and 2.05 of the APA. For
the avoidance of doubt, to the extent liabilities assumed pursuant to sections 2.03 and
2.05 of the APA do not constitute Indebtedness, no additional Indebtedness shall be
permitted to be incurred to satisfy such obligations other than as permitted pursuant to
this Indenture.

Section 4.10 Limitation on Liens.

Each Obligor shall not, and shall not permit any of their Subsidiaries to, create,
incur, assume or permit to exist any Lien on any property or asset now owned or hereafter
acquired by it, or assign or sell any income or revenues (including accounts receivable) or rights
in respect of any thereof, other than Permitted Liens.

Section 4.11 Future Guarantors.

(a) After the Issue Date, each Obligor shall cause each of its Subsidiaries
(other than a Foreign Subsidiary) created or acquired by such Obligor or one or more of its
Subsidiaries to execute and deliver to the Trustee a supplemental indenture to the Indenture
pursuant to which such Subsidiary shall irrevocably and unconditionally Guarantee, on a joint
and several basis, the full and prompt payment of the principal of, premium, if any, and interest
on the Notes and all other Obligations of the Issuer under the Notes Documents on a senior
secured first-priority basis.

(b) The Obligations of each Guarantor shall be limited to the maximum
amount as will, after giving effect to all other contingent and fixed liabilities of such Guarantor
and after giving effect to any collections from or payments made by or on behalf of any other
Guarantor in respect of the Obligations of such other Guarantor under its Note Guarantee or
pursuant to its contribution Obligations under the Indenture, result in the Obligations of such
Guarantor under its Note Guarantee not constituting a fraudulent conveyance or fraudulent
transfer under federal or state law.

(c) Each Person that becomes a Guarantor after the Issue Date shall also
become a party to the applicable Collateral Documents and shall as promptly as practicable
execute and deliver such security instruments, financing statements, mortgages, deeds of trust (in
substantially the same form as those executed and delivered with respect to the Collateral on the
Issue Date or on the date first delivered in the case of Mortgages and certificates and opinions of
counsel (to the extent, and substantially in the form, delivered on the Issue Date or the date first
delivered in the case of Mortgages (but no greater scope)) as may be necessary to vest in the
Collateral Agent a perfected first-priority security interest (subject to Permitted Liens) in
properties and assets that constitute Collateral as security for the Notes or the Note Guarantees
and as may be necessary to have such property or asset added to the applicable Collateral as
required under the Collateral Documents and the Indenture, and thereupon all provisions of the
Indenture relating to the Collateral shall be deemed to relate to such properties and assets to the

-45-
#4834-6333-0618
(FILED: NEW YOGA Lease 4sakdlk RocuMmentaod vFiled O8/O6/2hy Page 63 ofbb4 wv. covorssevav

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

same extent and with the same force and effect.

(d) | Each Note Guarantee shall be released in accordance with the provisions
of Section 11.06.

Section 4.12 Limitation on Restrictions on Distribution From Subsidiaries

(a) No Obligor shall, or shall permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or permit to exist or become effective any consensual
encumbrance or consensual restriction on the ability of such Obligor or any such Subsidiary to:

(1) pay dividends or make any other distributions on its Capital Stock to an
Obligor or any of its Subsidiaries, or with respect to any other interest or participation in,
or measured by, its profits, or pay any Indebtedness or other obligations owed to an
Obligor or any Subsidiary of an Obligor (it being understood that the priority of any
Preferred Stock in receiving dividends or liquidating distributions prior to dividends or
liquidating distributions being paid on Common Stock shall not be deemed a restriction
on the ability to make distributions on Capital Stock);

(2) make any loans or advances to an Obligor or any Subsidiary (it being
understood that the subordination of loans or advances made to an Obligor or any
Subsidiary to other Indebtedness Incurred by such Obligor or any such Subsidiary shall
not be deemed a restriction on the ability to make loans or advances); or

(3) sell, lease or transfer any of its property or assets to an Obligor or any
Subsidiary of any Obligor (it being understood that such transfers shall not include any
type of transfer described in clause (1) or (2) of this Section 4.13(a)).

(b) Section 4,12(a) shall not prohibit encumbrances or restrictions existing
under or by reason of:

(1) contractual encumbrances or restrictions pursuant to the Collateral
Documents and related documentation and other agreements or instruments in effect at or
entered into on the Issue Date;

(2) this Indenture, the Notes and the Note Guarantees;

(3) any agreement or other instrument of a Person acquired by an Obligor or
any of its Subsidiaries in existence at the time of such acquisition (but not created in
contemplation thereof), which encumbrance or restriction is not applicable to any Person,
or the properties or assets of any Person, other than the Person and its Subsidiaries, or the
property or assets of the Person and its Subsidiaries, so acquired (including after-acquired

property);

(4) any amendment, restatement, modification, renewal, supplement,
refunding, replacement or refinancing of an agreement referred to in clauses (1), (2) or
(3) of this Section 4.12(b) or this clause (4) of this Section 4.12(b); provided, however,
that such amendments, restatements, modifications, renewals, supplements, refundings,

-46-
#4834-6333-0618
(FILED: NEW yORse EebNTG2 043d RecyMentzlo Filed 93/O6/2m) Page 64 ofbb4 wv. covors/evev

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

 

replacements or refinancings are, in the good faith determination of the Senior
Management of the applicable Obligor, no more restrictive than the encumbrances and
restrictions contained the agreements referred to in clauses (1), (2) or (3) of this Section
4.12(b) on the Issue Date or the date an applicable Subsidiary became a Subsidiary of any
such Obligor or was merged:into a Subsidiary of any such Obligor, whichever is
applicable; |

(5) any customary provisions in leases, subleases or licenses and other
agreements entered into by an Obligor or any Subsidiary of such Obligor in the ordinary
course of business;

(6) encumbrances or restrictions arising or existing by reason of applicable
law or any applicable rule, regulation or order; or

(7) Indebtedness Incurred or Preferred Stock issued by a Subsidiary of an
Obligor permitted to be Incurred pursuant to Section 4.09 that, in the good faith
determination of the Board of Directors of the applicable Obligor, are not more
restrictive, taken as a whole, than those applicable to such Obligor in this Indenture on
the Issue Date (which results in encumbrances or restrictions at a Subsidiary level
comparable to those applicable to such Obligor); provided that such encumbrances or
restrictions shall not materially affect the Issuer’s or the Guarantor’s ability to make
anticipated principal and interest payments on the Notes (in the good faith determination
of the Board of Directors of such Obligor).

Section 4.13 Limitations on Investments, Loans, Advances, Guarantees and Acquisitions.

No Obligor shall, or shall permit any of its Subsidiaries to, purchase, hold or
acquire (including pursuant to any merger with any Person that was not a Subsidiary or
otherwise a Guarantor prior to such merger) any Capital Stock, evidences of indebtedness or
other securities (including any option, warrant or other right to acquire any of the foregoing) of,
make or permit to exist any loans or advances to, Guarantee any obligations of, or make or
permit to exist any investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other Person constituting
a business unit, except Permitted Investments. and investments by such Obligor existing on the
date of the original issuance of the Notes hereunder in the Capital Stock of its Subsidiaries.

Section 4.14 Transactions with Affiliates

(a) No Obligor shall, or shall permit any of its Subsidiaries to, directly or
indirectly, enter into or conduct any transaction (including the purchase, sale, lease or exchange
of any property or asset or the rendering of any service) with any Affiliate of such Obligor (an
“Affiliate Transaction”), other than when:

(1) the terms of such Affiliate Transaction are no less favorable to such
Obligor or such Subsidiary, as the case may be, than those that could have been obtained:
by such Obligor or such Subsidiary in a comparable transaction at the time of such
transaction in arms’ length dealings with a Person that is not an Affiliate;

-47- *
#4834-6333-0618
UWILED: NEW yGase LevarG2 seek RecuMertzly? vFiled O8/O6RM) Page 65 Ghbad wv. covoossevav

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

(2) in the event such Affiliate Transaction involves an aggregate consideration
in excess of $1.0 million, the terms of such transaction have been approved by a majority
of the members of the Board of Directors of such Obligor and by a majority of the
members of such Board of Directors having no personal stake in such transaction, if any
(and such majority determines that such Affiliate Transaction satisfies the criteria in
clause (1) of this Section 4.14(a)); and

(3) in the event such Affiliate Transaction involves an aggregate consideration
in excess of $2.0 million, such Obligor has received a written opinion from an
Independent Financial Advisor stating that such Affiliate Transaction is fair to such
Obligor or such Subsidiary from a financial point of view or stating that the terms are not
materially less favorable than those that could have been obtained by such Obligor or
such Subsidiary in a comparable transaction at such time on arms’ length basis from a
Person that is not an Affiliate.

(b) Section 4.14(a) shall not apply to:

(1) any transaction between the Issuer and the Coke Guarantor or between any
Obligor and its Subsidiaries or between the Issuer and the Subsidiaries of the Coke
Guarantor or between the Coke Guarantor and the Subsidiaries of the Issuer, and any
Guarantees issued by an Obligor or a Subsidiary of any Obligor for the benefit of any
other Obligor or any other Subsidiary of any Obligor, as the case may be, in accordance
with Section 4.09;

(2) Restricted Payments permitted to be made pursuant to Section 4.08 or
Permitted Investments;

(3) any agreement as in effect as of the Issue Date, as these agreements may
be amended, modified, supplemented, extended or renewed from time to time, so long as
any such amendment, modification, supplement, extension or renewal is not more
disadvantageous to the Holders in any material respect in the good faith judgment of the
Board of Directors of the applicable Obligor, when taken as a whole, than the terms of
the agreements in effect on the Issue Date; provided that such amendment, modification,
supplement, extension or renewal shall not materially affect the Issuer’s or Guarantor’s
ability to make anticipated principal and interest payments on the Notes (in the good faith
determination of the Board of Directors of such Obligor); or

(4) any agreement between any Person and an Affiliate of such Person
existing at the time such Person is acquired by or merged into an Obligor or a Subsidiary
of any Obligor; provided that such agreement was not entered into in contemplation of
such acquisition or merger, and any amendment thereto, so long as any such amendment
is not disadvantageous to the Holders in the good faith judgment of the Board of
Directors of the applicable Obligor, when taken as a whole, as compared to the applicable
agreement as in effect on the date of such acquisition or merger; provided that such
agreement or any amendment thereof shall not materially affect such Obligor’s ability to
make anticipated principal and interest payments on the Notes (in the good faith
determination of the Board of Directors of such Obligor).

_48-
#4834-6333-0618
(FILED: NEW yORSe EeR1O2 04s ewk RecwmEentuloe vFiled OF/OS/BRy Page 66 OfL44 wo. ovvovs; evev

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

Section 4.15 Repurchase Upon Event of Default

(a) If an Event of Default occurs and is continuing, the Issuer shall redeem, in
accordance with Section 6.02(b), all of the Notes at a redemption price in cash equal to 100% of
the aggregate principal amount of the Notes outstanding plus accrued and unpaid interest
(including additional interest to be paid following an Event of Default as set forth in Section
2.12), and interest upon overdue interest, if any (the “Event of Default Redemption Price”), to
the date of redemption (the “Event of Default Redemption Payment Date”), subject to the right
of Holders of record on a Record Date to receive any interest due on such Event of Default
Redemption Payment Date (the redemption described in this Section 4.15(a), an “Event of
Default Redemption”). For the avoidance of doubt, each of the Issuer Redemption Date, the
Guarantor Redemption Date and the Clarke Redemption Date (each as defined in Section
6.02(b)) shall be deemed an Event of Default Redemption Payment Date, as applicable.

(1) Within five Business Days following any Acceleration Effective Date, the
Issuer shall mail a notice of the Acceleration Effective Date and of the Event of Default
giving rise to such Acceleration Effective Date to each Holder at such Holder’s registered
address or otherwise deliver notice in accordance with the applicable procedures of the
Depositary, with a copy to the Trustee (an “Acceleration Effective Date Notice”), stating:

(A) _ the paragraph or subparagraph or Section pursuant to which such
Event of Default has occurred; and

(B) that the Notes have become immediately due and payable, subject
to the extension and procedure set forth in Section 6.02(b), if applicable.

(b) Ifthe Issuer is obligated to deliver an Event of Default Redemption Notice
pursuant to Section 6.02(b), the Issuer shall, subject to the timing set forth in Section 6.02(b),
deliver such Event of Default Redemption Notice to the Trustee and to each Holder at such
Holder’s registered address or otherwise deliver notice in accordance with the applicable
procedures of the Depositary, identifying the Notes to be redeemed (including CUSIP and ISIN
number, if applicable) and stating:

(1) the paragraph or subparagraph or Section pursuant to which an Event of
Default has occurred and referring to any Acceleration Effective Date Notice previously
delivered with respect to such Event of Default;

(2) that the Notes have become immediately due and payable;

(3) that an Event of Default Redemption is being made pursuant to this
Section 4.15, and that all Notes shall be redeemed by the Issuer at a purchase price in
cash equal to the Event of Default Redemption Price (subject to the right of Holders of
record on the applicable Record Date to receive interest due on the Event of Default
Redemption Payment Date), and setting forth the calculation of the Event of Default
Redemption Price;

(4) the Event of Default Redemption Payment Date;

-49-
#4834-6333-0618
WILED: NEw yORse AUN Y CR ROCHE P LS uF iled DBOSBM, Page 67 abldd wi. covers; cveu

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

 

(5) that Notes will remain outstanding and continue to accrue interest until
such time as the entire aggregate principal outstanding Notes have been redeemed,

(6) the name and address of the Paying Agent, and that Holders shall be
required to surrender such Notes to the specified Paying Agent at the specified address
prior to the close of business on the Event of Default Redemption Payment Date;

(7) that no representation is made as to the correctness or accuracy of the
CUSIP or ISIN number, if any, listed in the Acceleration Effective Date Notice or printed
on the Notes; and

(8) the other procedures, as determined by the Issuer, consistent with this
Section 4.15, that a Holder must follow.

Each of the Acceleration Effective Date Notice and the Event of Default Redemption Notice
(together, each a “Section 4.15 Notice”), respectively, if mailed or otherwise delivered in a
manner herein provided, shall be conclusively presumed to have been given, whether or not the
Holder receives such Section 4.15 Notice. If (A) a Section 4.15 Notice is mailed in a manner
herein provided and (B) any Holder fails to receive such Section 4.15 Notice or a Holder
receives such Section 4.15 Notice but it is defective, such Holder’s failure to receive such
Section 4.15 Notice or such defect shall not affect the validity of the proceedings for the
purchase of the Notes as to all other Holders that properly received such Section 4.15 Notice
without defect.

(c) No later than 11:00 a.m. (New York City time) on the Business Day prior
to the Event of Default Redemption Payment Date, the Issuer shall, to the extent lawful, deposit
with the Paying Agent an amount equal to the Event of Default Redemption Price in respect of
all Notes. The Trustee or Paying Agent shall promptly return to the Issuer any cash in U.S.
dollars, deposited with the Trustee or Paying Agent, as applicable, by the Issuer in excess of the
amounts necessary to pay the Event of Default Redemption Price on all Notes to be redeemed,

(d) On the Event of Default Redemption Payment Date, the Issuer shall, to the
extent lawful, deliver or cause to be delivered to the Trustee for cancellation all Notes together
with an Officers’ Certificate stating the aggregate principal amount of Notes purchased by the
Issuer in accordance with this Section 4.15 represents the total aggregate principal amount of
Notes outstanding.

(e) The Paying Agent shall promptly pay (or otherwise deliver in accordance
with the applicable procedures of the Depositary) to each Holder of Notes the Event of Default
Redemption Price for such Notes.

(f) If the Event of Default Redemption Payment Date is on or after a Record
Date and on or before the related Payment Date, any accrued and unpaid interest to the Event of
Default Redemption Payment Date shall be paid on the Event of Default Redemption Payment
Date to the Person in whose name a Note is registered at the close of business on such Record
Date.

(g) The Issuer shall not be required to make an Event of Default Redemption

-50- \
4834-6333-0618
(FILED: NEW YO#ee 1oemuav1020d3: ERK Rocumentdus vFiled 93/O6/2O) Page 68 ofLt4 wy. coves even

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

upon an Event of Default if a third party consummates the Event of Default Redemption in the
manner, at the times and otherwise in compliance with the requirements set forth in this Section
4.15 applicable to an Event of Default Redemption made by the Issuer and purchases all Notes.

(h) If the Issuer complies with the provisions of Section 4.15, on and after the
Event of Default Redemption Payment Date, interest shall cease to accrue on all redeemed
Notes. If any Note called for redemption by an Acceleration Effective Date Notice shall not be
so paid upon surrender for redemption because of the failure of the Issuer to comply with Section
4.15(b), interest shall be paid on the unpaid principal, from the Event of Default Redemption
Payment Date until such principal is paid, and, to the extent lawful, on any interest accrued to the
Event of Default Redemption Payment Date not paid on such unpaid principal, in each case at
the rate provided in the Notes and in Sections 2.12 and Section 4.01.

Section 4.16 Issuer Notice of Default Under Progress Note

If the Issuer determines it is in breach of Section 6.01(a)(7) with respect to the
Progress Lease and/or Progress Note, then the Issuer shall within one Business Day following
such determination furnish an Officers’ Certificate to the Trustee certifying that the Issuer is in
breach of Section 6.01(a)(7). Upon receipt of such Officer’s Certificate, the Trustee shall furnish
a copy thereof to the Holders in accordance with the applicable procedures of the Depositary.

ARTICLE 5

SUCCESSORS
Section 5.01 Merger, Consolidation or Sale of Assets.

No Obligor shall, or shall permit any of its Subsidiaries to, merge into or
consolidate with any other Person, or permit any other Person to merge into or consolidate with
it, or sell, transfer, lease or otherwise dispose of (in one transaction or in a series of transactions)
(x) all or any substantial part of its assets, or (y) all or substantially all of the Capital Stock of
any of its Subsidiaries (in each case, whether now owned or hereafter acquired), or liquidate or
dissolve, except that

(1) in the case of any sale, transfer, lease or other disposition of assets which
is not a substantial part of its assets, the net cash proceeds from such transaction are equal
or greater than the depreciated value of such asset and such net proceeds, within five (5)
Business Days after receipt shall be either deposited in a segregated account to be used
for the payment of Amortization Amounts or to purchase replacement assets which are
useful in the business; and

(2) a merger or combination shall be permitted so long as, after giving effect
thereto: (i) the value of the Collateral securing the Obligations and the Note Guarantees
by the Guarantors of the Obligations are not materially reduced, (ii) the Liens in favor of
Trustee or the Collateral Agent, as applicable, for the benefit of the Holders under the
Notes Documents are not materially impaired, (iii) there is no material and adverse effect
on the material rights and remedies of the Trustee, the Collateral Agent and/or the
Holders under any Notes Document, including the legality, validity, binding effect or

-5]-
#4834-6333-0618
IMILED: NEW yGRS LetaArd?Ceikk Recumepidys Filed OBOSiem Page 69 Ghbdd wo. covooss suey

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

 

enforceability of any Notes Document, (v) immediately after giving effect to such
transaction, no Default or Event of Default shall have occurred and be continuing and (vi)
if the Obligor or the applicable Subsidiary is not the entity surviving such merger or
combination (any such Person, the “Successor Company”), then the Successor Company
shall be an entity organized or existing under the laws of the United States of America,
any State or territory thereof, the District of Columbia, any member state of the European
Union on January 1, 2004 (other than Greece), Canada or any province of Canada,
Norway, Switzerland, Guernsey or Jersey and shall expressly assume all of the
Obligations of its predecessor under this Indenture and any other obligations under the
other Notes Document, including the obligation to pay Additional Amounts with respect
to any jurisdiction in which it is organized or resident for tax purposes or through which
it makes payments, and such Obligor shall, or cause such Subsidiary to, have delivered to
the Trustee an Officers’ Certificate and an Opinion of Counsel, each stating that such
consolidation, merger, winding up or disposition, and such supplemental indenture, if
any, comply with this Indenture.

ARTICLE 6
DEFAULTS AND REMEDIES
Section 6.01 Events of Default.
(a) Each of the following is an “Event of Default”:

(1) default in any payment of interest (including Additional Amounts) or an
Amortization Amount on any Note when due, continued for three (3) days;

(2) default in the payment of principal or premium, if any, on any Note when
due;

(3) failure by the Issuer or any Guarantor to comply with its obligations under
Section 5.01;

(4) failure by the Issuer or any Guarantor to comply for 30 days after notice as
provided below with any of its obligations-under Article 4 (other than Sections 4.08, 4.09,
4.10, 4.12, 4.13, 4.14 and 4.15) and Article 5 (in each case, other than (A) a failure to
purchase Notes which constitutes an Event of Default under Section 6.01(a)(2), (B) a
failure to comply with Section 4.16 for a period of three days, (C) a failure to comply
with Section 5.01 which constitutes an Event of Default under Section 6.01(a)(3) or (D) a
failure to comply with Section 9.07, which constitutes an Event of Default under Section
6.01(a)(6));

(5) failure by an Obligor or any of its Subsidiaries to comply with its
obligations under Sections 4.08, 4.09, 4.10, 4.12, 4.13, 4.14 and 4.15;

(6) failure by the Issuer or any Guarantor to comply for 60 days after notice as
provided below with its other agreements contained in this Indenture, the Notes, the Note
Guarantees and the Collateral Documents;

-52-
#4834-6333-0618
WILED: NEW yGRRe ESO@4o?VBiNk boqumMephtrg uFuRG OBYSR Page 70 ofddd ww. covers ever

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

(7) (i) default under any mortgage, indenture or instrument under which there
is issued or by which there is secured or evidenced any Indebtedness for money borrowed
by any Obligor or any of its Subsidiaries (or the payment of which is Guaranteed by any
Obligor or any of its Subsidiaries), other than Indebtedness owed to any Obligor or any of
its Subsidiaries, whether such Indebtedness or Guarantee now exists or is created after the
Issue Date, which default:

(A) _ is caused by a failure to pay principal of, or interest or premium, if
any, on such Indebtedness prior to the expiration of the grace period provided in
such Indebtedness; or

(B) results in the acceleration of such Indebtedness prior to its
maturity;

and, in each case, the principal amount of any such Indebtedness, together with the
principal amount of any other such Indebtedness under which there has been a payment
default or the maturity of which has been so accelerated, aggregates $2.5 million or more
or, (ii) with respect to the Progress Lease and the Progress Note upon the earlier of (x) the
expiration of any applicable grace period with respect to a missed payment under the
Progress Lease or default under the Progress Note caused by a failure to pay principal of,
or interest or premium, if any, on the Progress Lease or the Progress Note prior to the
expiration of the grace period provided in the Progress Lease or the Progress Note, in an
amount not less than $300,000, provided however that such grace period shall be
extended a further sixty (60) days if at the expiration of such original grace period the
parties continue to negotiate in good faith towards a resolution with respect to such
missed payment (such good-faith negotiations to be evidenced by an Officers’ Certificate
furnished by the Issuer to the Trustee at least two Business Days prior to the expiration of
the applicable grace period, certifying that the Issuer is engaged in good-faith
negotiations with Progress and any other applicable parties to the Progress Lease), and
such sixty (60)-day extension of the original grace period shall terminate upon
termination of such negotiations, and provided further that such sixty (60)-day grace
period extension shall be further extended until any limited waiver period, forbearance
period or similar contractual stay of exercise of remedies agreed in writing between the

‘ Issuer and Progress based upon such payment default expires leaving the Issuer in
payment default under the Progress Lease or the Progress Note, and (y) the acceleration
of the maturity of not less than $300,000 of any obligations owed under the Progress
Lease or Progress Note;

(8) failure by any Obligor or any of its Subsidiaries to pay final judgments
aggregating in excess of $5.0 million (net of any amounts that a reputable and
creditworthy insurance company has acknowledged liability for in writing), which
judgments are not paid, discharged or stayed for a period of 60 days or more after such
judgment becomes final;

(9) (i) any Obligor or any of its Subsidiaries, pursuant to or within the
meaning of the Bankruptcy Law:

-53-
#4834-6333-0618
(A) commences proceedings to be adjudicated bankrupt or insolvent;

(B) — consents to the institution of bankruptcy or insolvency proceedings
against it, or the filing by it of a petition or answer or consent seeking an
arrangement of debt, reorganization, dissolution, winding up or relief under
applicable Bankruptcy Law;

(C) consents to the appointment of a receiver, interim receiver,
receiver and manager, liquidator, assignee, trustee, sequestrator or other similar
official of it or for all or substantially all of its property;

(D) makes a general assignment for the benefit of its creditors;

(E) _ is unable or admits in writing its inability to pay its debts as they
mature;

(F) generally is not paying its debts as they become due;

(ii) | a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(A) _ is for relief against any Obligor or any of its Subsidiaries in a
proceeding in which any such Obligor or any such Subsidiary is to be adjudicated
bankrupt or insolvent;

(B) appoints a receiver, interim receiver, receiver and manager,
liquidator, assignee, trustee, sequestrator or other similar official of any Obligor
or any of their Subsidiaries, or for all or substantially all of the property of any
Obligor or any of its Subsidiaries; or

(C) _ orders the liquidation, dissolution or winding up of any Obligor or
any of its Subsidiaries;

and the order or decree remains unstayed and in effect for 60 consecutive days;

(10) any Note Guarantee or Collateral Document ceases to be in full force and
effect (except as contemplated by the terms of this Indenture) or is declared null and void
in a judicial proceeding or any Guarantor or the Issuer denies or disaffirms its obligations
under this Indenture, its Note Guarantee or the Collateral Documents, or contests the
validity or enforceability of any part of this Indenture or any other Notes Document;

(11) _ the occurrence of a Change of Control other than a Permitted Change of
Control;

(12) _ this Indenture or any other Notes Document shall for any reason cease to
create, or any Lien purported to be created by such Notes Document shall be asserted in
writing by the Issuer or any Guarantor not to be, a valid and perfected first priority Lien
on and security interest in any portion of the Collateral purported to be covered thereby,

-54-
#4834-6333-0618

(FILED: NEW yGRS CARINE? Pew ReCvpEntloS uFilgd OP/OO/2M, Page 71 af11d wo. csvosss suey

NYSCEF DOC. NO. 4 RECEIVED NYSCEF:

02/06/2020
WILED: NEw YOR Keone Cb QSyOSy de Fl6h IY Q6/ehy Page 72 Of ALA wo. covoory svev

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

 

other than Liens explicitly permitted hereunder; or with respect to any Collateral having a
fair market value in excess of $2.5 million, individually or in the aggregate, (A) the
failure of the security interest with respect to such Collateral under the Collateral
Documents, at any time, to be in full force and effect for any reason other than in
accordance with their terms and the terms of this Indenture, which failure continues for
60 days or (B) the assertion by the Issuer or any Guarantor, in any pleading in any court
of competent jurisdiction, that any such security interest is invalid or unenforceable; or

(13) (i) Any Clarke Guarantor is criminally indicted or convicted of a felony,
(ii) the death of Thomas Matthew Clarke or (iii) a conservator shall have been appointed
to oversee the affairs of Thomas Matthew Clarke;

’ provided, however, that a Default under clauses (4) and (6) of this Section 6.01 (a) shall not
constitute an Event of Default until the Trustee notifies the Issuer or the Holders of at least 25%
in principal amount of the then outstanding Notes notify the Issuer and the Trustee of the Default
and the Issuer does not cure such Default within the time specified in clauses (4) and (6) of this
Section 6.01 (a) after receipt of such notice.

Section 6.02 Acceleration.

(a) (1) If an Event of Default occurs and is continuing, the Trustee or the
Holders of at least 25% in aggregate principal amount of outstanding Notes by written notice to
the Issuer (and the Trustee, if given by the Holders) may declare the principal of, premium and
Additional Amounts, if any, and accrued and unpaid interest, if any, on all the Notes to be due
and payable and upon such declaration, shall be due and payable immediately.

(2) If an Event of Default under clauses (1), (2) or (9) of Section
6.01(a) occurs and is continuing, the principal, premium, if any, and accrued and unpaid interest,
if any, on all the Notes shall become and be immediately due and payable, without any
declaration or other act on the part of the Trustee or any Holders (such date in the case of this
paragraph and the paragraph above, the “Acceleration Effective Date”’).

(b) Notwithstanding Section 6.02(a), if on or after an Acceleration Effective
Date arising out of an Event of Default other than a Specified Event of Default the Issuer
delivers to the Trustee an Officer’s Certificate certifying that the Issuer does not have sufficient
cash and Cash Equivalents to pay all amounts then due and owing to the Holders on the Notes,
including the Event of Default Redemption Price, then the Issuer, the Coke Guarantor and the
Clarke Guarantors shall not be permitted to make any payments to the Mechanics Lienholders,
and:

(1) the Issuer shall have 180 days (a “Standstill Period”) from and including
the Acceleration Effective Date (such 180th day, the “First Standstill Expiration Date”) to
sell, transfer, lease or otherwise dispose of sufficient assets te pay the Event of Default
Redemption Price; provided that if during such Standstill Period the Issuer uses
commercially reasonable efforts to sell, transfer, lease or otherwise dispose of assets to
pay the Event of Default Redemption Price, none of the Trustee, the Collateral Agent or
any Holder shall be permitted to take any enforcement action against the Collateral, and

 

-55-
#4834-6333-0618
IFILED: NEW yGAase Lene eek RocumEentsy? uFilgd OFDM, Page 73 aiddd wy. csvese/ ever

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

 

at no time thereafter prior to the last day for the Issuer to deliver an Issuer Redemption
Failure Notice, may any of the Trustee, Collateral Agent or any Holder take an
enforcement action or pursue any other remedy against the Issuer, the Coke Guarantor,
the Clarke Guarantors or the Collateral.

(A) _ If, on or prior to the First Standstill Expiration Date, the Issuer
determines it shall not have sufficient cash and Cash Equivalents to pay the Event
of Default Redemption Price on the date falling five Business Days after the First
Standstill Expiration Date (the “Issuer Redemption Date”), then the Issuer shall
immediately, and no later than four Business Days prior to the Issuer Redemption
Date, furnish an Officers’ Certificate to the Trustee certifying that the Issuer is
unable to redeem the Notes in full pursuant to Section 4.15. Upon receipt of such
Officer’s Certificate, the Trustee shall furnish a copy thereof to the Holders in
accordance with the applicable procedures of the Depositary (an “Issuer
Redemption Failure Notice”).

(B) If at any time, and from time to time, prior to the First Standstill
Expiration Date, the Issuer has sufficient cash and Cash Equivalents to redeem,
pursuant to Section 4.15, no less than $2.0 million aggregate principal amount of
Notes outstanding, then the Issuer shall promptly deposit with the Trustee an
amount of cash equal to the Event of Default Redemption Price for the maximum
aggregate principal amount of the Notes for which the Issuer has sufficient cash
or Cash Equivalents, and shall redeem such Notes pursuant to Sections 4.15 and
6.13.

(2) Upon the delivery of an Issuer Redemption Failure Notice, the Coke
Guarantor shall have a Standstill Period, from and including the date of such notice (the
last day of such Standstill Period, the “Second Standstill Expiration Date”), to sell,
transfer, lease or otherwise dispose of the Coke Collateral, or such other assets as it
determines, to pay any outstanding unpaid amount of the Event of Default Redemption
Price (including defaulted interest pursuant to Section 2.12) (the “Deficiency Amount”);
provided that if during such Standstill Period the Coke Guarantor uses commercially
reasonable efforts to sell, transfer, lease or otherwise dispose of the Coke Collateral, or
such other assets as it determines, to pay the Deficiency Amount, none of the Trustee, the
Collateral Agent or any Holder shall be permitted to take an enforcement action against
the Coke Collateral, and at no time thereafter prior to the last day for the Coke Guarantor
to deliver a Coke Redemption Failure Notice, may any of the Trustee, Collateral Agent or
any Holder take an enforcement action or pursue any other remedy against the Coke
Guarantor or the Clarke Guarantors or the Coke Collateral. )

(A) _ If, onor prior to the Second Standstill Expiration Date, the Coke
Guarantor determines it shall not have sufficient cash and Cash Equivalents to pay
the Deficiency Amount on the date falling five Business Days after the Guarantor
Notice Expiration Date (the “Guarantor Redemption Date’), then the Issuer shall
promptly, and no later than four Business Days prior to the Guarantor
Redemption Date, furnish an Officer's Certificate to the Trustee certifying that the
Issuer is unable to redeem the Notes pursuant to Section 4.15, Upon receipt of

 

-56-
#4834-6333-0618
(HILED: NEW yGR EOWA VeERk RocquePub2 uF ipa OBHSiM Page 74 ohbdd av. cvvoons cvev

NYSCEF DOC. NO. 4

RECEIVED NYSCEF:

such Officer’s Certificate, the Trustee shall furnish a copy thereof to the Holders
in accordance with the applicable procedures of the Depositary (a “Guarantor
Redemption Failure Notice’).

 

(B) If at any time, and from time to time, prior to the Second Standstill
Expiration Date, the Coke Guarantor has sufficient cash and Cash Equivalents to
redeem, pursuant to Section 4.15, no less than $2.0 million aggregate principal
amount of Notes at the Event of Default Redemption Price, then the Coke
Guarantor shall promptly deposit with the Trustee an amount of cash equal to the
Event of Default Redemption Price for the maximum aggregate principal amount
of the Notes for which the Issuer has sufficient cash or Cash Equivalents into the
Collateral Account and shall redeem such Notes pursuant to Sections 4.15 and
6.13.

(3) Upon the delivery of a Guarantor Redemption Failure Notice, the Clarke

Guarantors shall have a Standstill Period, from and including the date of such notice (the
last day of such Standstill Period, the “Third Standstill Expiration Date” and, together
with the First Standstill! Expiration Date and the Second Standstill Expiration Date, each
an “Expiration Date”), to sell, transfer, lease or otherwise dispose of assets to pay the
Deficiency Amount; provided that if during such Standstill Period the Clarke Guarantors
use commercially reasonable efforts to sell, transfer, lease or otherwise dispose of assets
to pay the Deficiency Amount, prior to the last day for the Clarke Guarantors to deliver a
Clarke Redemption Failure Notice none of the Trustee, Collateral Agent or any Holder
may take an enforcement action or pursue any other remedy against the Clarke
Guarantors.

44834-6333-0618

(A) _ Ifonor prior to the Third Standstill Expiration Date, the Clarke
Guarantors determine they shall not have sufficient cash and Cash Equivalents
necessary to pay the Deficiency Amount on the date falling five Business Days
after the Third Standstill Expiration Date (the “Clarke Redemption Date”), then
the Issuer shall promptly, and no later than four Business Days prior to the Clarke
Redemption Date, furnish an Officer's Certificate to the Trustee certifying that the
Issuer is unable to redeem the Notes pursuant to Section 4.15, Upon receipt of
such Officer’s Certificate, the Trustee shall furnish a copy thereof to the Holders
in accordance with the applicable procedures of the Depositary (a “Clarke
Redemption Failure Notice” and, together with the Issuer Redemption Failure
Notice and the Guarantor Redemption Failure Notice, each a “Redemption Failure
Notice”) and furnish notice of such in accordance with the applicable procedures
of the Depositary, with a copy to the Trustee, upon receipt of which the Trustee
may pursue any remedy pursuant to Section 6.03.

(B) If at any time, and from time to time, prior to the Third Standstill
Expiration Date, the Clarke Guarantors have sufficient cash and Cash Equivalents
to redeem, pursuant to Section 4.15, no less than $2.0 million aggregate principal
amount of Notes at the Event of Default Redemption Price, then the Clarke
Guarantors shall promptly deposit with the Trustee an amount of cash equal to the
Event of Default Redemption Price for the maximum aggregate principal amount

-57-

02/06/2020
(PILED: NEW YGRR ESAT O2V4BiNk BOHMEPLL2 UFilpa DBMS Page 75 obddd sw. csvooss aver

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

 

of the Notes for which the Issuer has sufficient cash or Cash Equivalents and shall
redeem such Notes pursuant to Sections 4.15 and 6.13.

For purposes of Section 6.02(b)(1)(B), 6.02(b)(2)(B) and 6.02(b)(3)(B), the Issuer, the Coke
Guarantor and the Clarke Guarantors shall provide the Trustee with their cash and Cash
Equivalents on each Interest Payment Date following an Event of Default.

(c) If an Event of Default under Section 6.01(a)(9) occurs and is continuing,
the Standstill Period for the entity subject of such Event of Default shall end and the Standstill
Period for the next entity pursuant to Section 6.02(b) shall begin.

(d) If, at any time, (x) a Specified Event of Default has occurred and is
continuing or (y) any Deficiency Amount remains outstanding following the Third Standstill
Expiration Date, then the Trustee and the Holders may pursue any available remedy to collect the
payment of principal, premium, if any, and interest due on the Notes, or to enforce the
performance of any provision of the Notes or this Indenture.

(e) The Holders of a majority in principal amount of the outstanding Notes
may waive all past Events of Default (except with respect to nonpayment of principal, premium
or interest) and rescind any acceleration with respect to the Notes and its consequences if
(1) such rescission would not conflict with any judgment or decree of a court of competent
jurisdiction, (2) all existing Events of Default, other than the nonpayment of the principal of,
premium, if any, and interest on the Notes that have become due solely by such declaration of
acceleration, have been cured or waived and (3) there has been deposited with the Trustee a sum
sufficient to pay its fees, expenses and indemnities in connection with such Event of Default,
including the reasonable compensation, expenses, disbursements and advances of the Trustee, its
agents and counsel and all other amounts payable to the Trustee under Section 7.07.

(f) For the avoidance of doubt, following an Event of Default, and until such
Event of Default is cured or all amounts due and outstanding under this Indenture have been
paid, the Issuer shall not be permitted to pay any interest as PIK Interest.

(g) If the Trustee has not received (x) an Acceleration Effective Date Notice
within five Business Days following an Acceleration Effective Date or (y) a Redemption Failure
Notice within ten Business Days following any Notice Expiration Date, the Trustee, the
Collateral Agent and the Holders may pursue any available remedy to collect the payment of
principal, premium, if any, and interest on the Notes or to enforce the performance of any
provision of the Notes or this Indenture.

(h) Notwithstanding Section 6.02(b), if upon acceleration of the Notes any
Obligor or Clarke Guarantor shall make any payment to the Mechanics Lienholders, pursuant to
the Mechanics Lien Royalty Agreements, then Section 6.02(b) shall be of no force and effect and
the Trustee and the Holders may pursue any available remedy to collect the payment of principal,
premium, if any, and interest on the Notes or to enforce the performance of any provision of the
Notes or this Indenture.

69) All proceeds from any sale, transfer, lease or disposition of assets
pursuant to Section 6.02(b) shall be deposited no later than ten Business Days after receipt

-58-
14834-6333-0618
WWILED: NEW yGase LeheMr9e take Rocupeptloe uFileg OF/OO/M, Page 76 Ofddd wv. vovoss; ever

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

 

thereof into the Collateral Account for application in accordance with Sections 4.15, 6.02(b) and
Section 6.13 (and subject to Section 10.08). If the Issuer or any Guarantor fails to deposit such
proceeds within five Business Days, then Section 6.02(b) shall be of no force and effect and the
Trustee and the Holders may pursue any available remedy to collect the payment of principal,
premium, if any, and interest on the Notes or to enforce the performance of any provision of the
Notes or this Indenture.

Section 6.03 Other Remedies.

(a) If a Specified Event of Default has occurred and is continuing, or if at any
time following an Event of Default any Deficiency Amount has not been fully-paid to the
Trustee or the Collateral Agent by the Issuer or any of the Guarantors, then the Trustee and the
Holders may, subject to Section 6.02(b), pursue any available remedy to collect such Deficiency
Amount.

(b) The Trustee may maintain a proceeding even if it does not possess any of
the Notes or does not produce any of them in the proceeding. A delay or omission by the Trustee
or any Holder of a Note in exercising any right or remedy accruing upon an Event of Default
shall not impair the right or remedy or constitute a waiver of or acquiescence in the Event of
Default. All remedies are cumulative to the extent permitted by law.

Section 6.04 Waiver of Past Defaults.

The Holders of a majority in principal amount of the outstanding Notes by written
notice to the Trustee may on behalf of all Holders waive any existing Default and its
consequences hereunder, except:

(1) a continuing Default in the payment of the principal, premium, if any, or
interest on any Note held by a non-consenting Holder; and

(2) a Default with respect to a provision that under Section 9.02 cannot be
amended without the consent of each Holder affected,

provided that, subject to Section 6.02, the Holders of a majority in principal amount of the then
outstanding Notes may rescind an acceleration and its consequences, including any related
payment default that resulted from such acceleration. Upon any such waiver, such Default shall
cease to exist, and any Event of Default arising therefrom shall be deemed to have been cured for
every purpose of this Indenture, but no such waiver shall extend to any subsequent or other
Default or impair any right consequent thereon.

Section 6.05 Control by Majority.

The Holders of a majority in principal amount of the outstanding Notes may
direct the time, method and place of conducting any proceeding for any remedy available to the
Trustee or the Collateral Agent of exercising any trust or power conferred on the Trustee or the
Collateral Agent. However, the Trustee and the Collateral Agent, as the case may be, may refuse
to follow any direction that conflicts with law, this Indenture, the Notes, any Note Guarantee or
the Collateral Documents, or that the Trustee or the Collateral Agent determines in good faith is

-59-
#4834-6333-0618
FILED: NEW YORE USAIN RocuMeptdlys vFiled O9/O6/2My Page 77 ehL44 wy. crvosss ever

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

unduly prejudicial to the rights of any other Holder or that would involve the Trustee or the
Collateral Agent in personal liability.

Section 6.06 Limitation on Suits.

Subject to Section 6.07, no Holder may pursue any remedy with respect to this
Indenture or the Notes unless:

(1) such Holder has previously given the Trustee written notice that an Event
of Default is continuing;

(2) the Holders of at least 25% in principal amount of the then outstanding
Notes have requested the Trustee to pursue the remedy;

(3) such Holders have offered the Trustee security or indemnity reasonably
satisfactory to the Trustee against any loss, liability or expense;

(4) the Trustee has not complied with such request within 60 days after the
receipt of the request and the offer of security or indemnity; and

(5) the Holders of a majority in principal amount of the then outstanding
Notes have not given the Trustee a direction that, in the opinion of the Trustee, is
inconsistent with such request within such 60-day period.

A Holder may not use this Indenture to prejudice the rights of another Holder or to obtain a
preference or priority over another Holder (it being understood that the Trustee does not have an
affirmative duty to ascertain whether or not such actions or forbearances are prejudicial to such
Holders).

Section 6.07 Rights of Holders to Receive Payment.

Notwithstanding any other provision of this Indenture, the right of any Holder to
receive payment of principal, premium, if any, and interest on its Note, on or after the respective
due dates expressed or provided for in such Note, or to bring suit for the enforcement of any such
payment on or after such respective dates, shall not be impaired or affected without the consent
of such Holder.

Section 6.08 Collection Suit by Trustee.

If an Event of Default specified in Section 6.01(a)(1) or (2) occurs and is
continuing, subject to Section 6.02(b), the Trustee may recover judgment in its own name and as
trustee of an express trust against the Issuer and any other obligor on the Notes for the whole
amount of principal, premium, if any, and interest remaining unpaid on the Notes, together with
interest on overdue principal and, to the extent lawful, interest and such further amount as shall
be sufficient to cover the costs and expenses of collection, including the reasonable
compensation, expenses, disbursements and advances of the Trustee and its agents and counsel.

Section 6.09 Restoration of Rights and Remedies.

-60-
#4834-6333-0618
(FILED: NEW yG&8ie EAR OS kR« RecuMentlos uFiied OF/OCBM Page 78 Ofk14 wo. vovovs;evev

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

If the Trustee or any Holder has instituted any proceeding to enforce any right or
remedy under this Indenture and such proceeding has been discontinued or abandoned for any
reason, or has been determined adversely to the Trustee or to such Holder, then and in every such
case, subject to any determination in such proceedings, the Issuer, the Guarantors, the Trustee
and the Holders shall be restored severally and respectively to their former positions hereunder
and thereafter all rights and remedies of the Trustee and the Holders shall continue as though no
such proceeding has been instituted.

Section 6.10 Rights and Remedies Cumulative,

Except as otherwise provided with respect to the replacement or payment of
mutilated, destroyed, lost or stolen Notes in Section 2.07, no right or remedy herein conferred
upon or reserved to the Trustee or to the Holders is intended to be exclusive of any other right or
remedy, and every right and remedy are, to the extent permitted by law, cumulative and in
addition to every other right and remedy given hereunder or now or hereafter existing at law or
in equity or otherwise. The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other appropriate
right or remedy.

Section 6.11 Delay or Omission Not Waiver.

No delay or omission of the Trustee or of any Holder to exercise any right or
remedy accruing upon any Event of Default shall impair any such right or remedy or constitute a
waiver of any such Event of Default or an acquiescence therein. Every right and remedy given
by this Article or by law to the Trustee or to the Holders may be exercised from time to time, and
as often as may be deemed expedient, by the Trustee or by the Holders, as the case may be.

Section 6.12 Trustee May File Proofs of Claim.

The Trustee may file proofs of claim and other papers or documents as may be
necessary or advisable in order to have the claims of the Trustee (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Trustee, its agents and
counsel) and the Holders of the Notes allowed in any judicial proceedings relative to the Issuer
(or any other obligor upon the Notes, including the Guarantors), its creditors or its property and
is entitled and empowered to participate as a member in any official committee of creditors
appointed in such matter and to collect, receive and distribute any money or other property
payable or deliverable on any such claims. Any custodian in any such judicial proceeding is
hereby authorized by each Holder to make such payments to the Trustee, and in the event that the
Trustee shall consent to the making of such payments directly to the Holders, to pay to the
Trustee any amount due to it for the reasonable compensation, expenses, disbursements and
advances of the Trustee and its agents and counsel, and any other amounts due the Trustee or the
Collateral Agent under Section 7.07. To the extent that the payment of any such compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel, and any other
amounts due the Trustee or the Collateral Agent under Section 7.07 out of the estate in any such
proceeding, shall be denied for any reason, payment of the same shall be secured by a Lien on,
and shall be paid out of, any and all distributions, dividends, money, securities and other
properties that the Holders may be entitled to receive in such proceeding whether in liquidation

-61-
#4834-6333-0618
FILED: new yGRRE LAURIE bk BocuTerLl2 vFilpa OSOOM Page 79 Ghddd wv. covers; even

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

or under any plan of reorganization or arrangement or otherwise. Nothing herein contained shall
be deemed to authorize the Trustee to authorize or consent to or accept or adopt on behalf of any
Holder any plan of reorganization, arrangement, adjustment or composition affecting the Notes
or the rights of any Holder, or to authorize the Trustee to vote in respect of the claim of any
Holder in any such proceeding.

Section 6.13 Priorities.

(a) Application of Proceeds. If an Event of Default shall have occurred and
be continuing, the Trustee or Paying Agent, as applicable, shall apply all or any part of proceeds
constituting Collateral, any proceeds of the Guarantee set forth in Article 11 and any proceeds of
the Clarke Guaranty, in payment of the Obligations in the following order:

(1) to pay incurred and unpaid fees, expenses and indemnities of the Trustee
and/or each Agent under the Notes Documents, including all amounts due under Section
7.07;

(2) Second, to the Trustee and/or Paying Agent, for application by it towards
payment of amounts then due and owing and remaining unpaid in respect of the
Obligations to the Holders, pro rata among the Holders according to the amounts of the
Obligations then due and owing and remaining unpaid to the Holders,

(3) Third, to the Trustee and/or Paying Agent, for application by it towards
prepayment of the Obligations, pro rata among the Holders according to the amounts of
the Obligations then held by the Holders; and

(4) Fourth, any balance remaining after the Obligations shall have been paid
in full shall be paid over to or at the direction of the Issuer or as a court of competent
jurisdiction may otherwise direct.

The Trustee may fix a record date and payment date for any payment to Holders pursuant to this
Section 6.13. Promptly after any record date is set pursuant to this Section 6.13, the Trustee
shall cause notice of such record date and payment date to be given to the Issuer and to each
Holder in the manner set forth in Section 13.01.

Section 6.14 Undertaking for Costs.

In any suit for the enforcement of any right or remedy under this Indenture or in
any suit against the Trustee for any action taken or omitted by it as a Trustee, a court in its
discretion may require the filing by any party litigant in such suit of an undertaking to pay the
costs of the suit, and the court in its discretion may assess reasonable costs, including reasonable
attorneys’ fees, against any party litigant in the suit, having due regard to the merits and good
faith of the claims or defenses made by the party litigant. This Section 6.14 does not apply to a
suit by the Trustee, a suit by a Holder pursuant to Section 6.07, or a suit by Holders of more
than 10% in aggregate principal amount of the outstanding Notes.

-62-
#4834-6333-0618
iFILED: NEW yGase eavrG204sewk RecuMmertulo2 vFiied O3/O6/apy Page 80 obL44 av. eovooss suey

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

 

ARTICLE 7
TRUSTEE

Section 7.01 Duties of Trustee.

(a) If an Event of Default has occurred and is continuing of which a
Responsible Officer of the Trustee has received written notice, the Trustee shall exercise such of
the rights and powers vested in it by this Indenture, and use the same degree of care in its
exercise, as a prudent person would exercise or use under the circumstances in the conduct of
such person’s own affairs.

(b) Except during the continuance of an Event of Default of which a
Responsible Officer of the Trustee has received written notice:

(1) __ the duties of the Trustee shall be determined solely by the express
provisions of this Indenture and the Trustee need perform only those duties that are
specifically set forth in this Indenture and no others, and no implied covenants or
obligations shall be read into this Indenture against the Trustee; and

(2) in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed therein,
upon certificates or opinions furnished to the Trustee and conforming to the requirements
of this Indenture. However, in the case of any such certificates or opinions which by any
provision hereof are specifically required to be furnished to the Trustee, the Trustee shall
examine the certificates and opinions to determine whether or not they conform to the
requirements of this Indenture (but need not confirm or investigate the accuracy of
mathematical calculations or other facts stated therein).

(c) The Trustee may not be relieved from liabilities for its own negligent
action, its own negligent failure to act, or its own willful misconduct, except that:

(1) this paragraph does not limit the effect of paragraph (b) of this
Section 7.01;

(2) the Trustee shall not be liable for any error of judgment made in good faith
by a Responsible Officer, unless it is proved in a court of competent jurisdiction that the
Trustee was negligent in ascertaining the pertinent facts; and

(3) the Trustee shall not be liable with respect to any action it takes or omits
to take in good faith in accordance with a direction received by it pursuant to
Section 6.05.

(d) Whether or not therein expressly so provided, every provision of this
Indenture that in any way relates to the Trustee is subject to the provisions of this Section 7.01.

(e) The Trustee shall be under no obligation to exercise any of the rights or
powers under this Indenture, Collateral Documents, the Notes and the Note Guarantees at the

-63-
#4834-6333-0618
[RILED: NEw yGRve GeRAToeGekek RecuTeptilye vFiied O8OOi2m Page 81 obbd4 wy. covers; svcu

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

request or direction of any of the Holders or expend or risk its own funds or otherwise incur
financial liability in the performance of its duties hereunder or under any of the Notes
Documents unless such Holders have offered to the Trustee indemnity or security reasonably
satisfactory to it against any loss, liability or expense.

(f) The Trustee shall not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Issuer. Money held in trust by the Trustee
need not be segregated from other funds except to the extent required by law.

Section 7.02 Rights of Trustee.
Subject to Section 7.01:

(a) The Trustee may conclusively rely upon any document believed by it to be
genuine and to have been signed or presented by the proper Person. The Trustee need not
investigate any fact or matter stated in the document, but the Trustee, in its discretion, may make
such further inquiry or investigation into such facts or matters as it may see fit, and, if the
Trustee shall determine in good faith to make such further inquiry or investigation, it shall be
entitled to examine the books, records and premises of the Issuer, personally or by agent or
attorney at the sole cost of the Issuer and shall incur no liability or additional liability of any kind
by reason of such inquiry or investigation.

(b) Before the Trustee acts or refrains from acting, it may require an Officers’
Certificate or an Opinion of Counsel or both subject to the other provisions of this Indenture.
The Trustee shall not be liable for any action it takes or omits to take in good faith in reliance on
such Officers’ Certificate or Opinion of Counsel. The Trustee may consult with counsel of its
selection and the advice of such counsel or any Opinion of Counsel shall be full and complete
authorization and protection from liability in respect of any action taken, suffered or omitted by
it hereunder in good faith and in reliance thereon.

(c) The Trustee may act through its attorneys and agents and shall not be
responsible for the misconduct or negligence of any agent or attorney appointed with due care.

(d) The Trustee shall not be liable for any action it takes or omits to take in
good faith that it believes to be authorized or within the nghts or powers conferred upon it by
this Indenture.

(e) Unless otherwise specifically provided in this Indenture, any demand,
request, direction or notice from the Issuer or a Guarantor shall be sufficient if signed by an
Officer of the Issuer or such Guarantor.

(f) None of the provisions of this Indenture shall require the Trustee to
expend or risk its own funds or otherwise to incur any liability, financial or otherwise, in the
performance of any of its duties hereunder, or in the exercise of any of its rights or powers if it
shall have reasonable grounds for believing that repayment of such funds or indemnity
reasonably satisfactory to it against such risk or liability is not assured to it,

(g) The Trustee shall not be deemed to have notice or knowledge of any

-64-
#4834-6333-0618
(WILED: NEw yGRR LOBAT?eGeiNk BoCUMEPLY2 Filed DBOS A Page 82 Ohdd4 wy. covooss aver

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

Default or Event of Default unless a Responsible Officer of the Trustee has actual knowledge
thereof or unless written notice of any event which is in fact such a Default is received by the
Trustee at the Corporate Trust Office of the Trustee, and such notice references the existence of a
Default or Event of Default, the Notes and this Indenture.

(h) In no event shall the Trustee be responsible or liable for special, indirect,
punitive or consequential loss or damage of any kind whatsoever (including, but not limited to,
loss of profit) irrespective of whether the Trustee has been advised of the likelihood of such loss
or damage and regardless of the form of action.

(i) The rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are extended to, and shall be
enforceable by, the Trustee in each of its capacities hereunder, and each agent, custodian and
other Person employed to act hereunder.

Gj) The Trustee may request that the Issuer deliver an Officers’ Certificate
setting forth the names of individuals or titles of officers authorized at such time to take specified
actions pursuant to this Indenture, which Officers’ Certificate may be signed by any person
authorized to sign an Officers’ Certificate, including any Person specified as so authorized in any
such certificate previously delivered and not superseded.

(k) The Trustee shall not be required to give any bond or surety in respect of
the performance of its powers and duties hereunder.

(1) The Trustee shall have no duty (A) to see to any recording, filing, or
depositing of this Indenture or any agreement referred to herein or any financing statement or
continuation statement evidencing a security interest, or to see to the maintenance of any such
recording or filing or depositing or to any rerecording, refiling or redepositing of any thereof, (B)
to see to any insurance or (C) to see to the payment or discharge of any tax, assessment, or other
governmental charge or any Lien or encumbrance of any kind owing with respect to, assessed or
levied against, any part of the trust fund.

(m) Except as otherwise expressly provided herein, the rights, privileges,
protections, exculpations, immunities, indemnities and benefits provided to the Trustee
hereunder (including but not limited to its right to be indemnified) are extended to, and shall be
enforceable by, the Trustee and to its Responsible Officers and other Persons duly employed by
them hereunder as if they were each expressly set forth herein for the benefit of the Trustee in
such capacity, Responsible Officers or employees of the Trustee mutatis mutandis.

(n) The Trustee may request that an Issuer deliver an Officers’ Certificate
setting forth the names of the individuals and/or titles of officers authorized at such time to take
specified actions pursuant to this Indenture, which Officers’ Certificate may be signed by any
person authorized to sign an Officers’ Certificate, including any person specified as so
authorized in any such certificate previously delivered and not superseded.

(0) Anything in this Indenture notwithstanding, in no event shall the Trustee
be liable for special, indirect, punitive or consequential loss or damage of any kind whatsoever
(including, but not limited to, loss of profit), even if the Trustee has been advised as to the

-65-
#4834-6333-0618
WILED: NEW yGRRC GdOAro?VeuNk BocuNEPL 2 uFilpd DBMoR A Page 83 ohddd w 7. covossssvev

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

likelihood of such loss or damage and regardless of the form of action.

(p) The Trustee shall not be responsible or liable for any failure or delay in the
performance of its obligations under this Indenture arising out of or caused, directly or indirectly,
by circumstances beyond its control, including, without limitation, any provision of any law or
regulation or any act of any governmental authority; natural catastrophes or other acts of God;
earthquakes; fire; flood; terrorism; wars and other military disturbances; sabotage; epidemics,
riots; interruptions; loss or malfunctions of utilities, computer (hardware or software) or
communication services; accidents; labor disputes; acts of civil or military authority and
governmental action.

(q) The permissive right of the Trustee to take any action under this Indenture
or under any other agreement in connection herewith shall not be construed as a duty.

Section 7.03 Individual Rights of Trustee.

The Trustee or any Agent in its individual or any other capacity may become the
owner or pledgee of Notes and may otherwise deal with the Issuer or any Affiliate of the Issuer
with the same rights it would have if it were not Trustee or such Agent. Any Agent may do the
same with like rights and duties. The Trustee is also subject to Section 7.10.

Section 7.04 Trustee’s Disclaimer.

The recitals contained herein and in the Notes, except for the Trustee’s certificates
of authentication, shall be taken as the statements of the Issuer, and the Trustee assumes no
responsibility for their correctness. The Trustee makes no representations as to the validity,
sufficiency or adequacy of this Indenture, of the Notes or of the Note Guarantees, or of any other
Notes Document except that the Trustee represents that it is duly authorized to execute and
deliver this Indenture, authenticate the Notes and perform its obligations hereunder. The Trustee
shall not be accountable for the use or application by the Issuer of Notes or the proceeds thereof.
The Trustee shall not be responsible to make any calculation with respect to any matter under
this Indenture. It shall not be responsible for the use or application of any money received by
any Paying Agent other than the Trustee, and it shall not be responsible for any statement or
recital herein or any statement in the Notes or the Note Guarantees or any other document in
connection with the issuance or sale of the Notes or pursuant to this Indenture other than its
certificate of authentication. The Trustee shall have no duty to monitor or investigate the
Issuer’s compliance with or the breach of, or cause to be performed or observed, any
representation, warranty or covenant made in this Indenture or any Security Document.

Section 7.05 Notice of Defaults.

If a Default occurs and is continuing of which a Responsible Officer of the
Trustee has received written notice, the Trustee shall send electronically or mail to each Holder a
notice of the Default within 90 days after it has received such written notice. Except in the case
of an Event of Default specified in clauses (1) or (2) of Section 6.01(a), the Trustee may
withhold from the Holders notice of any continuing Default if the Trustee determines in good
faith that withholding the notice is in the interest of the Holders.

-66-
#4834-6333-0618
[FILED: NEW yG@Se EeN4O20¢eeRk RecuMeptuloe uFiled OF/O6/2M) Page 84 OfsLdA wv. covers; cvev

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

Section 7.06 Reports by Trustee to Holders of the Notes.

The Issuer shall promptly notify the Trustee in writing in the event the Notes are
listed on any national securities exchange or delisted therefrom.

Section 7.07 Compensation and Indemnity.

(a) The Issuer and the Guarantors, jointly and severally, shall pay to the
Trustee, in its capacity as Trustee and as an Agent, from time to time such compensation for its
acceptance of this Indenture and services hereunder and under each other Notes Document as the
parties shall agree in writing from time to time. The Trustee’s compensation shall not be limited
by any law on compensation of a trustee of an express trust. The Issuer shall reimburse the
Trustee promptly upon request for all reasonable disbursements, advances and expenses incurred
or made by it, in its capacity as Trustee and as an Agent, in addition to the compensation for its
services. Such expenses shall include the reasonable compensation, disbursements and expenses
of the respective agents and counsel of the Trustee and the Collateral Agent.

(b) The Issuer and the Guarantors, jointly and severally, shall indemnify the
Trustee, in its capacity as Trustee and as an Agent, for, and hold the Trustee and any predecessor
harmless against, any and all loss, damage, claims, liability or expense (including attorneys’ fees
and expenses) incurred by it in connection with the acceptance or administration of this trust and
the performance of its duties hereunder (including the costs and expenses of enforcing this
Indenture against the Issuer or any Guarantor (including this Section 7.07)) or defending itself
against any claim whether asserted by any Holder, the Issuer or any Guarantor, or liability in
connection with the acceptance, exercise or performance of any of its powers or duties
hereunder). The Trustee shall notify the Issuer promptly of any claim for which it may seek
indemnity. Failure by the Trustee to so notify the Issuer shall not relieve the Issuer of its
obligations hereunder. The Issuer shall defend the claim and the Trustee may have separate
counsel and the Issuer shall pay the fees and expenses of such counsel. The Issuer need not
reimburse any expense or indemnify against any loss, liability or expense incurred by the
Trustee, in its capacity as Trustee and as an Agent, through the Trustee’s own willful
misconduct, gross negligence or bad faith.

(c) The obligations of the Issuer and the Guarantors under this Section 7.07
shall survive the satisfaction and discharge of this Indenture or the earlier resignation or removal
of the Trustee, in its capacity as Trustee and as an Agent, as the case may be.

(d) To secure the payment obligations of the Issuer and the Guarantors in this
Section 7.07, the Trustee shall have a Lien prior to the Notes on all money or property held or
collected by the Trustee, in its capacity as Trustee and as an Agent, as the case may be, except
that held in trust to pay principal and interest on particular Notes. Such Lien shall survive the
satisfaction and discharge of this Indenture or the earlier resignation or removal of the Trustee, in
its capacity as Trustee and as an Agent, as the case may be.

(e) When the Trustee incurs expenses or renders services after an Event of
Default specified in Section 6.01(a)(9) occurs, the expenses and the compensation for the
services (including the fees and expenses of its agents and counsel) are intended to constitute

om
#4834-6333-0618
(FILED: NEW yGARS LOA? B bak VOCHTERLL2 uFilpd DBMS Page 85 obdd4 wv. covorss ever

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

expenses of administration under any Bankruptcy Law.
Section 7.08 Replacement of Trustee.

(a) A resignation or removal of the Trustee and appointment of a successor
Trustee shall become effective only upon the successor Trustee’s acceptance of appointment as
provided in this Section 7.08. The Trustee may resign in writing at any time by giving 30 days
prior notice of such resignation to the Issuer and be discharged from the trust hereby created by
so notifying the Issuer. The Holders of a majority in aggregate principal amount of the then
outstanding Notes may remove the Trustee by so notifying the Trustee and the Issuer in writing.
The Issuer may remove the Trustee if:

(1) the Trustee fails to comply with Section 7.10;

(2) the Trustee is adjudged a bankrupt or an insolvent or an order for relief is
entered with respect to the Trustee under any Bankruptcy Law; —

(3) areceiver or public officer takes charge of the Trustee or its property; or
(4) the Trustee becomes incapable of acting.

(b) If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Issuer shall promptly appoint a successor Trustee. Within one year
after the successor Trustee takes office, the Holders of a majority in aggregate principal amount
of the then outstanding Notes may remove the successor Trustee to replace it with another
successor Trustee.

(c) If a successor Trustee does not take office within 45 days after the retiring
Trustee resigns or is removed, the retiring Trustee (at the Issuer’s expense), the Issuer or the
Holders of at least 10% in aggregate principal amount of the then outstanding Notes may petition
any court of competent jurisdiction for the appointment of a successor Trustee.

(d) If the Trustee, after written request by any Holder who has been a Holder
for at least six months, fails to comply with Section 7.10, such Holder may petition any court of
competent jurisdiction for the removal of the Trustee and the appointment of a successor Trustee.

(ec) A successor Trustee shall deliver a written acceptance of its appointment
to the retiring Trustee and to the Issuer. Thereupon, the resignation or removal of the retiring
Trustee shall become effective, and the successor Trustee shall have all the rights, powers and
duties of the Trustee under this Indenture. The successor Trustee shall mail a notice of its
succession to Holders. The retiring Trustee shall promptly transfer all property held by it as
Trustee to the successor Trustee; provided that all sums owing to the Trustee hereunder have
been paid and such transfer shall be subject to the Lien provided for in Section 7.07.
Notwithstanding replacement of the Trustee pursuant to this Section 7.08, the Issuer’s
Obligations under Section 7.07 shall continue for the benefit of the retiring Trustee.

(f) As used in this Section 7.08, the term “Trustee” shall also include each
Agent.

-68-
#4834-6333-0618
(PILED: NEW yGRR LeOAoe Ve bRk BocuMeRLd?2 uFilpa OFDM, Page 86 abdd4 wo. covers; even

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

Section 7.09 Successor Trustee by Merger, etc.

If the Trustee consolidates, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another corporation or national banking
association, the successor corporation or national banking association without any further act
shall be the successor Trustee, subject to Section 7.10.

Section 7.10 Eligibility; Disqualification.

(a) There shall at all times be a Trustee hereunder that is a corporation or
national banking association organized and doing business under the laws of the United States or
of any state thereof that is authorized under such Jaws to exercise corporate trustee power, that is
subject to supervision or examination by federal or state authorities and that has a combined
capital and surplus of at least $50.0 million as set forth in its most recent published annual report
of condition.

(b) — This Indenture shall always have a Trustee who satisfies the requirements
of Trust Indenture Act Sections 310(a)(1), (2) and (5). The Trustee is subject to Trust Indenture
Act Section 310(b).

ARTICLE 8
[RESERVED]
ARTICLE 9
AMENDMENT, SUPPLEMENT AND WAIVER

Section 9.01 Without Consent of Holders.

(a) Notwithstanding Section 9.02, without the consent of any Holder, the
Issuer, the Guarantors and the Trustee may amend this Indenture, the Notes, the Note Guarantees
and each other Notes Document to:

“(1) cure any ambiguity, omission, defect or inconsistency;

(2) provide for the assumption by a successor entity of the Obligations of the
Issuer or any Guarantor under this Indenture, the Note Guarantees and the other Notes
Documents in accordance with Article 5;

(3) provide for or facilitate the issuance of uncertificated Notes in addition to
or in place of certificated Notes; provided that the uncertificated Notes are issued in
registered form for purposes of Section 163(f) of the Code or in a manner such that the
uncertificated Notes are described in Section 163(f)(2)(B) of the Code;

(4) comply with the rules of any applicable depositary;

(5) add Guarantors with respect to the Notes or release a Guarantor from its

-69-
#4834-6333-0618
WILED: NEW yGRase EN seek RecvMEptzloe UFiled DB/OC/2My Page 87 OfLbA wy. eovorsseveu

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

Obligations under its Note Guarantee or this Indenture in accordance with the applicable
provisions of this Indenture;

(6) add covenants of the Issuer, any other Obligor, and any of its or their
Subsidiaries or Events of Default for the benefit of Holders or to make changes that
would provide additional rights to the Holders or to surrender any right or power
conferred upon any Obligor;

(7) make any change that does not materially adversely affect the legal rights
under this Indenture, the Notes or any other Notes Document of any Holder;

(8) evidence and provide for the acceptance of an appointment under this
Indenture of a successor trustee or collateral agent; provided that the successor trustee or
collateral agent is otherwise qualified and eligible to act as such under the terms of this
Indenture;

(9) confirm and evidence the release, termination or discharge of any Lien
with respect to or securing the Notes or the Note Guarantees when such release,
termination or discharge is provided for in accordance with the terms of this Indenture or
the Collateral Documents;

(10) to comply with requirements of the SEC in order to effect or maintain the
qualification of this Indenture under the Trust Indenture Act;

(11) make any amendment to the provisions of this Indenture relating to the
transfer and legending of Notes as permitted by this Indenture, including, without
limitation, to facilitate the issuance and administration of the Notes; provided, however,
that (A) compliance with this Indenture as so amended would not result in Notes being
transferred in violation of the Securities Act or any applicable securities law and (B) such
amendment does not materially and adversely affect the rights of Holders to transfer
Notes.

(b) Upon the request of the Issuer, and upon receipt by the Trustee of the
documents described in Section 13.02, the Trustee shall join with the Issuer and the Guarantors
in the execution of any amended or supplemental indenture or other Notes Document authorized
or permitted by the terms of this Indenture and to make any further appropriate agreements and
stipulations that may be therein contained, but the Trustee shall not be obligated to enter into
such amended or supplemental indenture or other Notes Document that affects its own rights,
duties or immunities in any capacity under this Indenture or otherwise. Notwithstanding the
foregoing, no Opinion of Counsel shall be required in connection with the addition of a
Guarantor under this Indenture upon execution and delivery by such Guarantor, the Trustee of a
supplemental indenture to this Indenture, the form of which is attached as Exhibit C, and
delivery of an Officers’ Certificate.

(c) The Trustee shall, pursuant to Sections 2.1 or 9 of the Subordination
Agreement, execute and deliver to Senior Creditor and the Borrower (for purposes of this clause
(c), each as defined in the Subordination Agreement), at the written request of the Senior
Creditor, any and all agreements, certificates, documents, or instruments as shall be necessary or

-70-
44834-6333-0618
(WILED: NEW yGase LeVaree Meek Rocumertzl? vFiled O/O6MM) Page 88 ObLd4 v0. osvoorsevev

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

 

appropriate to effect the purposes of the Subordination Agreement, including, without limitation,
any amendment to the Subordination Agreement in connection with the issuance of a letter of
credit to reduce amounts owed by the Issuer to such Senior Claimholder (for purposes of this
clause (c), as defined in the Subordination Agreement) or otherwise, in each case without the
consent or approval of the Issuer, any Guarantor or any Holder, provided that with respect to any
such execution and delivery, the Trustee shall be entitled to an Officers’ Certificate and an
Opinion of Counsel, each stating that the execution and delivery of each such agreement,
certificate, document, or instrument, including any amendment to the Subordination Agreement,
(i) is authorized or permitted by this Indenture (and the Subordination Agreement, as applicable),
(ii) is not materially adverse to any Holder or, taken as a whole, the Holders and (iii) that all
conditions precedent provided for in this Indenture and the Subordination Agreement relating to
such agreements, certificates, documents, or instruments, or any amendments to the foregoing or
the Subordination Agreement, have been complied with, and the Trustee shall not be responsible
or liable to the Issuer, any Guarantor or any Holder in connection therewith or for any matter
arising out thereof.

Section 9.02 With Consent of Holders.

(a) Except as provided in Section 9,01 and this Section 9.02, the Issuer, the
Guarantors and the Trustee may amend or supplement this Indenture, the Notes, the Note
Guarantees and each other Notes Document with the consent of the Holders of a majority in
principal amount of the Notes then outstanding voting as a single class (including, without
limitation, consents obtained in connection with a purchase of, or tender offer or exchange offer
for, Notes) and, subject to Section 6.04 and Section 6.07, any existing Default or Event of
Default (other than a Default or Event of Default in the payment of the principal, premium, if
any, or interest on the Notes, except a payment default resulting from an acceleration that has
been rescinded) or compliance with any provision of this Indenture, the Notes, the Note
Guarantees or any other Notes Document may be waived with the consent of the Holders of a
majority in principal amount of the Notes then outstanding voting as a single class (including,
without limitation, consents obtained in connection with a purchase of, or tender offer or
exchange offer for, Notes). Section 2.08 and Section 2.09 shall determine which Notes are
considered to be “outstanding” for the purposes of this Section 9.02.

(b) Upon the request of the Issuer, and upon the filing with the Trustee of
evidence satisfactory to the Trustee of the consent of the Holders as aforesaid, and upon receipt
by the Trustee of the documents described in Section 7.02 and Section 13.02, the Trustee shall
join with the Issuer and the Guarantors in the execution of such amended or supplemental
indenture unless such amended or supplemental indenture directly affects the Trustee’s own
rights, duties or immunities under this Indenture or otherwise, in which case the Trustee may in
its discretion, but shall not be obligated to, enter into such amended or supplemental indenture.

(c) It shall not be necessary for the consent of the Holders under this
Section 9.02 to approve the particular form of any proposed amendment, supplement or waiver.
It shall be sufficient if such consent approves the substance of such proposed amendment,
supplement or waiver.

(d) After an amendment, supplement or waiver under this Section 9.02

-7\-
#4834-6333-0618
WILED: NEW yORSE EEN YOCRENK Resymentzoe uleg g/B6/BRy Page 89 ofLbd wo. covosssevey

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

 

becomes effective, the Issuer shall give to the Holders a notice briefly describing such
amendment, supplement or waiver. However, the failure of the Issuer to give such notice to all
the Holders, or any defect in the notice, shall not impair or affect the validity of any such
amendment, supplement or waiver.

(e) [Reserved]

(f) Without the consent of each affected Holder, an amendment, supplement
or waiver under this Section 9.02 may not (with respect to any Notes held by a non-consenting
Holder):

(1) reduce the principal amount of Notes whose Holders must consent to an
amendment, supplement or waiver;

(2) reduce the stated rate of interest or extend the stated time for payment of
interest on any Note;

(3) reduce the principal of or extend the Stated Maturity of any Note;

(4) waive a Default or Event of Default in the payment of principal of,
premium, if any, or interest on the Notes (except a rescission of acceleration of the Notes
by the Holders of at least a majority in aggregate principal amount of the then
outstanding Notes with respect to a nonpayment default and a waiver of the payment
default that resulted from such acceleration);

(5) reduce the premium payable upon the redemption or repurchase of any
Note or change the time at which any Note may be redeemed or repurchased as described
in Sections 3.06, 4.15, 6.02(b) or 6.02(c), whether through an amendment or waiver of
provisions in the covenants, definitions or otherwise;

(6) make any Note payable in a currency other than that stated in the Note;

(7) impair the right of any Holder to receive payment of principal, premium, if
any, or interest on such Holder’s Notes on or after the due dates therefor or to institute
suit for the enforcement of any payment on or with respect to such Holder’s Notes;

(8) make any change in the amendment or waiver provisions which require
each Holder’s consent;

(9) modify the Note Guarantees in any manner adverse to the Holders; or

(10) amend, change or modify the obligation of the Issuer or any Guarantor to
pay Additional Amounts.

In addition, without the consent of the Holders of at least 66 2/3% of the principal amount of the
Notes then outstanding (including, without limitation, consents obtained in connection with a

purchase of, or tender offer or exchange offer for, Notes), no amendment, supplement or waiver
may modify any Collateral Document or the provisions in this Indenture dealing with Collateral

-72-
#4834-6333-0618
[MILED: NEW yGAas LeUarQe Geka Recuneptlo2 Filed O8/O6fM) Page 90 obbdd sy. covers ever

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

Documents or application of trust moneys in any manner, taken as a whole, materially adverse to
the Holders or otherwise release any Collateral other than in accordance with this Indenture and
the Collateral Documents.

(g) A consent to any amendment, supplement or waiver of this Indenture, the
Notes or the Note Guarantée or any other Notes Document by any Holder given in connection
with a tender of such Holder’s Notes shall not be rendered invalid by such tender.

Section 9.03 Compliance with Trust Indenture Act.

If this Indenture is qualified under the Trust Indenture Act, every amendment or
supplement to this Indenture or the Notes shall be set forth in an amended or supplemental
indenture that complies with the Trust Indenture Act as then in effect.

Section 9.04 Revocation and Effect of Consents.

(a) Until an amendment, supplement or waiver becomes effective, a consent
to it by a Holder of a Note is a continuing consent by the Holder of a Note and every subsequent
Holder of a Note or portion of a Note that evidences the same debt as the consenting Holder’s
Note, even if notation of the consent is not made on any Note. However, any such Holder of a
Note or subsequent Holder of a Note may revoke the consent as to'its Note if the Trustee
receives written notice of revocation before the date the waiver, supplement or amendment
becomes effective. An amendment, supplement or waiver becomes effective in accordance with
its terms and thereafter binds every Holder.

(b) The Issuer may, but shall not be obligated to, fix a record date pursuant to
Section 1.05 for the purpose of determining the Holders entitled to consent to any amendment,
supplement or waiver.

Section 9.05 Notation on or Exchange of Notes.

(a) The Trustee may place an appropriate notation about an amendment,
supplement or waiver on any Note thereafter authenticated. The Issuer in exchange for all Notes
may issue and the Trustee shall, upon receipt of an Authentication Order, authenticate new Notes
that reflect the amendment, supplement or waiver.

(b) Failure to make the appropriate notation or issue a new Note shall not
affect the validity and effect of such amendment, supplement or waiver.

Section 9.06 Trustee to Sign Amendments, etc.

The Trustee shall sign any amendment, supplement or waiver authorized pursuant
to this Article 9 if the amendment, supplement or waiver does not adversely affect the rights,
duties, liabilities or immunities of the Trustee. In executing any amendment, supplement or
waiver, the Trustee shall receive and (subject to Section 7.01) shall be fully protected in
conclusively relying upon, in addition to the documents required by Section 13.02, an Officers’
Certificate and an Opinion of Counsel stating that the execution of such amendment, supplement
or waiver is authorized or permitted by this Indenture and that such amendment, supplement or

iB
#4834-6333-0618
FILED: NEW yee KAP CiRN« QPSyeSntso® Jeg 09/B6/ey Page 91 OfAMA wy. csvoses ever

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

waiver is the legal, valid and binding obligation of the Issuer and any Guarantor party thereto,
enforceable against them in accordance with its terms, subject to customary exceptions, and
complies with the provisions hereof (including Section 9.03).

Section 9.07 Payment for Consent.

No Obligor shall, or shall permit any of its Subsidiaries to, directly or indirectly,
pay or cause to be paid any consideration to or for the benefit of any Holder for or as an
inducement to any consent, waiver or amendment of any of the terms or provisions of this
Indenture or the Notes unless such consideration is offered to all Holders and is paid to all
Holders that consent, waive or agree to amend in the time frame set forth in the solicitation
documents relating to such consent, waiver or amendment; provided that if such consents,
waivers or amendments are sought in connection with an exchange offer where participation in
such exchange offer is limited to Holders who are QIBs, or non-U.S. Persons, within the
meaning given to such term in Regulation S under the Securities Act then such consideration
need only be offered to all Holders to whom the exchange offer is made and to be paid to all such
Holders that consent, waive or agree to amend in such time frame.

ARTICLE 10

COLLATERAL AND SECURITY
Section 10.01 The Collateral.

(a) The Issuer hereby appoints the Trustee to act as Collateral Agent, and each
Holder by its acceptance of any Notes and the Guarantees thereof, irrevocably consents and
agrees to such appointment. The Collateral Agent shall have the privileges, powers and
immunities set forth in this Indenture and the Collateral Documents. All of the rights and
protections granted to the Trustee pursuant to Article 7 and Section 13.02 of this Indenture are
applicable to the Collateral Agent mutatis mutandis. The due and punctual payment of the
principal of, premium, if any, and interest on the Notes and the Guarantees thereof when and as
the same shall be due and payable, whether on an Amortization Payment Date, an Interest
Payment Date, at maturity, by acceleration, repurchase, redemption or otherwise, interest on the
overdue principal of and interest (to the extent permitted by law), if any, on the Notes and the
Guarantees thereof and performance of all other Obligations under this Indenture, including,
without limitation, the Obligations of the Issuer set forth in Section 7.07 herein, and the Notes
and the Guarantees thereof and the Collateral Documents, shall be secured by first-priority Lien
and security interests in the Collateral, in each case subject to Permitted Liens, as and to the
extent provided in the Collateral Documents which the Issuer and Guarantors have entered into
simultaneously with the execution of this Indenture and shall be secured by all Collateral
Documents hereafter delivered as required or permitted by this Indenture and the Collateral
Documents. The Issuer and the Guarantors hereby agree that the Collateral Agent shall hold the
Collateral in trust for the benefit of all of the Holders and the Trustee, in each case pursuant to
the terms of the Collateral Documents, and the Collateral Agent and the Trustee are hereby
authorized to execute and deliver the Collateral Documents,

-74-
#4834-6333-0618
(FILED: NEW YORI ERR Oe tek RecwmEntidos vFiled O3/OO/Bhy Page 92 Odd wy. csvovss cucu

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

(b) Each Holder, by its acceptance of any Notes and the Guarantees thereof,
irrevocably consents and agrees to the terms of the Collateral Documents Gncluding, without
limitation, the provisions providing for foreclosure and release of Collateral) as the same may be
in effect or may be amended from time to time in accordance with their terms, agrees to the
appointment of the Collateral Agent and authorizes and directs the Collateral Agent to perform
its obligations and exercise its rights, powers and discretions under the Collateral Documents in
accordance therewith.

(c) The Trustee and each Holder, by accepting the Notes and the Guarantees
thereof, acknowledges that, as more fully set forth in the Collateral Documents, the Collateral as
now or hereafter constituted shall be held for the benefit of all the Holders and the Trustee, and
that the Lien of this Indenture and the Collateral Documents in respect of the Trustee and the
Holders is subject to and qualified and limited in all respects by the Collateral Documents and
actions that may be taken thereunder.

Section 10.02 Further Assurances.

(a) The Issuer and the Guarantors shall execute any and all further documents,
financing statements, agreements and instruments, and take all further actions that may be
required under applicable law, or that the Collateral Agent or the Trustee may reasonably
request, in order to grant, preserve, protect and perfect the validity and priority of the security
interests and Liens created or intended to be created by the Collateral Documents in the
Collateral. In addition, to the extent required under this Indenture or any of the Collateral
Documents, from time to time, the Issuer and the Guarantors shall reasonably promptly secure
the Obligations under this Indenture and Collateral Documents by pledging or creating, or
causing to be pledged or created, perfected security interests and Liens with respect to the
Collateral to the extent required by the Collateral Documents. Such security interests and Liens
shall be created under the Collateral Documents and other security agreements and other
instruments and documents in form and substance reasonably satisfactory to the Collateral
Agent.

(b) Without limiting any rights or powers granted by this Indenture to the
Trustee, Paying Agent or Collateral Agent, the Trustee, Paying Agent or Collateral Agent, as
applicable, is hereby appointed the attorney in fact of each of the Issuer and the Guarantors for
the purpose of carrying out the provisions of this Indenture and taking any action and executing
any instruments that the Trustee, Paying Agent or Collateral Agent, as applicable, may deem
necessary or advisable to accomplish the purposes, which appointment as attorney in fact is
irrevocable and coupled with an interest. Without limiting the generality of the foregoing, so
long as the Trustee, Paying Agent or Collateral Agent, as applicable, shall be entitled under this
Indenture or any of the Collateral Documents to make collections in respect of the Collateral, the
Trustee, Paying Agent or Collateral Agent, as applicable, shall have the right and power to
receive, endorse and collect all checks made payable to the order of any of the Issuer or
Guarantors representing any dividend, payment or other distribution in respect of the Collateral
or any part thereof and to give full discharge for the same.

Section 10.03 After-Acquired Property.

-75-
14834-6333-0618
PILED: NEw vase EARNS? eek RePymEntoS uFiled O/O6/2My Page 93 OfsLdd wv. covorssevey

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

(a) Upon the acquisition by the Issuer or any of the Guarantors after the Issue
Date of any assets, or any equipment or fixtures which constitute accretions, additions or
technological upgrades to the equipment or fixtures or any working capital assets that, in any
such case, form part of the Collateral, the Issuer or such Guarantor shall execute and deliver:

(1) with regard to real property, the items described in Section 10.05 within
90 days of the date of acquisition of the applicable asset (but not earlier than 90 days after
the Issue Date) and,

(2) with regard to any other after-acquired property to the extent required by
the Collateral Documents, any information, documentation, financing statements or other
certificates and opinions of counsel as may be necessary to vest in the Collateral Agent a
perfected security interest, subject only to Permitted Liens, in such after-acquired
property and to have such after-acquired property added to the Collateral, and thereupon
all provisions of the Indenture and the Collateral Documents relating to the Collateral
shall be deemed to relate to such after-acquired property to the same extent and with the
same force and effect.

(b) With respect to as-extracted Collateral, if any, on any real property, the
Issuer and Guarantors shall be required to make or permit any financing statement required by
the Collateral Documents as soon as reasonably practicable, but in any event, within 30 days of
date of acquisition of the real property. Further, the Issuer and Guarantors shall not be obligated
to make or permit any financing statement filings at any county, real estate or other local filing
office solely with respect to fixtures or as-extracted Collateral, if any, located on Leased Real
Property until 30 days after the date the Issuer or Guarantors acquire rights to such Leased Real
Property, or in any event if such a filing would be prohibited by, or constitute a breach or default
under or result in the termination of or require any consent not obtained under, any contract,
license, agreement, instrument or other document evidencing or giving rise to the Leased Real

Property.
Section 10.04 Impairment of Security Interest.

Neither the Issuer nor any of the Subsidiaries or Guarantors shall (i) take or omit
to take any action which would materially adversely affect or impair the Liens in favor of the
Collateral Agent and the Holders of Notes with respect to the Collateral, (11) grant any Person, or
permit any Person (other than the Collateral Agent), to retain any Liens on the Collateral, other
than Permitted Liens or (iii) enter into any agreement that requires the proceeds received from
any sale of Collateral to be applied to repay, redeem, defease or otherwise acquire or retire any
Indebtedness of any Person in a manner that conflicts with this Indenture, the Notes, the Note
Guarantees and the Collateral Documents. The Issuer and each Guarantor shall, at their sole cost
and expense, execute and deliver all such agreements and instruments as necessary, or as the
Trustee or the Collateral Agent reasonably requests, to more fully or accurately describe the
assets and property intended to be Collateral or the Obligations intended to be secured by the
Collateral Documents.

-76-
#4834-6333-0638
(KILED: NEW yGRS COURAGE ik Wocuneptlye uFiled OPOSM Page 94 obLdA wy. eovorss eveu

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

Section 10.05 Real Estate Mortgages and Filings.

With respect to any fee interest in any Premises owned by an Obligor or any of
their Subsidiaries on the Issue Date or acquired by an Obligor or any of their Subsidiaries after
the Issue Date that forms a part of the Collateral, within 90 days of the Issue Date or 90 days of
the date of acquisition (but not earlier than 90 days from the Issue Date), as applicable:

(a) each Obligor or any of their Subsidiaries shall deliver to the Collateral
Agent, as mortgagee or beneficiary, as applicable, for the ratable benefit of itself and the
Holders, fully executed counterparts of Mortgages, in accordance with the requirements of this
Indenture and/or the Collateral Documents, duly executed by such Obligor or such Subsidiary,
together with satisfactory evidence of the completion (or satisfactory arrangements for the
completion) of all recordings and filings of such Mortgage (and payment of any taxes or fees in
connection therewith), together with any necessary fixture filings, as may be necessary to create
a valid, perfected Lien, with the priority required by the Collateral Documents, subject to
Permitted Liens, against the properties purported to be covered thereby;

(b) the Collateral Agent shall have received mortgagee’s title insurance
policies in favor of the Collateral Agent, and its successors and/or assigns, in the form necessary,
with respect to the surface rights in real property purported to be covered by the applicable
Mortgages, to insure that the interests created by the Mortgages constitute valid Liens thereon,
with the priority required by the Collateral Documents, free and clear of all Liens, defects and
encumbrances, other than Permitted Liens. All such title policies to be in amounts equal
to 100% of the estimated Fair Market Value of the Premises covered thereby and such policies
shall also include, to the extent available, all such endorsements as shall be reasonably required
in transactions of similar size and purpose and shall be accompanied by evidence of the payment
in full by the Issuer or the applicable Guarantor of all premiums thereon (or that satisfactory
arrangements for such payment have been made); and

(c) each applicable Obligor or any of their Subsidiaries shall deliver to the
Collateral Agent (x) with respect to each of the Premises owned on the Issue Date, such existing
surveys, plats, or maps that are in the possession of any such Obligor or Subsidiary and such
local counsel opinions and opinions of counsel in the jurisdiction of organization of the owner of
the applicable Premises as are necessary and appropriate and (y) with respect to each of the
Premises acquired after the Issue Date, such existing surveys, plats, or maps that are in the
possession of such Obligor or such Subsidiary and such local counsel opinions and opinions of
counsel in the jurisdiction of organization of the owner of the applicable Premises as the
Collateral Agent and its counsel may reasonably request.

Section 10.06 Release of Collateral.

(a) The Liens on the Collateral shall be released with respect to the Notes and
the Note Guarantees, as applicable:

(1) in whole, upon payment in full of the principal of, accrued and
unpaid interest and premium, if any, on the Notes;

(2) in whole, upon satisfaction and discharge of this Indenture in

-77-
#4834-6333-0618
(PILED: NEW yGase PevRIeMB kek RecuMEertzlys vFiled OFM) Page 95 Ghbdd wv. covorss ever

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

accordance with Article 12 of this Indenture;
(3) [Reserved];

(4) in part, as to any property constituting Collateral (A) that is sold,
transferred or otherwise disposed of by the Issuer or any of the Guarantors (other than to
the Issuer or another Guarantor) in a transaction permitted by the Collateral Documents
(to the extent of the interest sold or disposed of); or (B) otherwise in accordance with,
and as expressly provided for under, this Indenture or the Collateral Documents,

(5) in whole as to all Collateral that is owned by a Guarantor that is
released from its Note Guarantee in accordance with this Indenture; and

(6) in whole or in part, with the consent of Holders of 6677% in
aggregate principal amount of the Notes (including, without limitation, consents obtained
in connection with a purchase of, or tender offer or exchange offer for, Notes);

provided, that, in the case of any release in whole pursuant to clauses (1) through (3) above, all
amounts owing to the Trustee and the Collateral Agent under this Indenture, the Notes, the Note
Guarantees and the Collateral Documents have been paid or otherwise provided for to the
reasonable satisfaction of the Trustee and Collateral Agent.

(b) With respect to the release of Collateral, the Issuer shall furnish to the
Trustee and Collateral Agent, prior to each proposed release of Collateral pursuant to the
Collateral Documents and this Indenture, an Officers’ Certificate and an Opinion of Counsel to
the effect that all conditions precedent provided for in this Indenture and the Collateral
Documents to such release have been complied with; provided, however, in no event shall an
Officers’ Certificate be required to release a Lien on Collateral that is sold or pledged in the
ordinary course of business to the extent such sale or pledge is permitted by this Indenture.

Upon compliance by the Issuer or the Guarantors, as the case may be, with the conditions
precedent set forth above, the Trustee or the Collateral Agent shall promptly cause to be released
and reconveyed to the Issuer or the Guarantors, as the case miay be, the released Collateral and, if
necessary, the Collateral Agent shall, at the Issuer’s expense, execute (and the Issuer shall file)
such documents or instruments (that are prepared by the Issuer and provided to the Collateral
Agent) as shall be necessary to provide for the release by the Collateral Agent of the released
Collateral.

Section 10.07 Authorization of Actions to be Taken by the Trustee or the Collateral Agent
Under the Collateral Documents.

(a) Subject to the provisions of the Collateral Documents, each of the Trustee
or the Collateral Agent may, in its sole discretion and without the consent of the Holders, on
behalf of the Holders, take all actions it deems necessary or appropriate in order to (a) enforce
any of its rights or any of the rights of the Holders under the Collateral Documents and
(b) collect and receive any and all amounts payable in respect of the Collateral in respect of the
Obligations of the Obligors and any of their Subsidiaries hereunder and thereunder. Subject to
the provisions of the Collateral Documents, the Trustee or the Collateral Agent shall have the

-78-
/4834-6333-0618
(FILED: NEW yOR LeURTSe Meek BocuMertzlye uFiled OZ/OCMM Page 96 Ofbdd wo. covers; evev

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

power to institute and to maintain such suits and proceedings as it may deem expedient to
prevent any impairment of the Collateral by any acts that may be unlawful or in violation of the
Collateral Documents or this Indenture, and such suits and proceedings as the Trustee or the
Collateral Agent may deem expedient to preserve or protect its interest and the interests of the
Holders in the Collateral (including power to institute and maintain suits or proceedings to
restrain the enforcement of or compliance with any legislative or other governmental enactment,
rule or order that may be unconstitutional or otherwise invalid if the enforcement of, or
compliance with, such enactment, rule or order would impair the security interest hereunder or
be prejudicial to the interests of the Holders or the Trustee).

(b) The Trustee or the Collateral Agent shall not be responsible for the
perfection or priority of the Liens in any of the Collateral, whether impaired by operation of law
or by reason of any action or omission to act on its part hereunder, except to the extent such
action or omission constitutes gross negligence, bad faith or willful misconduct on the part of the
Trustee or the Collateral Agent, for the validity, sufficiency, existence, genuineness or value of
the Collateral or the validity or enforceability of the Liens in any of the Collateral or any
agreement or assignment contained therein, for the validity of the title of the Issuer or the
Guarantors to the Collateral, for insuring the Collateral or for the payment of taxes, charges,
assessments or Liens upon the Collateral or otherwise as to the maintenance of the Collateral.
The Trustee or the Collateral Agent shall have no responsibility for recording, filing,
re-recording or re-filing any financing statement, continuation statement, document, instrument
or other notice in any public office at any time or times or to otherwise take any action to perfect
or maintain the perfection of any security interest granted to it under the Collateral Documents or
otherwise.

(c) Where any provision of this Indenture requires that additional property or
assets be added to the Collateral, the Issuer shall deliver to the Trustee or the Collateral Agent
the following:

(1) the form of instrument adding such Collateral, which, based on the type
and location of the property subject thereto, shall be in substantially the form of the
applicable Collateral Documents entered into on or about the date of this Indenture, with
such changes thereto as the Issuer shall consider appropriate, or in such other form as the
Issuer shall deem proper; provided that any such changes or such form are
administratively satisfactory to the Trustee or the Collateral Agent; and

(2) such financing statements, if any, as the Issuer shall deem necessary to
perfect the Collateral Agent’s security interest in such Collateral.

Section 10.08 Collateral Account.

(a) The Collateral Agent is authorized to receive any funds for the benefit of
the Holders distributed under, and in accordance with, the Collateral Documents, and to make
further distributions of such funds to the Holders according to the provisions of this Indenture
and the Collateral Documents.

(b) All cash and Cash Equivalents received by the Collateral Agent from

-79-
#4834-6333-0618
FILED: NEW YORSe 1ee0on?¢G bed Resymentdoe Filed 99/Q6/BMy Page 97 OfeLi4 wy. covoosseveu

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

Recovery Events, Net Award or Net Insurance Proceeds, foreclosures of or sales of the
Collateral, and other awards or proceeds pursuant to the Collateral Documents, including
earnings, revenues, rents, issues, profits and income from the Collateral received pursuant to the
Collateral Documents, shall be deposited in the Collateral Account and thereafter shall be held,
applied and/or disbursed by the Collateral Agent in accordance with the terms of this Indenture
(including, without limitation, Section 6.13 and Section 10.08(a)). The Collateral Account shall
be a trust account and shall be established and maintained by the Collateral Agent at one of its
corporate trust offices (which may include the New York corporate trust office), and all
Collateral shall be credited thereto.

(c) Pending the distribution of funds in the Collateral Account in accordance
with the provisions hereof and provided that no Event of Default shall have occurred and be
continuing, the Issuer may direct the Collateral Agent in writing to invest such funds in Cash
Equivalents specified in such direction, such investments to mature by the times such funds are
needed hereunder and such direction to certify that such funds constitute Cash Equivalents and
that no Event of Default shall have occurred and be continuing. So long as no Event of Default
shall have occurred and be continuing, the Issuer may direct the Collateral Agent to sell,
liquidate or cause the redemption of any such investments, such direction to certify that no Event
of Default shall have occurred and be continuing. Any gain or income on any investment of
funds in the Collateral Account shall be credited to the Collateral Account. The Collateral Agent
shall have no liability for any loss, fee, tax or other charge incurred in connection with any
investment or any sale, reinvestment, liquidation or redemption thereof made in accordance with
the provisions of this Section 10.08(c).

Section 10.09 Information Regarding Collateral.

(a) The Issuer shall furnish to the Collateral Agent, with respect to the Issuer
or any Guarantor, promptly (and in any event within 30 days of such change) written notice of
any change in such Person’s (1) legal name, (2) jurisdiction of organization or formation,

(3) identity or corporate structure or (4) organizational identification number. The Issuer and.the
Guarantors shall agree not to effect or permit any change referred to in the preceding sentence
unless all filings have been made under the Uniform Commercial Code and any other applicable
laws that are required in this Indenture and/or the Collateral Documents in order for the
Collateral to be made subject to the Lien of the Collateral Agent under this Indenture and/or the
Collateral Documents in the manner and to the extent required by this Indenture or any of the
Collateral Documents and shall take all necessary action so that such Lien is perfected with the
same priority as immediately prior to such change to the extent required by the Indenture and/or
the Collateral Documents. The Issuer also agree promptly to notify the Collateral Agent in
writing if any material portion of the Collateral is damaged, destroyed or condemned.

(b) Each year, within 150 days after the end of the preceding fiscal year, the
Issuer shall deliver to each of the Trustee and the Collateral Agent an Officers’ Certificate setting
forth the information required pursuant to the schedules required by the Collateral Documents or
confirming that there has been no change in such information since the date of the prior annual
certification.

Section 10.10 Maintenance of Collateral.

-80-
H4834-6333-0618
(PILED: NEW yGRRO ESOAYO2V4BiNk BoouNePLd2 uFipG OBDORA Page 98 ohddd wy. oovorssevev

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

 

Each Obligor shall maintain the Collateral in good, safe and insurable operating
order, condition and repair (ordinary wear and tear excepted, and only to the extent such
Collateral is in operating order as of the date of the original issuance of the Notes hereunder, or
the relevant Obligor brings non-operating Collateral into operation after the date of the original
issuance of the Notes hereunder) and do all other acts as may be reasonably necessary or
appropriate to maintain and preserve the Collateral; provided, that the foregoing requirement
shall not prevent any Obligor or any of their Subsidiaries from discontinuing the use, operation
or maintenance of Collateral or disposing of Collateral, if such discontinuance or disposal (x) is,
in the judgment of the Issuer, desirable in the conduct of the business of the Obligors taken as a
whole and (y) is otherwise in compliance with the provisions of this Indenture and the Collateral
Documents. The Obligors shall pay all real estate and other taxes, and maintain in full force and
effect all material permits and insurance in amounts that insure against such losses and risks as
are reasonable for the type and size of the business conducted by the Obligors.

Section 10.11 Negative Pledge

(a) None of the Obligors, any Person that is a parent of an Obligor, or any of
their respective Subsidiaries shall pledge its Equity Interests as security or otherwise.

(b) No Obligor shall, and each Obligor shall not permit any of its Subsidiaries
to, further pledge the Collateral as security or otherwise, subject to Permitted Liens.

ARTICLE 11
GUARANTEES

Section 11.01 Guarantee.

(a) Subject to this Article 11, each of the Guarantors party hereto jointly and
severally irrevocably and unconditionally guarantees, on a senior secured basis, to each Holder
and to the Trustee and its successors and assigns, in its capacity as Trustee and in each other
capacity in which the Trustee serves as an Agent, irrespective of the validity and enforceability
of this Indenture, the Notes or the Obligations of the Issuer hereunder or under any other Notes
Document, that: (1) the principal, premium and Additional Amounts, if any, and interest on the
Notes shall be promptly paid in full when due, whether at Stated Maturity, by acceleration,
redemption or otherwise, and interest on the overdue principal and interest on the Notes, if any,
if lawful, and all other Obligations of the Issuer to the Holders or the Trustee hereunder or under
the Notes Documents shall be promptly paid in full or performed, all in accordance with the
terms hereof and thereof; and (2) in case of any extension of time of payment or renewal of any
Notes or any of such other obligations, that same shall be promptly paid in full when due or
performed in accordance with the terms of the extension or renewal, whether at Stated Maturity,
by acceleration or otherwise collectively, the “Guaranteed Obligations”. Failing payment by the
Issuer when due of any amount so guaranteed or any performance so guaranteed for whatever
reason, the Guarantors shall be jointly and severally obligated to pay. Each Guarantor agrees
that this is a guarantee of payment and not a guarantee of collection.

-8I-
#4834-6333-0618
IWILED: NEW yGRR Least Rocumentze vFiled OF/O6M, Page 99 ohbd4 sv. covers evar

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

(b) The Guarantors hereby agree that their Obligations hereunder shall be
unconditional, irrespective of the validity, regularity or enforceability of the Notes or this
Indenture or any other Notes Document, the absence of any action to enforce the same, any
waiver or consent by any Holder with respect to any provisions hereof or thereof, the recovery of
any judgment against the Issuer, any action to enforce the same or any other circumstance which
might otherwise constitute a legal or equitable discharge or defense of a guarantor, Each
Guarantor hereby waives diligence, presentment, demand of payment, filing of claims with a
court in the event of insolvency or bankruptcy of the Issuer, protest, notice and all demands
whatsoever and covenants that this Note Guarantee shall not be discharged except by complete
performance of the Obligations contained in the Notes, this Indenture and each other Notes
Document, or pursuant to Section 11.06.

(c) Each of the Guarantors jointly and severally also agrees to pay any and all
costs and expenses (including reasonable attorneys’ fees and expenses) incurred by the Trustee,
any Agent or any Holder in enforcing any rights under this Section 11.01.

(d) If any Holder, any Agent or the Trustee is required by any court or
otherwise to return to the Issuer, the Guarantors or any custodian, trustee, liquidator or other
similar official acting in relation to the Issuer or the Guarantors, any amount paid either to the
Trustee, such Agent or such Holder, this Note Guarantee, to the extent theretofore discharged,
shall be reinstated in full force and effect.

(e) Each Guarantor agrees that it shall not be entitled to enforce any right of
subrogation in relation to the Holders in respect of any Obligations guaranteed hereby until
payment in full of all Obligations guaranteed hereby. Each Guarantor further agrees that, as
between the Guarantors, on the one hand, and the Holders, each Agent and the Trustee, on the
other hand, (1) the maturity of the Obligations guaranteed hereby may be accelerated as provided
in Article 6 for the purposes of this Note Guarantee, notwithstanding any stay, injunction or
other prohibition preventing such acceleration in respect of the Obligations guaranteed hereby,
and (2) in the event of any declaration of acceleration of such Obligations as provided in
Article 6, such Obligations (whether or not due and payable) shall forthwith become due and
payable by the Guarantors for the purpose of this Note Guarantee. The Guarantors shal] have the
right to seek contribution from any non-paying Guarantor so long as the exercise of such right
does not impair the rights of the Holders under the Note Guarantees.

(f) Each Note Guarantee shall remain in full force and effect and continue to
be effective should any petition be filed by or against the Issuer for liquidation or reorganization,
should the Issuer become insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of the Issuer’s assets, and shall, to
the fullest extent permitted by law, continue to be effective or be reinstated, as the case may be,
if at any time payment and performance of the Notes are, pursuant to applicable law, rescinded
or reduced in amount, or must otherwise be restored or returned by any obligee on the Notes or
the Note Guarantees, whether as a “voidable preference,” “fraudulent transfer” or otherwise, all
as though such payment or performance had not been made. In the event that any payment or
any part thereof, is rescinded, reduced, restored or returned, the Notes shall, to the fullest extent
permitted by law, be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.

282.
#4834-6333-0618
IRILED: wEw Yorer koh? ¢aekx QpSyOet dws Filed.02/Q6/201) Page 100 Of.tddu. osvoosseveu

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

(g) In case any provision of any Note Guarantee shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

(h) Each payment to be made by a Guarantor in respect of its Note Guarantee
shall be made without set-off, counterclaim, reduction or diminution of any kind or nature.

Section 11.02 Limitation on Guarantor Liability.

Each Guarantor, and by its acceptance of Notes, each Holder, hereby confirms
that it is the intention of all such parties that the Note Guarantee of such Guarantor not constitute
a fraudulent conveyance or a fraudulent transfer for purposes of Bankruptcy Law, the
Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
federal or state law to the extent applicable to any Note Guarantee. To effectuate the foregoing
intention, the Trustee, each Agent, the Holders and the Guarantors hereby irrevocably agree that
the Obligations of each Guarantor shall be limited to the maximum amount as will, after giving
effect to such maximum amount and all other contingent and fixed liabilities of such Guarantor
that are relevant under such laws and after giving effect to any collections from, rights to receive
contribution from or payments made by or on behalf of any other Guarantor in respect of the
Obligations of such other Guarantor under this Article 11, result in the Obligations of such
Guarantor under its Note Guarantee not constituting a fraudulent conveyance or fraudulent
transfer under applicable law. Each Guarantor that makes a payment under its Note Guarantee
shall be entitled upon payment in full of all Guaranteed Obligations under this Indenture to a
contribution from each other Guarantor in an amount equal to such other Guarantor’s pro rata
portion of such payment based on the respective net assets of all the Guarantors at the time of
such payment, determined in accordance with GAAP.

Section 11.03 Execution and Delivery.

(a) To evidence its Note Guarantee set forth in Section 11.01, each Guarantor
hereby agrees that this Indenture shall be executed on behalf of such Guarantor by an Officer or
person holding an equivalent title.

(b) | Each Guarantor hereby agrees that its Note Guarantee set forth in
Section 11.01 shall remain in full force and effect notwithstanding the absence of the
endorsement of any notation of such Note Guarantee on the Notes.

(c) If an Officer whose signature is on this Indenture no longer holds that
office at the time the Trustee authenticates the Note, the Note Guarantees shall be valid
nevertheless.

(d) The delivery of any Note by the Trustee, after the authentication thereof
hereunder, shall constitute due delivery of the Note Guarantee set forth in this Indenture on
behalf of the Guarantors.

(e) If required by Section 4.11, any applicable Obligor shail cause any newly
created or acquired Subsidiary to comply with the provisions of Section 4.11 and this Article 11,
to the extent applicable.

-83-
#4834-6333-0618
(WILED: NEW YeAgR LeA9 ANP 2°48 chek DOSUDSY 3 ez FilGhI3/Q5/20m Page 101 Of.dd4w. covers; even

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

Section 11.04 Subrogation,

Each Guarantor shall be subrogated to all rights of Holders against the Issuer in
respect of any amounts paid by any Guarantor pursuant to the provisions of Section 11.01;
provided that, if an Event of Default has occurred and is continuing, no Guarantor shall be
entitled to enforce or receive any payments arising out of, or based upon, such right of
subrogation until all amounts then due and payable by the Issuer under this Indenture or the
Notes shall have been paid in full.

Section 11.05 Benefits Acknowledged.

Each Guarantor acknowledges that it will receive direct and indirect benefits from
the financing arrangements contemplated by this Indenture and that the guarantee and waivers
made by it pursuant to its Note Guarantee are knowingly made in contemplation of such benefits.

Section 11.06 Release of Note Guarantees.

(a) A Note Guarantee by a Guarantor shall be automatically and
unconditionally released and discharged, and no further action by such Guarantor, the Issuer or
the Trustee shall be required for the release of such Guarantor’s Note Guarantee, upon:

(1) (A) in the case of a Guarantor, any sale, assignment, transfer, conveyance,
exchange or other disposition (by merger, consolidation or otherwise) of the Capital
Stock of such Guarantor after which the applicable Guarantor is no longer a Subsidiary,
which sale, assignment, transfer, conveyance, exchange or other disposition is made in
compliance with the provisions of this Indenture and Section 5.01; provided that (i) all
the Note Guarantees and other obligations of such Guarantor in respect of all other
Indebtedness of the Issuer and its Subsidiaries terminate upon consummation of such
transaction and (ii) any Investment of the Issuer or any other Subsidiary of the Issuer
(other than any Subsidiary of such Guarantor) in such Guarantor or any Subsidiary of
such Guarantor in the form of an Obligation or Preferred Stock is repaid, satisfied,
released and discharged in full upon such release; or

(B) [Reserved];

(C) _ the discharge of the Issuer’s Obligations in accordance with Article
12 of this Indenture; and

(2) such Guarantor delivering to the Trustee an Officers’ Certificate and an
Opinion of Counsel, each stating that all conditions precedent provided for in this
Indenture relating to such transaction or release have been complied with.

(b) At the written request of the Issuer, the Trustee shall execute and deliver
any documents reasonably required in order to evidence such release, discharge and termination
in respect of the applicable Note Guarantee.

-84-
#4834-6333-0618
IWILED: NEw YeASR k29caveotbehx Resume dv Filed IG Q6/2Gy Page 102 of Fb4wo. covers; evev

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

 

ARTICLE 12
SATISFACTION AND DISCHARGE

Section 12.01 Satisfaction and Discharge.

(a) This Indenture shall be discharged, and shall cease to be of further effect
as to all Notes, when either:

(1) all Notes that have been authenticated and delivered (except lost,
stolen or destroyed Notes that have been replaced or paid and Notes for whose payment
money has been deposited in trust) have been delivered to the Trustee for cancellation; or

(2) (A) all Notes not theretofore delivered to the Trustee for
cancellation have become due and payable by reason of the giving of a notice of
redemption or otherwise, shall become due and payable within one year or are to be
called for redemption within one year under arrangements satisfactory to the Trustee for
the giving of notice of redemption by the Trustee in the name, and at the expense, of the
Issuer, and the Issuer or any Guarantor have irrevocably deposited or caused to be
deposited with the Trustee, as trust funds in trust solely for the benefit of the Holders,
cash in U.S. dollars, Government Securities, or a combination thereof, in such amounts as
shall be sufficient, as confirmed, certified or attested to by an Independent Financial
Advisor in writing to the Trustee, without consideration of any reinvestment of interest,
to pay and discharge the entire Indebtedness on the Notes not theretofore delivered to the
Trustee for cancellation for principal, premium, if any, and accrued interest to the date of
maturity or redemption, as the case may be;

(B) no Default or Event of Default has occurred and is continuing on
the date of such deposit or will occur as a result of such deposit (other than a Default or
an Event of Default resulting from the borrowing of funds to be applied to make such
deposit and any similar and simultaneous deposit relating to other Indebtedness and, in
each case, the granting of Liens in connection therewith) and the deposit will not result in
a breach or violation of, or constitute a default under, any other material agreement or
material instrument (other than this Indenture) to which the Issuer or any Guarantor are a
party or by which the Issuer or any Guarantor are bound;

(C) _ the Issuer or any Guarantor has paid or caused to be paid all sums
payable by the Issuer under this Indenture; and

(D) _ the Issuer has delivered irrevocable instructions to the Trustee to
apply the deposited money toward the payment of the Notes at maturity or the
redemption date, as the case may be.

(b) In addition, the Issuer shall, upon its request for acknowledgement of
satisfaction and discharge, deliver to the Trustee an Officers’ Certificate and an Opinion of
Counsel (which Opinion of Counsel may be subject to customary assumptions and exclusions)
each stating that all conditions precedent to satisfaction and discharge have been satisfied.
Notwithstanding the satisfaction and discharge of this Indenture, if money shall have been

-85-
44834-6333-0618
WELED: NEW SARK HOGNPLO4Srhlle DGGUYAN} Ind Gil@ALISIQG/3Ay Page 103 Ob1dd ww. overs even

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

deposited with the Trustee pursuant to subclause (A) of clause (2) of Section 12.01 (a), the
provisions of Section 12.02 shall survive.

Section 12.02 Application of Trust Money.

(a) All money deposited with the Trustee pursuant to Section 12.01 shall be
held in trust and applied by it, in accordance with the provisions of the Notes and this Indenture,
to the payment, either directly or through any Paying Agent (including the Issuer acting as its
own Paying Agent) as the Trustee may determine, to the Persons entitled thereto, of the
principal, premium, if any, and interest for whose payment such money has been deposited with
the Trustee, but such money need not be segregated from other funds except to the extent
required by law.

(b) If the Trustee or Paying Agent is unable to apply any money or
Government Securities in accordance with Section 12.01 by reason of any legal proceeding or by
reason of any order or judgment of any court or Governmental Authority enjoining, restraining
or otherwise prohibiting such application, the Issuer’s and any Guarantor’s Obligations under
this Indenture, the Notes and the Note Guarantees shall be revived and reinstated as though no
deposit had occurred pursuant to Section 12.01; provided that if the Issuer has made any payment
of principal, premium, if any, or interest on any Notes because of the reinstatement of its
Obligations, the Issuer shall be subrogated to the rights of the Holders of such Notes to receive
such payment from the money or Government Securities held by the Trustee or Paying Agent, as
the case may be.

ARTICLE 13
MISCELLANEOUS

Section 13.01 Notices.

(a) Any notice or communication to the Issuer, any Guarantor or the Trustee
is duly given if in writing and (1) delivered in person, (2) mailed by first-class mail (certified or
registered, return receipt requested), postage prepaid, or overnight air courier guaranteeing next
day delivery or (3) sent by facsimile or electronic transmission (PDF only), to its address:

if to the Issuer or any Guarantor:

c/o ERP Compliant Fuels, LLC
15 Appledore Lane

Natural Bridge, Virginia 24578
Attention: Tom Clarke

Email: Tom.Clarke@kissito.org

with a copy to:

Dentons US LLP
1221 Avenue of the Americas
New York, New York 10022

-86-
#4834-6333-0618
WILED: EW YARR R2GENPLO4S eli OOLYURY IPs Flock GYQ6/Zy Page 104 Of. kbd. overs) ever

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

Attention: Oscar Pinkas
oscar.pinkas@dentons.com

if to the Trustee, Collateral Agent, Paying Agent, Registrar or Calculation Agent:

Wilmington Savings Fund Society, FSB, as Trustee
500 Delaware Avenue, 11!" Floor

Wilmington, Delaware 19801

Attention: Geoffrey Lewis

Fax No.: (302) 421-9137

Email: glewis@wsfsbank.com

The Issuer, any Guarantor or the Trustee, by like notice, may designate additional or different
addresses for subsequent notices or communications.

(b) All notices and communications (other than those sent to Holders) shall be
deemed to have been duly given: at the time delivered by hand, if personally delivered; on the
first date of which publication is made, if by publication; five calendar days after being deposited
in the mail, postage prepaid, if mailed by first-class mail; the next Business Day after timely
delivery to the courier, if mailed by overnight air courier guaranteeing next day delivery; when
receipt acknowledged, if sent by facsimile or electronic transmission; provided that any notice or
communication delivered to the Trustee shall be deemed effective upon actual receipt thereof.

(c) Any notice or communication to a Holder shall be mailed by first-class
mail (certified or registered, return receipt requested) or by overnight air courier guaranteeing
next day delivery to its address shown on the Note Register or by such other delivery system as
the Trustee agrees to accept. Failure to mail a notice or communication to a Holder or any defect
in it shall not affect its sufficiency with respect to other Holders.

(d) Where this Indenture provides for notice in any manner, such notice may
be waived in writing by the Person entitled to receive such notice, either before or after the
event, and such waiver shall be the equivalent of such notice. Waivers of notice by Holders shall
be filed with the Trustee, but such filing shall not be a condition precedent to the validity of any
action taken in reliance upon such waiver.

(e) Notwithstanding any other provision herein, where this Indenture provides
for notice of any event to any Holder of an interest in a Global Note (whether by mail or
otherwise), such notice shall be sufficiently given if given to the Depositary for such Note (or its
designee), according to the applicable procedures of such Depositary, if any, prescribed for the
giving of such notice.

(f The Trustee agrees to accept and act upon notice, instructions or directions
pursuant to this Indenture sent by unsecured facsimile or electronic transmission; provided,
however, that (1) the party providing such written notice, instructions or directions, subsequent to
such transmission of written instructions, shall provide the originally executed instructions or
directions to the Trustee in a timely manner, and (2) such originally executed notice, instructions
or directions sha!] be signed by an authorized representative of the party providing such notice,
instructions or directions. The Trustee shall not be liable for any losses, costs or expenses arising

-87-
#4834-6333-0618
(FILED: NEW Y¥cACR 1eOUNP?°4 cK DOSYUSY 282 FG 9S/Q6/4Ay Page 105 Of. covers ever

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

directly or indirectly from the Trustee’s reasonable reliance upon and compliance with such
notice, instructions or directions notwithstanding such notice, instructions or directions conflict
or are inconsistent with a subsequent notice, instructions or directions.

(g) If a notice or communication is sent in the manner provided above within
the time prescribed, it is duly given, whether or not the addressee receives it.

(h) If the Issuer mails a notice or communication to Holders, it shall mail a
copy to the Trustee and each Agent at the same time.

Section 13.02 Certificate and Opinion as to Conditions Precedent.

Upon any request or application by the Issuer or any Guarantor to the Trustee to
take any action under this Indenture, including any action as an Agent, the Issuer or such
Guarantor, as the case may be, shall furnish to the Trustee, at the Trustee’s request, either or both
of:

(i) an Officers’ Certificate in form and substance reasonably
satisfactory to the Trustee (which shall include the statements set forth in Section 13.03)
stating that, in the opinion of the signer(s), all conditions precedent and covenants, if any,
provided for in this Indenture relating to the proposed action have been complied with;
and

(2) an Opinion of Counsel in form and substance reasonably
satisfactory to the Trustee (which shall include the statements set forth in Section 13.03)
stating that, in the opinion of such counsel, all such conditions precedent and covenants
have been complied with.

ae

Section 13.03 Statements Required in Certificate or Opinion.

Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture shall include:

(1) a statement that the Person making such certificate or opinion has
read such covenant or condition;

(2)  abrief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such certificate or
opinion are based;

(3) astatement that, in the opinion of such Person, he or she has made
such examination or investigation as is necessary to enable him or her to express an
informed opinion as to whether or not such covenant or condition has been complied with
(and, in the case of an Opinion of Counsel, may be limited to reliance on an Officers’
Certificate as to matters of fact); and

(4) a statement as to whether or not, in the opinion of such Person,
such condition or covenant has been complied with.

-88-
H4834-6333-0618
WILED: NEW ¥eAsR LeGun 2°42 cbekkx DOSUORE dz Fil eh 03/Q5/49u) Page 106 Of. Ll. osvooss ever

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

 

Section 13.04 Rules by Trustee and Agents.

The Trustee may make reasonable rules for action by or at a meeting of Holders.
The Registrar or Paying Agent may make reasonable rules and set reasonable requirements for
its functions.

Section 13.05 No Personal Liability of Directors, Officers, Employees, Members, Partners and
Stockholders.

No past, present or future director, officer, employee, incorporator, member,
partner or stockholder of the Issuer or any Guarantor, as such, shall have any liability for any
Obligations of the Issuer or any Guarantor (other than the Issuer in respect of the Notes and each
Guarantor in respect of its Note Guarantee) under the Notes, the Note Guarantees or this
Indenture or for any claim based on, in respect of, or by reason of, such Obligations or their
creation.

Each Holder by accepting a Note waives and releases all such liability. The
waiver and release are part of the consideration for issuance of the Notes.

Section 13.06 Governing Law.

THIS INDENTURE, THE NOTES AND ANY NOTE GUARANTEE WILL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

Section 13,07 Waiver of Jury Trial.

THE ISSUER AND EACH OF THE GUARANTORS, THE COLLATERAL
AGENT AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
INDENTURE, THE NOTES, THE NOTE GUARANTEES OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

Section 13.08 Force Majeure.

In no event shall the Trustee or any Agent be responsible or liable for any failure
or delay in the performance of its Obligations under this Indenture arising out of or caused by,
directly or indirectly, forces beyond its reasonable control, including without limitation strikes,
work stoppages, accidents, acts of war or terrorism, civil or military disturbances, nuclear or
natural catastrophes or acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software or hardware) services; it being understood that the
Trustee and each Agent shall use reasonable efforts which are consistent with accepted practices
in the banking industry to resume performance as soon as practicable under the circumstances.

Section 13.09 No Adverse Interpretation of Other Agreements.

This Indenture may not be used to interpret any other indenture, loan or debt

-89-
#4834-6333-0618
WILED: NEW YoRRR k2OuNPSOC ERK DPSYOSY dz FOG IS 06/4y Page 107 OfktAw. covooes suey

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

 

agreement of the Issuer or its Subsidiaries or of any other Person. Any such indenture, loan or
debt agreement may not be used to interpret this Indenture.

Section 13.10 Successors.

All agreements of the Issuer in this Indenture and the Notes shall bind its
successors. All agreements of the Trustee in this Indenture shall bind its successors. All
agreements of each Guarantor in this Indenture shall bind its successors, except as otherwise
provided in Section 11.06.

Section 13.11 Severability.

In case any provision in this Indenture or in the Notes shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

Section 13.12 Counterpart Originals.

The parties may sign any number of copies of this Indenture. Each signed copy
shall be an original, but all of them together represent the same agreement.

Section 13.13 Table of Contents, Headings, etc.

The Table of Contents and headings of the Articles and Sections of this Indenture
have been inserted for convenience of reference only, are not to be considered a part of this
Indenture and shall in no way modify or restrict any of the terms or provisions hereof.

Section 13.14 Facsimile and PDF Delivery of Signature Pages.

The exchange of copies of this Indenture and of signature pages by facsimile or
PDF transmission shall constitute effective execution and delivery of this Indenture as to the
parties hereto and may be used in lieu of the original Indenture for all purposes. Signatures of
the parties hereto transmitted by facsimile or PDF shall be deemed to be their original signatures
for all purposes.

Section 13.15 U.S.A. PATRIOT Act.

The parties hereto acknowledge that in accordance with Section 326 of the U.S.A.
PATRIOT Act, the Trustee is required to obtain, verify, and record information that identifies
each Person or legal entity that establishes a relationship or opens an account with the Trustee.
The parties to this Indenture agree that they shall provide the Trustee with such information as it
may request in order for the Trustee to satisfy the requirements of the U.S.A. PATRIOT Act.

Section 13.16 Payments Due on Non-Business Days.

In any case where any Payment Date, redemption date or repurchase date or the
Stated Maturity of the Notes shall not be a Business Day, then (notwithstanding any other
provision of this Indenture or of the Notes) payment of principal, premium, if any, or interest on

-90-
#4834-6333-0618
WLLED: NEW YORK LOU PLO4S ttle COBY RY bz Fl PaGQ/4oy Page 108 hd ws. eovorsy evav

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

the Notes need not be made on such date, but may be made on the next succeeding Business Day
with the same force and effect as if made on the applicable Payment Date, redemption date or
repurchase date, or at the Stated Maturity of the Notes, provided that no interest will accrue for
the period from and after such Payment Date, redemption date, repurchase date or Stated
Maturity, as the case may be.

Section 13.17 Effectiveness of Indenture

No party shall have any rights, obligations or other benefits or responsibilities
hereunder unless and until such time as the parties have issued the Notes hereunder in connection
with the Closing (as defined in the APA), and the Closing has occurred; provided that the
Trustee shall be entitled to an Officers’ Certificate and Opinion of Counsel that such closing has
occurred and that all conditions precedent have been satisfied.

Section 13.18 Trustee as Agent

Each Holder of a Note, by accepting a Note, hereby appoints the Trustee, on its
behalf and on behalf of each future Holder of such Note, as its contractual representative under
the Subordination Agreement and hereby authorizes the Trustee to execute and deliver to Senior
Creditor (as defined in the Subordination Agreement) and the Borrower the Subordination
Agreement, and any and all agreements, certificates, documents or instruments as shall be
necessary or appropriate to effect the purposes of the Subordination Agreement, on its behalf and
on behalf of each future Holder of such Note, and to act as the contractual representative of such
Holder and each such future Holder for all purposes of the Subordination Agreement.
Notwithstanding the foregoing, nothing in this Section 13.18 shall create any additional duty or
obligation on the Trustee not otherwise contemplated by the terms of this Indenture, and the
Trustee shall have no obligation or liability to any Holder by virtue of this Section 13.18 or for
any action taken, or for failing to take any action, as agent or contractual representative of the
Holders under the Subordination Agreement.

[Signatures on following page]

-9l-

#4834-6333-0618
WILED: NEW ¥ORR12O UN P2048tlkK COGAN) doz Fl AAASIQG/40y Page 109 ohddA ws. osvoves evev

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

ERP IRON ORE, LLC
By
By:

 

Name:
Title:

ERP COMPLIANT COKE, LLC
By

By:

 

Name:
Title:

ACKNOWLEDGED AND AGREED
WITH RESPECT TO SECTION __ HEREOF:

THOMAS MATTHEW CLARKE, as a Guarantor

By

By:
Name: Thomas Matthew Clarke

 

ANA MERCEDES CLARKE, as a Guarantor

By

By:
Name: Ana Mercedes Clarke

 

[Signature page to Indenture]
#4834-6333-0618
WILED: NEw ARR 12OUNP204Ecledex DQQY UR) bez Fileph3(Q6/3Ay Page 110 O6AdA ws. coves ever

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

 

ERP IRON ORE, LLC

= “wan mn

Hames omas M. Clarke
Title: Gwiet Exeounive officer

 

ERP COMPLIANT COKE, LLC

- (Ndreanty =

Name: Thomas M. Clarke
Title: Managing Meruber

 

THOMAS MATTHEW CLARKE, as a Guarantor

By: frum |

Name: Thomas Matthew Clarke

ANA MERCEDES CLARKE, as a Guarantor

By: l a htt

Name: Ana Mercedes Clarke

[Signature page to Indenture]
(FILED: NEW YEAR 12OUN P2048 chek DOCYURY 242 Flleh93/Q5/49q) Page 111 Of Add ws. covers; evey

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

WILMINGTON SAVINGS FUND SOCIETY, FSB

as Trustee
By: hk fds

Name:

Title: Geoffrey J. Lewis

Vice President

[Signature page to Indenture]
(FILED: NEW XaRR 120 GNP24erlRK DQQUMAD) bgz Fil@AyA3(QG/49y) Page 112 Ohddd wo. covosss avev

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

 

SCHEDULE A
EXISTING INDEBTEDNESS

None.

#4834-6333-0618
(FILED: NEW YeAse 1i2GuNn-P2043rleikK Dogue 2-82 Filea03/Q6/24M) Page 113 Of ddd wy. covosts ever

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

 

SCHEDULE 6.02
MECHANICS LIENHOLDERS

Indiana Pellet Plant

Twin City Fan Companies, Ltd.
Solid Platforms, Inc.

Solid Platforms, Inc.

Northern Industrial Erectors, Inc.
Hammerlund’s Champion Steel, Inc. d/b/a Champion Steel
Fastenal Company

Accu-Dig, Inc.

Xtreme Contractors Co., LLC
Midwest Constructors, LLC

Wesco Distribution, Inc.

One Source Equipment Rentals, LLC
Central Rent-A-Crane

Ferguson Enterprises, Inc.

Kelly Construction of Indiana, Inc.
Shambaugh & Son L.P.

Plant 4

A.W. Kuettel

Ferguson Enterprises, Inc.
Hammerlund's Champion Steel, Inc., d/b/a Champion Steel
Hammerlund Construction

Hunt Electric Corporation
Ironman Concrete Pumping, Inc.
Jamar Company

JK Mechanical Contractors, Inc,
John J, Morgan Company

K Building Components, Inc.
LeJeune Steel Company
Minnesota Industries, Inc.
Noramco Engineering Corporation
Northern Industrial Erectors
Parsons Electric LLC

Range Electric Inc.

Rapids Process Equipment, Inc.
Scheck Industrial Corp.

Toltz, King Duvall Anderson and Associates, Inc. d/b/a TKDA
Trane US Inc.

United Rentals (North America)
Viking Electric Supply

Wesco Distribution

-95-
#4834-6333-0618
[PFILED: NEW yYCase 1.20N:P2043- ERK Doguroey 2122 Filed. Q@3/Q6/204) Page 114 of-teb4y. covovt;evev

NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 02/06/2020

 

Plant 2

Ferguson Enterprises, Inc.
General Waste Disposal and Recovery Services, Inc.

Hammerlund’s Champion Steel, Inc. d/b/a Champion Steel
Hammerlund Construction

Jamar Company

Minnesota Industries, Inc.

Rapids Process Equipment, Inc.

Ulland Brothers, Inc.

Viking Electric Supply Inc.

Wesco Distribution, Inc.

Plant 1

Brock White Company, LLC

Ferguson Enterprises, Inc.

General Waste Disposal and Recovery Services, Inc.
Hammerlund’s Champion Steel, Inc. d/b/a Champion Steel

Jessie Loadout

Noramco Engineering
Toltz, King, Duval, Anderson & Associates, Inc.
Uland Brothers, Inc.

Hammerlund’s Champion Steel, Inc. d/b/a Champion Steel

Hammerlund Construction
Precision Testing, Inc.

-96-
#4834-6333-0618
